EXHIBIT 10.5a
AMENDED AND RESTATED LOAN AGREEMENT
Among
CEDAR SHOPPING CENTERS PARTNERSHIP, L.P. a Delaware limited partnership
(“Borrower”)
and
KEYBANK, NATIONAL ASSOCIATION (“Administrative Agent”),
and
KEYBANK, NATIONAL ASSOCIATION,
MANUFACTURERS AND TRADERS TRUST COMPANY,
TD BANK, N.A.
REGIONS BANK
CITIZENS BANK OF PENNSYLVANIA
RAYMOND JAMES BANK, FSB
TRISTATE CAPITAL BANK
and any other Lenders, if any, which may become parties to this Agreement
(“Lenders”)
 
KEYBANC CAPITAL MARKETS LLC (“Arranger”)
 
UP TO $250,000,000.00 LOAN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. BACKGROUND
    1  
 
       
1.1 Defined Terms
    1  
1.2 Borrower
    1  
1.3 Use of Loan Proceeds
    1  
1.4 Guaranties
    2  
1.5 Loan
    2  
 
       
2. LOAN PROVISIONS
    2  
 
       
2.1 General Loan Provisions
    2  
2.2 Term of Loan
    4  
2.3 Interest Rate and Payment Terms
    6  
2.4 Loan Fees; Administrative Agent’s Fees
    10  
2.5 Acceleration
    10  
2.6 Additional Provisions Related to Interest Rate Selection
    10  
2.7 Letters of Credit
    12  
 
       
3. SECURITY FOR THE LOAN; LOAN AND SECURITY DOCUMENTS
    21  
 
       
3.1 Security
    21  
3.2 Loan Documents and Security Documents
    23  
3.3 Removal of Individual Property as a Borrowing Base Property — Borrower
    23  
3.4 Removal of Individual Property as a Borrowing Base Property — Administrative
Agent
    25  
3.5 Additional Borrowing Base Property
    26  
 
       
4. CONTINUING AUTHORITY OF AUTHORIZED REPRESENTATIVES
    27  
 
       
5. CONDITIONS PRECEDENT
    27  
 
       
5.1 Closing Loan and Funding Initial Loan Advance
    27  
 
       
6. WARRANTIES AND REPRESENTATIONS
    30  
 
       
6.1 Formation
    31  
6.2 Proceedings; Enforceability
    31  
6.3 Conflicts
    31  
6.4 Ownership and Taxpayer Identification Numbers
    31  
6.5 Litigation
    32  
6.6 Information
    32  
6.7 Taxes
    32  
6.8 Financial Information
    32  
6.9 Control Provisions
    32  
6.10 Formation Documents
    33  
6.11 Bankruptcy Filings
    33  
6.12 Investment Company
    33  
6.13 {RESERVED}
    33  

-i-



--------------------------------------------------------------------------------



 



              Page  
6.14 Borrowing Base Properties
    33  
6.15 Use of Proceeds
    35  
6.16 Insurance
    35  
6.17 Deferred Compensation and ERISA
    35  
6.18 Conditions Satisfied
    35  
6.19 No Default
    35  
6.20 Other Loan Parties’ Warranties and Representations
    35  
6.21 Qualification as a REIT
    35  
6.22 Regarding Representations and Warranties
    36  
 
       
7. AFFIRMATIVE COVENANTS
    36  
 
       
7.1 Notices
    36  
7.2 Financial Statements; Reports; Officer’s Certificates
    36  
7.3 Existence
    39  
7.4 Payment of Taxes
    39  
7.5 Insurance; Casualty, Taking
    39  
7.6 Inspection
    40  
7.7 Loan Documents
    40  
7.8 Further Assurances
    40  
7.9 Books and Records
    40  
7.10 Business and Operations
    41  
7.11 Title
    41  
7.12 Estoppel
    41  
7.13 ERISA
    42  
7.14 Depository Account
    43  
7.15 Costs and Expenses
    43  
7.16 Appraisals
    43  
7.17 Indemnification
    43  
7.18 Leasing Matters
    44  
7.19 Permanent Financings
    45  
7.20 Leverage Ratio
    46  
7.21 Fixed Charge Ratio
    46  
7.22 Net Worth
    46  
7.23 Borrowing Base Property Covenants
    46  
7.24 Variable Rate Debt
    46  
7.25 Replacement Documentation
    46  
7.26 Other Covenants
    46  
7.27 Maintenance of REIT Status
    47  
7.28 Lenders’ Consultants
    47  
7.29 USA PATRIOT Act Notice
    47  
 
       
8. NEGATIVE COVENANTS
    48  
 
       
8.1 No Changes to Borrower and other Loan Parties
    48  
8.2 Restrictions on Liens
    48  
8.3 Consolidations, Mergers, Sales of Assets, Issuance and Sale of Equity
    49  
8.4 Restrictions on Debt
    50  
8.5 Other Business
    51  

-ii-



--------------------------------------------------------------------------------



 



              Page  
8.6 Change of Control
    51  
8.7 Forgiveness of Debt
    51  
8.8 Affiliate Transactions
    51  
8.9 ERISA
    51  
8.10 Bankruptcy Filings
    51  
8.11 Investment Company
    51  
8.12 Use of Proceeds
    52  
8.13 Distributions
    52  
8.14 Restrictions on Investments
    52  
8.15 Negative Pledges, etc
    52  
 
       
9. SPECIAL PROVISIONS
    52  
 
       
9.1 Legal Requirements
    52  
9.2 Limited Recourse Provisions
    53  
9.3 Payment of Obligations
    53  
 
       
10. EVENTS OF DEFAULT
    54  
 
       
10.1 Default and Events of Default
    54  
10.2 Grace Periods and Notice
    56  
 
       
11. REMEDIES
    57  
 
       
11.1 Remedies
    57  
11.2 Written Waivers
    58  
11.3 Power of Attorney
    58  
 
       
12. SECURITY INTEREST AND SET-OFF
    58  
 
       
12.1 Security Interest
    58  
12.2 Set-Off
    59  
12.3 Right to Freeze
    59  
12.4 Additional Rights
    59  
 
       
13. THE ADMINISTRATIVE AGENT AND THE LENDERS
    60  
 
       
13.1 Rights, Duties and Immunities of the Administrative Agent
    60  
13.2 Respecting Loans and Payments
    64  
13.3 Assignment by Lenders
    68  
13.4 Administrative Matters
    71  
13.5 Arranger
    72  
 
       
14. CASUALTY AND TAKING
    72  
 
       
14.1 Casualty or Taking; Obligation To Repair
    72  
14.2 Adjustment of Claims
    73  
14.3 Payment and Application of Insurance Proceeds and Condemnation Awards
    73  
14.4 Conditions To Release of Insurance Proceeds
    74  
 
       
15. GENERAL PROVISIONS
    75  
 
       
15.1 Notices
    75  

-iii-



--------------------------------------------------------------------------------



 



              Page  
15.2 Limitations on Assignment
    77  
15.3 Further Assurances
    78  
15.4 Payments
    78  
15.5 Parties Bound
    78  
15.6 Governing Law; Consent to Jurisdiction; Mutual Waiver of Jury Trial
    78  
15.7 Survival
    80  
15.8 Cumulative Rights
    80  
15.9 Claims Against Administrative Agent or Lenders
    80  
15.10 Regarding Consents
    81  
15.11 Obligations Absolute
    81  
15.12 Table of Contents, Title and Headings
    82  
15.13 Counterparts
    82  
15.14 Satisfaction of Commitment Letter
    82  
15.15 Time Of the Essence
    82  
15.16 No Oral Change
    82  
15.17 Monthly Statements
    82  
15.18 No Advisory or Fiduciary Responsibility
    82  

-iv-



--------------------------------------------------------------------------------



 



EXHIBITS

         
Exhibit A
  Definitions   EA-1
Exhibit B-1
  Requisition; Availability Certificate   EB-1
Exhibit C
  Note   EC-1
Exhibit D
  Authorized Representatives   ED-1
Exhibit E
  Required Property, Hazard and Other Insurance   EE-1
Exhibit F
  Ownership Interests and Taxpayer Identification Numbers   EF-1
Exhibit G
  Compliance Certificate   EG-1
Exhibit H
  Form of Assignment and Acceptance   EH-1
Exhibit I
  Lenders’ Commitment   EI-1
Exhibit J
  Borrowing Base Properties   EJ-1
Exhibit K
  Intentionally deleted from Agreement   EK-1
Exhibit EC
  Estoppel Certificate   EEC-1
Exhibit CC
  Intentionally deleted from Agreement   ECC-1

-v-



--------------------------------------------------------------------------------



 



SCHEDULES

     
Schedule 6.14.4(i)
  S-1
Schedule 6.14.4(ii)
  S-3
Schedule 6.14.4(iii)
  S-4
Schedule 6.14.4(iv)
  S-5
Schedule 6.14.5
  S-6
Schedule CF
  SCF-1

-vi-



--------------------------------------------------------------------------------



 



THIS AMENDED AND RESTATED LOAN AGREEMENT AMENDS AND RESTATES IN ITS ENTIRETY
THAT CERTAIN LOAN AGREEMENT DATED AS OF JUNE 13, 2008 ENTERED INTO BETWEEN CEDAR
SHOPPING CENTERS PARTNERSHIP, L.P., AS BORROWER, KEYBANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT, AND THE VARIOUS LENDERS PARTY THERETO
AMENDED AND RESTATED LOAN AGREEMENT
     This agreement (“Loan Agreement” or “Agreement”) is made and entered into
as of the 17th day of October, 2008, by and between CEDAR SHOPPING CENTERS
PARTNERSHIP, L.P., a Delaware limited partnership having an address at 44 South
Bayles Avenue, Port Washington, New York 11050 (“Borrower”), KEYBANK, NATIONAL
ASSOCIATION, a national banking association having an address at 225 Franklin
Street, 18th Floor, Boston, Massachusetts, 02110; MANUFACTURERS AND TRADERS
TRUST COMPANY, a New York banking corporation having an address at One M&T
Plaza, Buffalo, New York 14203; TD BANK, N.A., having an address at 15 Park
Street, Framingham, Massachusetts 01702; REGIONS BANK having an address at 1900
5th Ave. N., 15th Floor, Birmingham, Alabama 35203; CITIZENS BANK OF
PENNSYLVANIA having an address at 1215 Superior Ave., 6th Floor, Cleveland, Ohio
44114; RAYMOND JAMES BANK, FSB, having an address at 710 Carillon Parkway, St.
Petersburg, Florida 33716; and TRISTATE CAPITAL BANK, having an address at 789
E. Lancaster Avenue, Suite 240, Villanova, Pennsylvania 19085, and the other
lending institutions which are or may hereafter become parties to the Loan
Agreement (as defined below), as the Lenders (collectively, the “Lenders”), and
KEYBANK, NATIONAL ASSOCIATION, a national banking association having an address
at 225 Franklin Street, 18th Floor, Boston, Massachusetts, 02110 as
administrative agent on behalf of the Lenders (the “Administrative Agent”).
WITNESSETH:
     1. BACKGROUND.
     1.1 Defined Terms. Capitalized terms used in this Agreement are defined
either in Exhibit A, or in specific sections of this Agreement, or in another
Loan Document, as referenced in Exhibit A.
     1.2 Borrower. Borrower is a limited partnership organized under the laws of
the State of Delaware of which the sole general partner is CSC.
     1.3 Use of Loan Proceeds. Borrower has applied to Lenders for a revolving
loan of not to exceed up to TWO HUNDRED FIFTY MILLION DOLLARS ($250,000,000.00),
with an initial Established Loan Amount of One Hundred Fifty Million Dollars
($150,000,000.00) (“Loan”), the proceeds of which are to be used (a) to provide
funds for the acquisition, development, construction, expansion, and renovation,
of real estate properties by the Borrower, CSC, and the Borrower Subsidiaries,
(b) to pay certain closing and transactional costs as

-1-



--------------------------------------------------------------------------------



 



approved by the Administrative Agent, and (c) for other lawful REIT purposes,
including, without limitation, the disbursements on the Funding Date.
     1.4 Guaranties. As an inducement to Lenders to make the Loan, CEDAR
SHOPPING CENTERS, INC., a Maryland corporation (“CSC”), and each Borrowing Base
Property Owner (severally and collectively called “Guarantor” or “Guarantors”)
have agreed to furnish guaranties to the Administrative Agent, for the ratable
benefit of the Lenders. The establishment of the facility provided for herein
and the making of the Loan is in the best interest of each of the Guarantors as
the proceeds of the Loan are being, or may be, used to satisfy Debt of certain
of the Guarantors and to make available funds to the Guarantors for working
capital purposes and for acquisitions, development, capital expenditures, and
refinancings of real estate properties. The Lenders have advised the Borrower
that the Lenders will not establish this facility without the Guaranty from the
Guarantors.
     1.5 Loan. Subject to all of the terms, conditions and provisions of this
Agreement, and of the agreements and instruments referred to herein, each of the
Lenders agrees severally to make a loan to the Borrower up to a maximum
aggregate principal amount equal to such Lender’s Commitment, and Borrower
agrees to accept and repay the Loan in accordance with the terms of this
Agreement.
     2. LOAN PROVISIONS.
     2.1 General Loan Provisions.
          2.1.1 Limit.
               (i) Subject to all of the terms and conditions hereof, the
Lenders hereby agree to lend to Borrower, and Borrower may borrow, reborrow and
repay from time to time sums (the “Loan Advances”) between the date hereof and
the Maturity Date; provided, that (a) the aggregate of (1) the outstanding
principal balance of the Loan plus (2) the L/C Exposure, shall at no time exceed
(b) the least of (1) the Established Loan Amount, (2) the Total Commitment, or
(3) the Availability (the least of (1), (2) or (3), the “Maximum Loan Amount”).
               (ii) The obligations of the Lenders hereunder are several and
independent and not joint. Failure of any Lender to fulfill its obligations
hereunder shall not result in any other Lender becoming obligated to advance
more than its Commitment Percentage of the Loan.
               (iii) Provided no Default or Event of Default shall then be in
existence, the Borrower may, on any one (1) or more occasions prior to the
Maturity Date, request an increase the Established Loan Amount; provided,
however, that (i) the amount of each such increase shall not be less than Ten
Million ($10,000,000.00) Dollars, (ii) the aggregate amount of all such
increases shall not cause the Established Loan Amount to exceed Two Hundred
Fifty Million ($250,000,000.00) Dollars, and (iii) after any such increase the
Established Loan Amount shall not exceed the Total Commitments (as such may be
increased after the date hereof) as determined by the Administrative Agent. Such
request may be made by the Borrower by written notice to the Administrative
Agent, which election shall designate the desired increased Established Loan
Amount. The Borrower shall execute, deliver and satisfy, and shall

-2-



--------------------------------------------------------------------------------



 



cause each Loan Party to execute, deliver, and satisfy, any and all
documentation and other conditions reasonably required by the Administrative
Agent and any Lender increasing its Commitment in order to evidence and
effectuate the increase in the Established Loan Amount, including, without
limitation, any new or replacement Note as may be required by any Lender
increasing its Commitment or any new Lender issuing a new Commitment. Any such
increase of the Established Loan Amount shall not be effective until written
confirmation from the Administrative Agent to the Borrower and the Lenders of
such increased amount and the confirmation that such amount does not exceed the
Total Commitments. The Administrative Agent shall give the existing Lenders
written notice of the Borrower’s request to so increase the Established Loan
Amount hereunder, and the existing Lenders shall have a right of first refusal
with respect to electing to increase their respective Commitments, which right
must be exercised by providing the Administrative Agent with written notice of
such election within ten (10) Business Days of the notice provided by the
Administrative Agent. In the event the existing Lenders shall agree to increase
their Commitments by an amount that is in excess of the requested increase, such
increased Commitments shall be allocated by the Administrative Agent on a pro
rata basis. In connection with any increase in the Established Loan Amount, no
Lender shall be required to increase the amount of such Lender’s Commitment.
          2.1.2 Procedures and Limits. Until the Maturity Date, the Lenders
shall, subject to the compliance with all of the other terms, conditions and
provisions of this Agreement and there then continuing no Default or Event of
Default, make disbursements to Borrower of Loan Advances in installments in
accordance with the following:
               (i) Written Requests. Loan Advances shall be made, at Borrower’s
written request to Administrative Agent, not more frequently than four (4) times
a month, on the basis of written requests, made in accordance with the method
and procedures described in Section 2.1.3 below; and Administrative Agent shall
act upon such requests within three (3) Business Days following the receipt of a
written request from Borrower for a Loan Advance, which action may include,
without limitation, funding the requested Loan Advance, or specifying the basis
for not funding and, when applicable, requesting additional information and
supporting documentation. The date on which any Loan Advance is funded (or
Letter of Credit issued) is herein called a “Drawdown Date.”
               (ii) Requisitions, Certifications. Each request for a Loan
Advance shall be in writing and in the form attached hereto as Exhibit B-1, and
shall include an updated Availability Certificate in the form of Exhibit B-1
attached hereto. Each such request shall specify (i) the amount of the Loan
Advance requested, (ii) the purpose of the Loan Advance requested, (iii) the
aggregate outstanding principal balance of the Loan plus L/C Exposure, (iv) the
then aggregate remaining amount which may be funded under the Note, and
(v) calculations evidencing the Borrower’s continued compliance with the
Financial Covenants, as satisfied by the Closing Compliance Certificate, or once
delivered, the most recent Compliance Certificate delivered by the Borrower,
except to the extent the contemplated Loan Advance will result in noncompliance
with the Financial Covenants, and (vi) if the purpose of the Loan Advance is to
fund project costs with respect to a Borrowing Base Property, such supporting
invoices and other documentation as the Administrative Agent may reasonably
require evidencing the project costs incurred or to be paid supporting such Loan
Advance. Each request for a Loan Advance hereunder shall be for (a) a minimum
amount of $500,000.00, and (b) an amount not to exceed

-3-



--------------------------------------------------------------------------------



 



(x) the Maximum Loan Amount less (y) the aggregate of the then outstanding
principal balance of the Loan plus L/C Exposure.
          2.1.3 Funding Procedures. The following terms and provisions shall
apply to any Loan Advance:
               (i) Upon the satisfaction of the conditions set forth in this
Section 2.1, to the extent applicable, Administrative Agent on behalf of the
Lenders will either (x) deposit into a Depository Account of the Borrower or
(y) disburse to, or for the benefit of, the Borrower or any Borrower Subsidiary
(as directed by the Borrower) the amount of the Loan Advance requested by
Borrower pursuant to this Section 2.1. Provided the Administrative Agent has
received from the Lenders immediately available funds not later than 1:00 p.m.
(Eastern time) on the proposed Drawdown Date (to the extent immediately
available funds are received later than 1:00 p.m. (Eastern time), Administrative
Agent, on behalf of the Lenders, will make the deposit into the Depository
Account on the following Business Day), provided that if Borrower’s request for
a Loan Advance so specifies, instead of making such deposit, Administrative
Agent on behalf of the Lenders shall fund all or a portion of such Loan Advance
received by the Administrative Agent from the Lenders directly by wire transfer
of immediately available funds to a third party (in accordance with wiring
instruction specified in such request), in which event such funds shall be wired
by no later than 2:00 p.m. (Eastern time) on the proposed Drawdown Date.
               (ii) Each request for a Loan Advance hereunder shall constitute a
representation and warranty by Borrower that the conditions set forth in
Section 5.1 hereof, as the case may be, have been satisfied on the date of such
request and will be satisfied on the proposed Drawdown Date, unless otherwise
disclosed in writing to the Administrative Agent prior to or at the time of such
request, including the Borrower’s continued compliance with the Financial
Covenants, as satisfied by the Closing Compliance Certificate, or once
delivered, the most recent Compliance Certificate delivered by the Borrower,
except to the extent the contemplated Loan Advance will result in noncompliance
with the Financial Covenants. Notwithstanding any such disclosure, the
disclosure by Borrower to the Administrative Agent that one or more of the
conditions set forth in Section 5.1 hereof are not satisfied as of the date of
Borrower’s request for a Loan Advance or will not be satisfied as of the
proposed Drawdown Date shall entitle Administrative Agent and Lenders to refuse
to make the Loan Advance requested by Borrower.
               (iii) If any Event of Default shall occur and be continuing, the
Administrative Agent may or shall (at the direction of the Required Lenders), by
notice to Borrower, terminate the obligation of the Lenders to fund Loan
Advances in respect of the then unfunded portion of the Note, and, upon such
notice being given, such obligation of the Lenders to make any further Loan
Advances in respect of the then unfunded portion of the Note shall terminate
immediately and the Lenders shall be relieved of all further obligations to make
any Loan Advances to Borrower.
     2.2 Term of Loan.
          2.2.1 The Loan shall be for a term (the “Initial Term”) commencing on
the date hereof and ending on June 13, 2011(the “Initial Maturity Date”) or such
earlier date as the Loan

-4-



--------------------------------------------------------------------------------



 



is accelerated pursuant to the terms of this Agreement upon an Event of Default.
The Initial Term may be extended for one year (“Extended Term”) until June 13,
2012 (“Extended Maturity Date”) upon satisfaction of the conditions set forth in
Section 2.2.3 (hereinafter, the Initial Maturity Date and the Extended Maturity
Date may be referred to herein sometimes as the “Maturity Date” as may be
applicable).
          2.2.2 Termination/Reduction.
               (i) The Borrower shall have the right to terminate the Loan prior
to the originally scheduled Maturity Date by providing the Administrative Agent
(with the Administrative Agent giving prompt notice thereof to the Lenders) with
ten (10) days’ written notice of the Borrower’s intention to terminate the Loan
(the date of such termination being the “Borrower Termination Date”). In the
event that the Borrower provides such written notice to the Administrative
Agent, (i) as of the date of the notice, the Lenders shall have no further
obligation to make or issue, and the Borrower shall have no further right to
receive or request, any Loan Advances or any Letters of Credit hereunder, and
(ii) the Borrower shall be obligated on the Borrower Termination Date to pay in
full all accrued interest, principal and other charges due with respect to the
Loan, including, without limitation, any Breakage Fees due on account of such
payment and (y) either (1) provide Administrative Agent with cash collateral
equal to the outstanding amount of all outstanding Letters of Credit from a
source other than the proceeds of the Loan or (2) return all outstanding Letters
of Credit to the Administrative Agent. If such cash collateral is posted, such
funds shall be held in an interest bearing account at the Administrative Agent,
shall be pledged to secure the Obligations, and shall be refunded on a dollar
for dollar basis to the Borrower upon the return to the Administrative Agent, or
the expiration, of each Letter of Credit.
               (ii) The Borrower shall have the right to reduce the Established
Loan Amount to an amount not less than $100,000,000.00 prior to the originally
scheduled Maturity Date by providing the Administrative Agent (with the
Administrative Agent giving prompt notice thereof to the Lenders) with ten
(10) days’ written notice of the Borrower’s intention to reduce the Established
Loan Amount (the date of such reduction being the “Borrower Reduction Date”). In
the event that the Borrower provides such written notice to the Administrative
Agent, (i) as of the date of the notice, the Lenders shall have no further
obligation to make or issue, and the Borrower shall have no further right to
receive or request, any Loan Advances or any Letters of Credit such that (1) the
outstanding principal balance of the Loan plus (2) the L/C Exposure, would
exceed such reduced Established Loan Amount, and (ii) the Borrower shall be
obligated on the Borrower Reduction Date to pay in full the excess of (1) the
outstanding principal balance of the Loan plus (2) the L/C Exposure (less any
portion of the L/C Exposure which is cash collateralized as set forth in section
(y) below), over the reduced Established Loan Amount, including, without
limitation, any Breakage Fees due on account of such payment due on account of
such payment and/or (y) provide Administrative Agent with cash collateral equal
to such excess with respect to Letters of Credit from a source other than the
proceeds of the Loan. If such cash collateral is posted, such funds shall be
held in an interest bearing account at the Administrative Agent, shall be
pledged to secure the Obligations, and shall be refunded on a dollar for dollar
basis to the Borrower upon the return to the Administrative Agent, or the
expiration, of each Letter of Credit. In order to effect such reduced
Established Loan Amount, the Administrative Agent shall reduce the Lenders’
Commitments on a pro rata basis.

-5-



--------------------------------------------------------------------------------



 



          2.2.3 Upon satisfaction of each of the following conditions, Borrower
may extend the Initial Maturity Date of the Loan until the Extended Maturity
Date:
               (i) No Default. No Default shall exist on the date of the
Borrower’s written notice for an extension as provided for below and on the
Initial Maturity Date.
               (ii) Notice From Borrower. Borrower shall have given
Administrative Agent (and the Administrative Agent shall give prompt notice
thereof to the Lenders) written notice of Borrower’s request to exercise its
extension right at least forty five (45) days, but no more than ninety (90)
days, before the Initial Maturity Date.
               (iii) Covenant Compliance. No breach of any covenants imposed
upon Borrower or Guarantor shall exist including, without limitation, the
Financial Covenants.
               (iv) Conditions Satisfied. All of the conditions set forth in
Section 5.1 of this Agreement, to the extent applicable, shall continue to be
satisfied.
               (v) Extension Fee. The Borrower shall have paid to the
Administrative Agent an extension fee (the “Extension Fee”) for the pro rata
benefit of the Lenders of two-tenths of one percent (0.20%) of the outstanding
Commitments of the Lenders, such Extension Fee to be payable at least five
(5) days prior to the Initial Maturity Date.
               (vi) Appraisals. If reasonably required by the Administrative
Agent, the Administrative Agent shall have obtained an updated Appraisal on each
Borrowing Base Property.
               (vii) Additional Documents. Borrower and Guarantor shall have
executed and delivered to Administrative Agent such agreements and documents as
Administrative Agent may reasonably require incident to the extension.
Within thirty (30) days following receipt by Administrative Agent and each of
the Lenders of Borrower’s written notice under clause 2.2.3(ii) above requesting
the extension accompanied by those of the items described above which are then
available, Administrative Agent shall notify Borrower in writing if all of the
conditions precedent to the extension, other than payment of the Extension Fee,
have been satisfied, or if further information, certificates or work are
required. If Administrative Agent determines that the conditions to extension
have been satisfied, other than payment of the Extension Fee, Administrative
Agent shall so notify Borrower and the Lenders and upon Administrative Agent’s
receipt of the Extension Fee not later than five (5) days prior to the Initial
Maturity Date, so long as no Default exists, the term of the Loan shall be
extended until the Extended Maturity Date.
     2.3 Interest Rate and Payment Terms. The Loan shall be payable as to
interest and principal in accordance with the provisions of this Agreement and
the Note. This Agreement also provides for interest at a Default Rate, Late
Charges and prepayment rights and fees. All payments for the account of Lenders
shall be applied to the respective accounts of the Lenders in accordance with
each Lender’s Commitment Percentage of the Loan. Any and all interest rate
selection and conversion provisions in this Agreement are to be administered by
the

-6-



--------------------------------------------------------------------------------



 



Administrative Agent and to be allocated on a pro rata basis to the portion of
the balance due under the Note held by each Lender based upon such Lender’s
Commitment Percentage.
          2.3.1 Borrower’s Options. Principal amounts outstanding under the Loan
shall bear interest at the following rates, at Borrower’s selection, subject to
the conditions and limitations provided for in this Agreement: (i) Variable Rate
or (ii) Effective LIBO Rate.
          2.3.2 Selection To Be Made. Borrower shall select, and thereafter may
change the selection of, the applicable interest rate, from the alternatives
otherwise provided for in this Agreement, by giving Administrative Agent a
Notice of Rate Selection (in accordance with the requirements of Section 2.3.3,
below): (i) three (3) Business Days prior to each Loan Advance, (ii) two
(2) Business Days prior to the end of each Interest Period applicable to an
Effective LIBO Rate Advance which shall be continued as an Effective LIBO Rate
Advance, or (iii) two (2) Business Days prior to any Business Day on which
Borrower desires to convert an outstanding Variable Rate Advance to an Effective
LIBO Rate Advance.
          2.3.3 Notice. A “Notice of Rate Selection” shall be a written notice,
given by cable, tested telex, telecopier, or by telephone if immediately
confirmed by such a written notice, from an Authorized Representative of
Borrower which: (i) is received by Administrative Agent not later than
10:00 a.m. (Eastern time): (a) if an Effective LIBO Rate is selected, at least
two (2) Business Days prior to the first day of the Interest Period to which
such selection is to apply, (b) if a Variable Rate is selected, on the first day
of the Interest Period to which such selection is to apply; and (ii) as to each
selected interest rate option, sets forth the aggregate principal amount(s) to
which such interest rate option(s) shall apply and the Interest Period(s)
applicable to each Effective LIBO Rate Advance.
          2.3.4 If No Notice. If Borrower fails to select an interest rate
option in accordance with the foregoing prior to a Loan Advance, or at least two
(2) Business Days prior to the last day of the applicable Interest Period of an
outstanding Effective LIBO Rate Advance, or if an Effective LIBO Rate Advance is
not available, any new Loan Advance made shall be deemed to be a Variable Rate
Advance, and on the last day of the applicable Interest Period all outstanding
principal amounts of the applicable Effective LIBO Rate Advance shall be deemed
converted to a Variable Rate Advance.
          2.3.5 Telephonic Notice. Without any way limiting Borrower’s
obligation to confirm in writing any telephonic notice, Administrative Agent may
act without liability upon the basis of telephonic notice believed by
Administrative Agent in good faith to be from Borrower prior to receipt of
written confirmation. In each case Borrower hereby waives the right to dispute
Administrative Agent’s record of the terms of such telephonic Notice of Rate
Selection in the absence of manifest error.
          2.3.6 Limits On Options. Each Effective LIBO Rate Advance shall be in
a minimum amount of $1,000,000.00. At no time shall there be outstanding a total
of more than five (5) Effective LIBO Rate Advances combined at any time.
          2.3.7 Payment and Calculation of Interest. All interest shall be:
(a) payable in arrears commencing on the first day of the calendar month
following the Funding Date and on

-7-



--------------------------------------------------------------------------------



 



the same day of each month thereafter until the principal together with all
interest and other charges payable with respect to the Loan shall be fully paid;
and (b) calculated on the basis of a 360 day year and the actual number of days
elapsed. Each change in the Prime Rate shall simultaneously change the Variable
Rate payable under this Agreement. Interest at the Effective LIBO Rate shall be
computed from and including the first day of the applicable Interest Period to,
but excluding, the last day thereof.
          2.3.8 Mandatory Principal Payments.
               (i) If, on any day, the aggregate of (a) the outstanding
principal balance of the Loan, plus (b) the L/C Exposure, exceeds the Maximum
Loan Amount, then the Borrower shall make a principal payment to the
Administrative Agent, for the ratable benefit of the Lenders, in the amount of
such excess, including, without limitation, any payment required to comply with
the terms of Section 3.4, below, in immediately available funds within ten
(10) Business Days of demand from the Administrative Agent; provided, however,
if during such ten (10) Business Day period the Borrower delivers to the
Administrative Agent satisfactory Funding Evidence, such ten (10) Business Day
period shall be extended for such additional time as is determined by the
Administrative Agent to be required for Borrower, acting in due diligence, to
obtain such funds, not to exceed an additional sixty (60) days.
               (ii) In connection with the release of the Lien in favor of the
Administrative Agent on behalf of the Lenders on any Borrowing Base Property in
accordance with Section 3.3, the Borrower shall prepay the Loan in an amount
equal to the Release Price, if any, of the said Borrowing Base Property
simultaneously with, or prior to, the release of the said Lien (any payment due
under subsections (i) or (ii), a “Mandatory Principal Payment”).
               (iii) The entire principal balance of the Loan shall be due and
payable in full on the Maturity Date.
          2.3.9 Prepayment. The Loan or any portion thereof may be prepaid in
full or in part at any time upon two (2) Business Days prior written notice to
the Administrative Agent without premium or penalty with respect to Variable
Rate Advances and, with respect to Effective LIBO Rate Advances subject to the
Breakage Fee. Any Mandatory Principal Prepayment and any other partial
prepayment of principal shall first be applied to the principal due in the
reverse order of maturity, and no such partial prepayment shall relieve Borrower
of the obligation to pay each installment of principal when due. Any amounts
prepaid may be reborrowed subject to the terms hereof.
          2.3.10 Maturity. At Maturity all accrued interest, principal and other
charges due with respect to the Loan shall be due and payable in full and the
principal balance and such other charges, but not unpaid interest, shall, at the
option of the Administrative Agent, continue to bear interest thereafter at the
Default Rate until so paid.
          2.3.11 Method of Payment; Date of Credit. All payments of interest,
principal and fees shall be made in lawful money of the United States in
immediately available funds, without counterclaim or setoff and free and clear
of, and without any deduction or withholding for, any taxes or other payments:
(a) by direct charge to an account of Borrower maintained with

-8-



--------------------------------------------------------------------------------



 



Administrative Agent, or (b) by wire transfer to Administrative Agent or (c) to
such other bank or address as the holder of the Loan may designate in a written
notice to Borrower. Payments shall be credited on the Business Day on which
immediately available funds are received prior to 1:00 p.m. (Eastern time);
payments received after 1:00 p.m. (Eastern time) shall be credited to the Loan
on the next Business Day. Payments which are by check, which Administrative
Agent may at its option accept or reject, or which are not in the form of
immediately available funds shall not be credited to the Loan until such funds
become immediately available to Administrative Agent, and, with respect to
payments by check, such credit shall be provisional until the item is finally
paid by the payor bank.
          2.3.12 Billings. Administrative Agent may submit monthly billings
reflecting payments due; however, any changes in the interest rate which occur
between the date of billing and the due date may be reflected in the billing for
a subsequent month. Neither the failure of Administrative Agent to submit a
billing nor any error in any such billing shall excuse Borrower from the
obligation to make full payment of all Borrower’s payment obligations when due.
          2.3.13 Default Rate. Administrative Agent shall have the option of
imposing, and shall impose upon the direction of the Required Lenders, and
Borrower shall pay upon billing therefor, an interest rate which is four percent
(4.0%) per annum above the Effective LIBO Rate or Variable Rate then in effect
with respect to Loan Advances (as the case may be) (“Default Rate”):
(a) following any Event of Default, unless and until the Event of Default is
waived by Required Lenders; and (b) after Maturity. Borrower’s right to select
pricing options shall cease upon the occurrence of any Event of Default unless
and until the Event of Default is waived by Administrative Agent.
          2.3.14 Late Charges. Borrower shall pay a late charge (herein, the
“Late Charge”) equal to five percent (5%) of the amount of any interest or
scheduled payment of principal (other than the final principal payment due upon
the Maturity Date), which is not paid within ten (10) days of the due date
thereof. Late charges are: (a) payable in addition to, and not in limitation of,
the Default Rate, (b) intended to compensate Administrative Agent and the
Lenders for administrative and processing costs incident to late payments,
(c) are not interest, and (d) shall not be subject to refund or rebate or
credited against any other amount due.
          2.3.15 Breakage Fees. Borrower shall pay to Administrative Agent, for
the benefit of the Lenders, immediately upon request and notwithstanding
contrary provisions contained in any of the Loan Documents, such amounts as
shall, in the conclusive judgment of Administrative Agent (in the absence of
manifest error), compensate Administrative Agent and the Lenders for the loss,
cost or expense which it may reasonably incur as a result of (i) any payment or
prepayment, under any circumstances whatsoever, whether voluntary or
involuntary, of all or any portion of an Effective LIBO Rate Advance on a date
other than the last day of the applicable Interest Period of an Effective LIBO
Rate Advance, (ii) the conversion, for any reason whatsoever, whether voluntary
or involuntary, of any Effective LIBO Rate Advance to a Variable Rate Advance on
a date other than the last day of the applicable Interest Period, (iii) the
failure of all or a portion of a Loan which was to have borne interest at the
Effective LIBO Rate pursuant to the request of Borrower to be made under the
Loan Agreement (except as a result of any act or omission of Lender), or
(iv) the failure of Borrower to borrow in accordance with any request submitted
by it for an Effective LIBO Rate Advance. Such amounts payable by

-9-



--------------------------------------------------------------------------------



 



Borrower shall be equal to any administrative costs actually incurred plus any
amounts required to compensate for any loss, cost or expense incurred by reason
of the liquidation or redeployment of deposits or other funds acquired by
Administrative Agent or any Lender to fund or maintain an Effective LIBO Rate
Advance (herein, collectively, the “Breakage Fee”). A certificate from a Lender
provided to the Borrower by the Administrative Agent setting forth the
calculation and amount of its Breakage Fee shall be conclusive absent manifest
error.
     2.4 Loan Fees; Administrative Agent’s Fees.
          2.4.1 Loan Fees. Borrower shall pay Administrative Agent for its own
account the various fees in accordance with the fee letter between the Borrower
and the Administrative Agent dated as of the date hereof.
          2.4.2 Line Fee. Borrower agrees to pay an unused line fee (the “Line
Fee”) to the Administrative Agent, for the pro rata benefit of the Lenders. The
amount of the Line Fee on any given day shall equal the Line Percentage
multiplied by the amount on such day by which the Total Commitments exceed the
sum of (a) the outstanding principal balance of the Loan, and (b) the L/C
Exposure. The Line Fee shall be payable to the Administrative Agent quarterly in
arrears on the first day of each calendar quarter for the immediately preceding
calendar quarter or portion thereof, with a final payment on the Maturity Date
and the first and last payments to be prorated based upon the partial calendar
quarters to which they apply.
     2.5 Acceleration. The Administrative Agent may, and upon the request of the
Required Lenders shall, accelerate the Loan, upon the occurrence an Event of
Default which remains continuing. Upon such an acceleration, all principal,
accrued interest, Breakage Fee, any other fees, and costs and expenses shall be
due and payable together with interest on such principal at the Default Rate
from the date of the Event of Default until paid.
     2.6 Additional Provisions Related to Interest Rate Selection.
          2.6.1 Increased Costs. If, due to any one or more of: (i) the
introduction of any applicable law or regulation or any change (other than any
change by way of imposition or increase of reserve requirements already referred
to in the definition of Effective LIBO Rate) in the interpretation or
application by any authority charged with the interpretation or application
thereof of any law or regulation; or (ii) the compliance with any guideline or
request from any governmental central bank or other governmental authority
(whether or not having the force of law) (an event described in the preceding
clause (i) or (ii) an “Increased Cost Event”), there shall be an increase in the
cost to any Lender of agreeing to make or making, funding or maintaining
Effective LIBO Rate Advances, including without limitation changes which affect
or would affect the amount of capital or reserves required or expected to be
maintained by any such Lender, with respect to all or any portion of the Loan,
or any corporation controlling any Lender, on account thereof, then Borrower
from time to time shall, within twenty (20) days after written demand by
Administrative Agent, pay to such Lender the incremental increase in Lender’s
cost due to the Increased Cost Event. A certificate as to the amount of the
increased cost and the reason therefor submitted to Borrower by the
Administrative Agent on behalf of an affected Lender, in the absence of manifest
error, shall be conclusive and binding for all purposes.

-10-



--------------------------------------------------------------------------------



 



          2.6.2 Illegality. Notwithstanding any other provision of this
Agreement, if the introduction of or change in or in the interpretation of any
law, treaty, statute, regulation or interpretation thereof shall make it
unlawful, or any central bank or government authority shall assert by directive,
guideline or otherwise, that it is unlawful, for any Lender to make or maintain
Effective LIBO Rate Advances or to continue to fund or maintain Effective LIBO
Rate Advances, and such Lender, without cost or expense, cannot hold or
administer its Commitment from an office where maintaining and funding Effective
LIBO Rate Advances can be accomplished, then, on written notice thereof and
demand by Administrative Agent or Required Lenders to Borrower, (a) the
obligation of Administrative Agent to make Effective LIBO Rate Advances and to
convert or continue any Loan as Effective LIBO Rate Advances shall terminate and
(b) at the end of the applicable Interest Period (or on such earlier date as may
be necessary to comply with such change), Borrower shall convert all principal
outstanding under this Agreement into Variable Rate Advances.
          2.6.3 Additional LIBO Rate Conditions. The selection by Borrower of an
Effective LIBO Rate and the maintenance of the Effective LIBO Rate Advance at
such rate shall be subject to the following additional terms and conditions:
               A. Availability. If, before or after Borrower has selected to
take or maintain an Effective LIBO Rate Advance, but before the Interest Period
with respect thereto commences, the Administrative Agent notifies Borrower that:
          (a) Dollar deposits in the amount and for the maturity requested are
not available to lenders in the London interbank market at the rate specified in
the definition of LIBO Rate set forth above, or
          (b) reasonable means do not exist for Administrative Agent to
determine the Effective LIBO Rate for the amounts and maturity requested,
then the principal which would have been an Effective LIBO Rate Advance shall be
a Variable Rate Advance.
               B. Payments Net of Taxes. All payments and prepayments of
principal and interest under this Agreement shall be made net of any taxes
(excluding Excluded Taxes) and costs (which are compensated under Section 2.6.1
above) resulting from having principal outstanding at or computed with reference
to an Effective LIBO Rate. Without limiting the generality of the preceding
obligation, illustrations of such taxes and costs as to which payments are to be
made net of are taxes, or the withholding of amounts for taxes, of any nature
whatsoever including income, excise, interest equalization taxes (other than
United States or state income taxes) as well as all levies, imposts, duties or
fees whether now in existence or as the result of a change in or promulgation of
any treaty, statute, regulation, or interpretation thereof or any directive
guideline or otherwise by a central bank or fiscal authority (whether or not
having the force of law) or a change in the basis of, or the time of payment of,
such taxes and other amounts resulting therefrom. Each Lender organized under
the laws of a jurisdiction outside of the United States (a “Foreign Lender”)
shall provide to the Borrower and the Administrative Agent two properly
completed and executed Internal Revenue Service Forms W-8BEN or other applicable
forms, certificates or documents prescribed by the Internal Revenue

-11-



--------------------------------------------------------------------------------



 



Service of the United States certifying as to such Foreign Lender’s entitlement
to complete exemption from United States withholding tax under an applicable
statute or tax treaty with respect to payments to be made to such Foreign Lender
hereunder (“Certificates of Exemption”). Each Foreign Lender shall provide such
Certificates of Exemption on or before the Closing Date, and shall provide
Certificates of Exemption on or before the first business day of each taxable
year of such Foreign Lender thereafter. Each Foreign Lender that becomes a
Lender pursuant to Section 13.3 after the Closing Date shall provide
Certificates of Exemption on or before the date such Foreign Lender becomes a
Lender and on or before the first business day of each taxable year of such
Foreign Lender thereafter. If a Foreign Lender does not provide a Certificate of
Exemption to Borrower and the Administrative Agent within the time periods set
forth in the preceding sentence, Borrower shall withhold taxes from payments to
such Foreign Lender at the applicable statutory rates and Borrower shall be
permitted to deduct the amount withheld from the amount it otherwise would have
been required to pay, provided that all such withholding shall cease upon
delivery by such Foreign Lender of a Certificate of Exemption to Borrower and
Administrative Agent. Each Lender that is not a Foreign Lender and is not exempt
from backup withholding under the Code with respect to payments made under this
Agreement shall provide a properly completed and executed IRS Form W-9 to the
Borrower promptly after becoming a Lender under this Agreement. If a Lender
fails to comply with its obligations under the preceding sentence and Borrower
pays backup withholding as a result of such failure, Borrower shall be permitted
to deduct the amount withheld from the amount it otherwise would have been
required to pay to the Lender. Without limiting the foregoing, the Borrower
shall timely pay any Other Taxes to the relevant governmental authority in
accordance with applicable law.
          2.6.4 Variable Rate Advances. Each Variable Rate Advance shall
continue as a Variable Rate Advance until Maturity of the Loan, unless sooner
converted, in whole or in part, to an Effective LIBO Rate Advance, subject to
the limitations and conditions set forth in this Agreement.
     2.7 Letters of Credit.
          2.7.1 The Letter of Credit Commitment.
               (i) Subject to the terms and conditions set forth herein, (A) the
L/C Issuer agrees, in reliance upon the agreements of the Lenders set forth in
this Section 2.7, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrower or any current or proposed
Borrowing Base Property Owners (it being acknowledged that the Borrowing Base
Property Requirements and/or the Equity Requirement for such proposed Borrowing
Base Property may not yet have been met) as required in connection with the
construction of improvements on a current or proposed Borrowing Base Property,
and to amend or extend Letters of Credit previously issued by it, in accordance
with Section 2.7.2 below, and (2) to honor drawings under the Letters of Credit;
and (B) the Lenders severally agree to participate in Letters of Credit issued
for the account of the Borrower, such current or proposed Borrower Base Property
Owners and any drawings thereunder; provided that after giving effect to any L/C
Credit Extension with respect to any Letter of Credit, (x) the Total
Outstandings shall not exceed the Total Commitment, (y) the aggregate
Outstanding Amount of the Loans of any Lender, plus such Lender’s Commitment
Percentage of the Outstanding Amount of all L/C

-12-



--------------------------------------------------------------------------------



 



Obligations, shall not exceed such Lender’s Commitment, and (z) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit.
Each request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits and subject to the terms and
conditions hereof, the Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed. All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.
               (ii) The L/C Issuer shall not issue any Letter of Credit, if:
          (A) subject to Section 2.7.2(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Administrative Agent has approved such expiry
date; or
          (B) the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless (x) the Administrative Agent
shall have approved such expiry date, subject to Section 2.7.7, or (y) the
subject Borrowing Base Property to which the Letter of Credit relates is
scheduled to be completed at least ninety (90) days prior to the Letter of
Credit Expiration Date.
               (iii) The L/C Issuer shall not be under any obligation to issue
any Letter of Credit if:
          (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Legal Requirement applicable to the L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the L/C Issuer shall prohibit,
or request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
          (B) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer;
          (C) except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than
$25,000.00, in the case of a standby Letter of Credit;

-13-



--------------------------------------------------------------------------------



 



          (D) such Letter of Credit is to be denominated in a currency other
than Dollars;
          (E) such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
          (F) a default of any Lender’s obligations to fund under Section 2.7.3
exists or any Lender is at such time a Delinquent Lender hereunder, unless the
L/C Issuer has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender, subject
to the provisions of Section 13.2.8.
               (iv) The L/C Issuer shall be under no obligation to amend any
Letter of Credit if (A) the L/C Issuer would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.
               (v) The L/C Issuer shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article 13 with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article 13 included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.
          2.7.2 Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
               (i) Each Letter of Credit shall be issued or amended, as the case
may be, upon the request of the Borrower delivered to the L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by an Authorized Representative of the
Borrower. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. (Eastern Time) at least
two Business Days (or such later date and time as the Administrative Agent and
the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to the L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; and (G) such other matters as the L/C Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the L/C Issuer (1) the Letter of Credit to be amended;
(2) the proposed date of amendment thereof (which shall be a Business Day);
(3) the nature of the proposed amendment;

-14-



--------------------------------------------------------------------------------



 



and (4) such other matters as the L/C Issuer may reasonably require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.
               (ii) Promptly after receipt of any Letter of Credit Application,
the L/C Issuer will provide the Administrative Agent with a copy thereof. Unless
the L/C Issuer has received written notice from any Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Sections 2.1.3(ii) or 2.1.3(iii) shall not
then be satisfied, then, subject to the terms and conditions hereof, the L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the Borrower or the applicable Borrower Subsidiary or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Commitment Percentage times the amount of such Letter of Credit.
               (iii) If the Borrower so requests in any applicable Letter of
Credit Application, the L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the L/C Issuer, the Borrower shall not be required to make
a specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date (unless clause (x) or (y) of Section 2.7.1(ii)(B) shall
apply); provided, however, that the L/C Issuer shall not permit any such
extension if (A) the L/C Issuer has determined that it would not be permitted,
or would have no obligation, at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.7.1 or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
five Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Administrative Agent has not approved or the
Borrower has not qualified for such extension or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Sections 2.1.3(ii) or 2.1.3(iii) are not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.
               (iv) If the Borrower so requests in any applicable Letter of
Credit Application, the L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that permits the automatic reinstatement of
all or a portion of the stated amount thereof after any drawing thereunder
(each, an “Auto-Reinstatement Letter of Credit”). Unless

-15-



--------------------------------------------------------------------------------



 



otherwise directed by the L/C Issuer, the Borrower shall not be required to make
a specific request to the L/C Issuer to permit such reinstatement. Once an
Auto-Reinstatement Letter of Credit has been issued, except as provided in the
following sentence, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to reinstate all or a portion of the stated amount
thereof in accordance with the provisions of such Letter of Credit.
Notwithstanding the foregoing, if such Auto-Reinstatement Letter of Credit
permits the L/C Issuer to decline to reinstate all or any portion of the stated
amount thereof after a drawing thereunder by giving notice of such
non-reinstatement within a specified number of days after such drawing (the
“Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the
Administrative Agent has not approved or the Borrower has not qualified for such
reinstatement or (B) from the Administrative Agent, any Lender or the Borrower
that one or more of the applicable conditions specified in Sections 2.1.3(ii) or
2.1.3(iii) are not then satisfied (treating such reinstatement as an L/C Credit
Extension for purposes of this clause) and, in each case, directing the L/C
Issuer not to permit such reinstatement.
               (v) Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
          2.7.3 Drawings and Reimbursements; Funding of Participations.
               (i) Upon receipt from the beneficiary of any Letter of Credit of
any notice of a drawing under such Letter of Credit, the L/C Issuer shall notify
the Borrower and the Administrative Agent thereof. Not later than 11:00 a.m.
(Eastern Time) on the date of any payment by the L/C Issuer under a Letter of
Credit (each such date, an “Honor Date”), the Borrower shall reimburse the L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Commitment Percentage thereof. In such event, the Borrower
shall be deemed to have requested a Variable Rate Advance under the Note to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.1 for the
principal amount of the Loan, but subject to the amount of the unutilized
portion of the Total Commitment and the conditions set forth in Sections
2.1.3(ii) and 2.1.3(iii). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.7.3(i) may be given by telephone
if immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.
               (ii) Each Lender shall upon any notice pursuant to
Section 2.7.3(i) make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Commitment Percentage of the Unreimbursed Amount not later than
1:00 p.m. (Eastern Time) on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.7.3(iii), each Lender that so makes funds available shall be deemed to
have made a Variable

-16-



--------------------------------------------------------------------------------



 



Rate Advance to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the L/C Issuer.
               (iii) With respect to any Unreimbursed Amount that is not fully
refinanced by a Loan Advance because the conditions set forth in
Section 2.1.3(ii) or 2.1.3(iii) cannot be satisfied or for any other reason, the
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.7.3(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.7.
               (iv) Until each Lender funds its Commitment Percentage of any
Loan Advance or L/C Advance pursuant to this Section 2.7.3 to reimburse the L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Commitment Percentage of such amount shall be solely for the
account of the L/C Issuer.
               (v) Each Lender’s obligation to make Loan Advances or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.7.3, shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Loans pursuant to this
Section 2.7.3 is subject to the conditions set forth in Sections 2.1.3(ii) or
2.1.3(iii). No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
               (vi) If any Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.7.3 by the time
specified in Section 2.7.3(ii), the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation. A certificate of the L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.
          2.7.4 Repayment of Participations.
               (i) At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.7.3, if the Administrative
Agent receives for the account

-17-



--------------------------------------------------------------------------------



 



of the L/C Issuer any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Commitment Percentage
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s L/C Advance was outstanding) in
the same funds as those received by the Administrative Agent.
               (ii) If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.7.3(i) is required to be
returned under any of the provisions of this Agreement (including pursuant to
any settlement entered into by the L/C Issuer in its discretion), each Lender
shall pay to the Administrative Agent for the account of the L/C Issuer its
Commitment Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.
          2.7.5 Obligations Absolute. The obligation of the Borrower to
reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
               (i) any lack of validity or enforceability of such Letter of
Credit, this Agreement, or any other Loan Document;
               (ii) the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Borrower Subsidiary may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
               (iii) any draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit;
               (iv) any payment by the L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any debtor relief Legal Requirement; or

-18-



--------------------------------------------------------------------------------



 



               (v) any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Borrower Subsidiary.
     The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will, immediately after discovery thereof, notify the L/C Issuer. The
Borrower shall be conclusively deemed to have waived any such claim against the
L/C Issuer and its correspondents unless such notice is given as aforesaid.
          2.7.6 Role of L/C Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Affiliates nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Affiliates
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
or responsible for any of the matters described in clauses (i) through (v) of
Section 2.7.5 provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
          2.7.7 Cash Collateral. Upon the request of the Administrative Agent,
(i) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Letter of Credit Expiration Date, any L/C Obligation for any reason
remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations. For purposes
of this Agreement, “Cash Collateralize” means to pledge and deposit with or
deliver to

-19-



--------------------------------------------------------------------------------



 



the Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances (the “Cash
Collateral”) pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders). Derivatives of such term have corresponding meanings. The
Borrower hereby grants to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, a security interest in all such Cash Collateral and all
proceeds of the foregoing. Cash Collateral shall be maintained in blocked,
non-interest bearing deposit accounts at KeyBank, National Association.
          2.7.8 Applicability of ISP. Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each standby Letter of Credit.
          2.7.9 Letter of Credit Fees. The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Commitment Percentage an annual Letter of Credit fee (the “Letter of Credit
Fee”) for each standby Letter of Credit equal to the Applicable Margin for
Effective LIBO Rate Advances times the maximum stated amount available to be
drawn under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 2.7.13. Letter of Credit
Fees shall be (i) computed on a quarterly basis in arrears and (ii) due and
payable on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date. The first and
last payments of such Letter of Credit Fee are to be prorated based upon the
partial calendar quarters to which they apply. If there is any change in the
Applicable Margin for Effective LIBO Rate Advances during any quarter, the daily
amount available to be drawn under each standby Letter of Credit shall be
computed and multiplied by the Applicable Margin for Effective LIBO Rate
Advances separately for each period during such quarter that such Applicable
Rate was in effect. Notwithstanding anything to the contrary contained herein,
upon the request of the Required Lenders, while any Event of Default exists, all
Letter of Credit Fees shall accrue at the Default Rate.
          2.7.10 Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer. The Borrower shall pay directly to the L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit, of one eighth of
one percent (.125%) per annum, computed on the maximum stated amount of such
Letter of Credit. Such fronting fee shall be due and payable on the first
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the maximum stated amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 2.7.13. In addition, the
Borrower shall pay directly to the L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

-20-



--------------------------------------------------------------------------------



 



          2.7.11 Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
          2.7.12 Letters of Credit Issued for Borrower Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Borrower Subsidiary,
the Borrower shall be obligated to reimburse the L/C Issuer hereunder for any
and all drawings under such Letter of Credit. The Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of Borrower Subsidiaries
inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Borrower Subsidiaries.
          2.7.13 Amount. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time
     3. SECURITY FOR THE LOAN; LOAN AND SECURITY DOCUMENTS.
     3.1 Security. The Loan together with interest thereon and all other charges
and amounts payable by, and all other obligations of, Borrower and the other
Loan Parties to the Administrative Agent and/or each of the Lenders, whenever
incurred, direct or indirect, absolute or contingent, arising under or with
respect to this Agreement, the Security Documents, or any other Loan Document,
together with all other Obligations, shall be secured by the following
collateral (the “Collateral”) which Borrower agrees to provide and maintain, or
cause to be provided and maintained (whether provided for each in separate
agreements or combined with various other agreements):
          3.1.1 Mortgage/Deed of Trust and Security Agreement.
               (i) A first priority mortgage/deed of trust (as applicable) and
security agreement (individually and collectively, the “Mortgage”) granted by
each Borrowing Base Property Owner to the Administrative Agent or a trustee on
behalf of the Administrative Agent, as applicable, for the ratable benefit of
the Lenders, on (i) each Collateral Property, (ii) all land, improvements,
furniture, fixtures, equipment, and other assets (including, without limitation,
property management agreements, contracts, contract rights, accounts, Licenses
and Permits and general intangibles), including all after-acquired property,
owned, or in which each Borrowing Base Property Owner has or obtains any
interest, in connection with each Collateral Property; (iii) all insurance
proceeds and other proceeds therefrom, and (iv) all other assets of each
Borrowing Base Property Owner, whether now owned or hereafter acquired and
related to each Collateral Property.
               (ii) Each Mortgage shall secure the payment and performance of
the Obligations.

-21-



--------------------------------------------------------------------------------



 



               (iii) At the option of the Administrative Agent, each Mortgage
shall be either (x) a first priority mortgage/deed of trust (as applicable) and
security agreement granted by the applicable Borrowing Base Property Owner to
the Administrative Agent or a trustee on behalf of the Administrative Agent, as
applicable, on behalf of the Lenders, or (y) an amendment, restatement and
consolidation of a first priority mortgage/deed of trust (as applicable) and
security agreement acquired by the Administrative Agent, for the ratable benefit
of the Lenders, with proceeds of a Loan Advance.
               (iv) In the event that in connection with the granting of any
Mortgage on a Borrowing Base Property, the Administrative Agent, for the ratable
benefit of the Lenders, purchases by assignment an existing mortgage loan or
loans on such Borrowing Base Property, the Borrower represents, warrants,
covenants and agrees as follows:
          (A) The request for the Administrative Agent to purchase by assignment
such loan or loan shall constitute a representation and warranty by the Borrower
that (i) all signatures by the Borrower, any Borrower Subsidiary and, to the
best of the Borrower’s knowledge, all other persons or entities on the assigned
promissory note, mortgage, and all other documents, instruments, and agreements
executed in connection therewith are genuine, (ii) such documents, together with
any other documents or instruments supplied by the Borrower to the
Administrative Agent, sets forth the entire agreement with respect to the loan
arrangement evidenced thereby, and (iii) the applicable Borrowing Base Property
Owner is absolutely and unconditionally indebted under said documents and does
not have any offsets, defenses, or counterclaims thereunder, or otherwise
against the lender thereunder, or any predecessor in interest to such lender;
          (B) The Borrower waives, on its own behalf and on behalf of CSC and
the Loan Parties any offsets, defenses or counterclaims that exist or may have
existed with respect to such assigned loan arrangement and assigned documents;
and
          (C) The Borrower shall cause to be delivered to the Administrative
Agent such documents, instruments and agreements as the Administrative Agent
shall reasonably require in order to evidence and effectuate such assignment and
the terms and conditions hereof.
          3.1.2 Collateral Assignment of Leases and Rents. A first priority
collateral assignment of leases and rents (individually and collectively, the
“Assignment of Leases and Rents”) granted by each Borrowing Base Property Owner
to the Administrative Agent, for the ratable benefit of the Lenders, with
respect to all Leases of each Collateral Property and all income and profits to
be derived from the operation and leasing of each Collateral Property.
          3.1.3 Collateral Assignment of Contracts. A first priority collateral
assignment and security agreement granted by each Borrowing Base Property Owner
to the Administrative Agent, for the ratable benefit of the Lenders, with
respect to all Licenses and Permits and all contracts, agreements and warranties
now owned or hereafter acquired by each Collateral Property Owner and related in
any manner to each Collateral Property.

-22-



--------------------------------------------------------------------------------



 



          3.1.4 Guaranties. The unconditional, continuing guaranty (singly and
collectively the “Guaranty”) from each Guarantor, pursuant to which each
Guarantor shall guaranty the prompt, punctual, and faithful payment of the Loan
and the performance of all Borrower’s other Obligations to the Administrative
Agent and each of the Lenders under the Loan Documents, with the Guaranty from
CSC being delivered on the Closing Date, and the Guaranty from each other
Guarantor being delivered when the applicable Individual Property is admitted as
a Borrowing Base Property.
          3.1.5 Environmental Compliance and Indemnification Agreement. A
compliance and indemnification agreement with respect to environmental matters
(“Environmental Indemnity”) from Borrower and each Guarantor in favor of the
Administrative Agent and each of the Lenders.
          3.1.6 Ownership Interest and Inter-Company Loan Pledge. A first
priority pledge granted to the Administrative Agent, for the ratable benefit of
the Lenders, with respect to (i) the ownership interest in (x) each Borrowing
Base Property Owner held by any Loan Party or Borrower Subsidiary (with the
exception of any Borrowing Base Property directly owned by the Borrower) or JV
Partner and (y) each manager/general partner of a Borrowing Base Property Owner
(with the exception of any Borrowing Base Property directly owned by the
Borrower) and (ii) any inter-company loans from time to time due from any
Borrowing Base Property Owner held by the Borrower or any Loan Party to the
Borrower.
          3.1.7 Additional Documents. Any other documents, instruments and
agreements set forth on the Loan Agenda.
     3.2 Loan Documents and Security Documents. The Loan shall be made,
evidenced, administered, secured and governed by all of the terms, conditions
and provisions of the following loan documents (the “Loan Documents”), each as
the same may be hereafter modified or amended, consisting of: (i) this Loan
Agreement; (ii) separate promissory notes in the form of Exhibit C, annexed
hereto, payable to each Lender in the aggregate principal amount of Established
Loan Amount; (iii) the various documents and agreements referenced in
Section 3.1, above, and (iv) any other documents, instruments, or agreements
heretofore or hereafter executed to further evidence or secure the Loan.
     The Loan Documents, referenced in items 3.1.1 through and including 3.1.7,
together with any such other Loan Documents as may be executed in accordance
with Section 3.5, below, as to any Collateral Property, are sometimes referred
to herein, singly and collectively as the “Security Documents”.
     3.3 Removal of Individual Property as a Borrowing Base Property — Borrower.
From time to time during the term of this Agreement following (i) Borrower’s
written request (“Collateral Release Request”) indicating that (x) the Borrower
intends to sell or refinance the subject Borrowing Base Property or (y) the
removal of one or more Borrowing Base Properties is necessary to cure or remedy
a Default hereunder, and (ii) satisfaction of the Release Conditions, the
Administrative Agent shall release such Borrowing Base Property from the Lien
held by the Administrative Agent, for the ratable benefit of the Lenders,
release the subject Borrowing Base Property Owner from the Guaranty, terminate
the assignments made by such Borrowing Base

-23-



--------------------------------------------------------------------------------



 



Property Owner pursuant to Sections 3.1.2 and 3.1.3, release the Environmental
Indemnity (subject to the terms thereof) delivered pursuant to Section 3.1.5,
and release its Lien upon the ownership interest in such Borrowing Base Property
Owner and its manager or general partner which was pledged by the Borrower as
Collateral pursuant to Section 3.1.6, and thereafter such Borrowing Base
Property Owner shall no longer be a Loan Party for the purposes of this
Agreement (provided, however, any such release by the Administrative Agent shall
not be deemed to terminate or release such Borrowing Base Property Owner from
any obligation or liability under any Loan Document which specifically by its
terms survives the said release or the payment in full of the Obligations). The
“Release Conditions” are the following:
          3.3.1 The Borrower shall make a Mandatory Principal Payment equal to
the Release Price, if any, relative to the subject Borrowing Base Property or
substitute a new Borrowing Base Property subject to the requirements of
Section 3.5 below.
          3.3.2 Upon release of the Lien on the subject Borrowing Base Property,
the Financial Covenants shall remain satisfied (or be satisfied if the release
cures a Default which resulted from the Financial Covenants not being
satisfied).
          3.3.3 No Default shall exist under this Agreement or the other Loan
Documents at the time of any such release, except for any Default which is cured
or remedied by the removal of such Individual Property from being a Borrowing
Base Property.
          3.3.4 No Event of Default shall exist under this Agreement or the
other Loan Documents at the time of the Collateral Release Request or at the
time of any such release, except for any Event of Default which is cured or
remedied by the removal of such Individual Property from being a Borrowing Base
Property.
          3.3.5 All representations and warranties contained herein or in the
other Loan Documents shall be true and correct in all material respects as of
the time of any such release (other than representations and warranties which
speak as of a specific date or which Administrative Agent was notified of were
not true and correct prior to a request for a Loan Advance which was nonetheless
made or which apply to the Individual Property being released).
          3.3.6 The Borrower shall pay or reimburse the Administrative Agent for
all appraisal fees, title insurance and recording costs, reasonable legal fees
and expenses and other reasonable costs and expenses incurred by Administrative
Agent in connection with the release.
     Any failure of any removal and release requested by the Borrower to meet in
all material respects all of the Release Conditions shall be deemed a rejection
of the proposed Collateral Release Request and, subject to the other terms and
conditions hereof as to whether any Individual Property is a Borrowing Base
Property, such Borrowing Base Property shall remain a Borrowing Base Property
hereunder and shall be included within the Collateral. At the request of the
Borrower, the Administrative Agent shall use reasonable efforts to cooperate in
the assignment of the Security Documents to a new lender with respect to any
Borrowing Base Property being released, subject to the execution of customary
documents with respect to any such assignment.

-24-



--------------------------------------------------------------------------------



 



     3.4 Removal of Individual Property as a Borrowing Base Property —
Administrative Agent.
          3.4.1 An Individual Property shall no longer be deemed to be a
Borrowing Base Property upon the determination by the Administrative Agent of
the occurrence of any of the following:
               (i) A Major Event of Loss occurs as to a Borrowing Base Property,
or a Borrowing Base Property as to which an Event of Loss occurs is not, or
ceases to be, a Restoration Property, or upon completion of the Repair Work,
will not meet all of the Borrowing Base Property Requirements, unless such Major
Event of Loss or Event of Loss will not materially interfere with the
contemplated development and completion of the Borrowing Base Property; or
               (ii) Subsections (f) or (g) in the definition of Eligibility
Criteria are no longer satisfied with respect to such Borrowing Base Property;
or
               (iii) The Required Lenders have instructed the Administrative
Agent to remove a Borrowing Base Property if a tenant or tenants which have
Leases or prospective tenant or tenants which have letters of intent with
respect to such Borrowing Base Property are subject to bankruptcy or insolvency
proceedings and have filed a motion to reject such Lease or letter of intent, or
have not assumed such Lease or letter of intent within sixty (60) days (or such
longer period granted by the applicable bankruptcy court, not to exceed one
hundred eighty (180) days) after such tenant’s or prospective tenant’s
bankruptcy filing, and to the extent the space occupied or to be occupied by
such tenants is deemed vacant, either subsection (f) or (g) of the Eligibility
Criteria for such Borrowing Base Property would not be satisfied.
          3.4.2 Upon any such Individual Property no longer being deemed to be a
Borrowing Base Property, the Borrower shall make a Mandatory Principal Payment
when required equal to the Release Price (if any) for such Borrowing Base
Property.
          3.4.3 With respect to any Individual Property determined by the
Administrative Agent to no longer be deemed a Borrowing Base Property in
accordance with this Section 3.4, if the Release Conditions are satisfied with
respect thereto, the Administrative Agent shall release such Individual Property
from the Lien held by the Administrative Agent, release the subject Borrowing
Base Property Owner from the Guaranty, terminate the assignments made by such
Borrowing Base Property Owner pursuant to Sections 3.1.2 and 3.1.3, release the
Environmental Indemnity delivered pursuant to Section 3.1.5, and release its
Lien upon the ownership interest in such Borrowing Base Property Owner and its
manager or general partner which was pledged by the Borrower as Collateral
pursuant to Section 3.1.6, and thereafter such Borrowing Base Property Owner
shall no longer be a Loan Party for the purposes of this Agreement (provided,
however, any such release by the Administrative Agent shall not be deemed to
terminate or release such Borrowing Base Property Owner from any obligation or
liability under any Loan Document which specifically by its terms survives the
said release or the payment in full of the Obligations). However, if the said
Release Conditions are not satisfied with respect to such Individual Property,
although such Individual Property shall no longer be a Borrowing Base Property,
the Individual Property shall not be released from the Lien held by the
Administrative

-25-



--------------------------------------------------------------------------------



 



Agent (shall continue to be a Collateral Property) and there shall be no release
of the Collateral relating to such Individual Property or the subject Borrowing
Base Property Owner, until such time as the Release Conditions are satisfied
with respect thereto.
     3.5 Additional Borrowing Base Property. From time to time during the term
of this Agreement following Borrower’s written request (“Additional Collateral
Request”), compliance with the provisions of this Section 3.5, and compliance
with the requirements for inclusion as a Borrowing Base Property, as set forth
in the definition thereof, the Required Lenders shall authorize the
Administrative Agent to accept one or more Individual Properties as Borrowing
Base Properties (as identified by the Borrower in its written request) to be
held by the Administrative Agent as Collateral. The Required Lenders shall agree
to the acceptance of the Individual Property as an additional Borrowing Base
Property only upon the satisfaction of the following conditions, in a manner
reasonably acceptable to the Administrative Agent and the Required Lenders:
          3.5.1 If sought by the Borrower, the Borrower shall have obtained
Preliminary Approval for the addition of such Individual Property.
          3.5.2 The Borrower (or applicable Loan Party) shall have satisfied all
of the Borrowing Base Property Requirements as to such Individual Property.
          3.5.3 No Event of Default shall exist under this Agreement or the
other Loan Documents at the time of the Additional Collateral Request or at the
time of any such Individual Property becoming a Borrowing Base Property, except
for any Default which is cured or remedied by such Individual Property becoming
a Borrowing Base Property.
          3.5.4 All representations and warranties contained herein or in the
other Loan Documents shall be true and correct in all material respects as of
the time of any such Individual Property becoming a Borrowing Base Property (or
shall become true by virtue of such Individual Property becoming a Borrower Base
Property) (other than representations and warranties which speak as of a
specific date or which Administrative Agent was notified of were not true and
correct prior to a request for a Loan Advance which was nonetheless made),
including the Borrower’s continued compliance with the Financial Covenants, as
satisfied by the Closing Compliance Certificate, or once delivered, the most
recent Compliance Certificate delivered by the Borrower.
          3.5.5 The Borrower shall pay or reimburse the Administrative Agent for
all appraisal fees, title insurance and recording costs, reasonable legal fees
and expenses and other costs and expenses incurred by Administrative Agent in
connection with the additional Borrowing Base Property.
          3.5.6 The Borrower, the subject Borrowing Base Property Owner, and the
subject Individual Property shall have satisfied all applicable conditions
precedent set forth in Article 5 prior to the inclusion of the Individual
Property as a Borrowing Base Property.
     Any failure of the proposed Borrowing Base Property to meet in all material
respects all of the foregoing conditions shall be deemed a rejection of the
proposed Borrowing Base Property for that Additional Collateral Request and such
proposed Borrowing Base Property shall not be

-26-



--------------------------------------------------------------------------------



 



included in the Borrowing Base for any purpose unless and until all of the
foregoing conditions are satisfied or waived by the Administrative Agent and the
Required Lenders. The Administrative Agent shall give the Borrower prompt
written notice of the decision of the Required Lenders with respect to the
admission or rejection of any Individual Property as a Borrowing Base Property.
     4. CONTINUING AUTHORITY OF AUTHORIZED REPRESENTATIVES. Administrative Agent
and each of the Lenders are authorized to rely upon the continuing authority of
the persons, officers, signatories or agents hereafter designated (“Authorized
Representatives”) to bind Borrower with respect to all matters pertaining to the
Loan and the Loan Documents including, but not limited to, the selection of
interest rates, the submission of requests for Loan Advances and certificates
with regard thereto. Such authorization may be changed only upon written notice
to Administrative Agent accompanied by evidence, reasonably satisfactory to
Administrative Agent, of the authority of the person giving such notice and such
notice shall be effective not sooner than five (5) Business Days following
receipt thereof by Administrative Agent. The present Authorized Representatives
are listed on Exhibit D.
     5. CONDITIONS PRECEDENT.
     5.1 Closing Loan and Funding Initial Loan Advance. It shall be a condition
precedent of Lenders’ obligation to close the Loan and to fund the initial
proceeds of the Loan that each of the following conditions precedent be
satisfied in full (as determined by each Lender in its discretion which
discretion shall be exercised reasonably and in good faith having due regard for
the advice of the Administrative Agent), unless specifically waived in writing
by all of the Lenders at or prior to the date of the closing and funding of the
initial Loan Advance (the “Closing Date”) (in the event that the closing of the
Loan is an earlier date than the date of the initial funding of the Loan, then
the term “Closing Date” shall refer to the date of the closing by execution of
this Agreement, and the term “Funding Date” shall refer to the date of funding
of the initial Loan Advance):
          5.1.1 Satisfactory Loan Documents. On the Closing Date, each of the
Loan Documents shall be satisfactory in form, content and manner of execution
and delivery to Administrative Agent and Administrative Agent’s counsel and all
Loan Documents shall be in full force and effect.
          5.1.2 Financial Information; No Material Change.
               (i) No change shall have occurred in the financial condition,
business, affairs, operations or control of Borrower and/or the Loan Parties,
since the date of the Consolidated financial statements of CSC, the Borrower,
and the Loan Parties most recently delivered to Administrative Agent or any of
the Lenders, which change has had or could reasonably be expected to have a
Material Adverse Effect; and Borrower and the other Loan Parties shall have
furnished Administrative Agent such other financial information, and
certifications as reasonably requested by the Administrative Agent.
               (ii) The Borrower shall have provided to the Administrative Agent
such certificates and other evidence as the Administrative Agent may reasonably
require to

-27-



--------------------------------------------------------------------------------



 



evidence that the Borrower, CSC and each of the Borrowing Base Property Owners
(both before and after giving effect to the Loan) is solvent, has assets having
a fair value in excess of the amount required to pay such Person’s probable
liabilities and existing Debts as such become absolute and mature, and has
adequate capital for the conduct of such Person’s business and the ability to
pay such Person’s Debts from time to time incurred in connection therewith as
such Debts mature, including the Closing Compliance Certificate (the “Closing
Compliance Certificate”) set forth as Exhibit CC hereto or in such other form
reasonably acceptable to Administrative Agent.
          5.1.3 Warranties and Representations Accurate. All warranties and
representations made by or on behalf of any of the Borrower and the other Loan
Parties, or any of them, to Administrative Agent or any of the Lenders shall be
true, accurate and complete in all material respects and shall not omit any
material fact necessary to make the same not misleading.
          5.1.4 Validity and Sufficiency of Security Documents. The Security
Documents shall create a valid and perfected lien in and to the Collateral and
each of the Security Documents and related UCC filings shall have been duly
recorded and filed to the satisfaction of Administrative Agent and
Administrative Agent’s counsel, including, without limitation, as follows:
               (i) Prior to funding the Loan Advances, the Borrower, the other
Loan Parties, and any other Persons executing Loan Documents on the Closing Date
shall have delivered to the Administrative Agent with respect to the Security
Documents or, in the case of UCC-1 financing statements, delivery of such
financing statements in proper form for recording, and shall have taken all such
other actions as may be necessary or, in the reasonable opinion of the
Administrative Agent, desirable to perfect the Liens and security interests
intended to be created by the Security Documents in the Collateral covered
thereby. Notwithstanding the foregoing, the recordation of the Security
Documents and the UCC filings shall not be a condition precedent under this
Section 5.1.4 provided that Administrative Agent shall obtain satisfactory gap
title insurance coverage. Such filings, recordings and other actions shall
include, without limitation, in addition to the Mortgage, the Assignment of
Leases and Rents, and the UCC-1 financing statements; and
               (ii) on or prior to the Closing Date, the Administrative Agent
shall have received the results of a UCC, tax lien and judgment search as may be
reasonably requested by the Administrative Agent with respect to the Borrower,
and any other Loan Parties, and the results of such search shall indicate there
are no judgments which the Administrative Agent shall reasonably determine in
good faith could reasonably be expected to have a Material Adverse Effect or
Liens not permitted under the Loan Documents or to be satisfied with the
proceeds of the initial Loan Advance or otherwise permitted by Administrative
Agent.
          5.1.5 Litigation. On the Closing Date, there shall not be any actions,
suits or proceedings at law or in equity or by or before any governmental
instrumentality or other agency or regulatory authority by any entity (private
or governmental) pending or, to the best of the Borrower’s knowledge, threatened
(a) with respect to the Loan, the transactions contemplated in the Loan
Documents, or (b) with respect to the Borrower, any other Loan Party, or any
other Borrower Subsidiary, which , in the case of this clause (b), are not fully
covered (subject to

-28-



--------------------------------------------------------------------------------



 



deductibles) by an insurance policy issued by a reputable and financially viable
insurance company, or, to the extent not so covered, which the Administrative
Agent shall reasonably determine in good faith could reasonably be expected to
have a Material Adverse Effect.
          5.1.6 Formation Documents and Entity Agreements.
               (i) On the Closing Date, the Administrative Agent shall have
received a certificate of an officer of each limited liability company which is
a manager or general partner of a Loan Party or limited partnership which is a
general partner of a Loan Party annexing and certifying as to (a) resolutions of
such limited liability company authorizing and approving the transactions
contemplated by the Loan Documents, and the execution and delivery thereof by
such limited liability company in respect of the documents to which it is a
party on its own behalf, or as a general partner or manager of such other Loan
Party or limited partnership, in respect of any of the Loan Documents,
(b) signatures and incumbency of all officers of such limited liability company
executing documentation on behalf of such entity or on behalf of any entity as
to which such limited liability company is a general partner or manager, as the
case may be, in connection with the transactions contemplated by the Loan
Documents, (c) the Formation Documents of such limited liability company, the
Loan Party which it is a manager or general partner of, the limited partnership
which it is general partner of, and the Loan Party which such limited
partnership is a general partner of, having been duly executed, delivered and
filed (to the extent required by applicable Legal Requirements) and remaining in
full force and effect and unmodified except as stated therein as of the date of
such certificate (and annexing copies thereof) and (d) such limited liability
company, the Loan Party which it is a manager or general partner of, the limited
partnership which it is general partner of, and the Loan Party which such
limited partnership is a general partner of, being in good standing and
authorized to do business in each jurisdiction where the conduct of its business
and ownership of its assets requires such qualification.
               (ii) On the Closing Date, the Administrative Agent shall have
received a certificate of the secretary of each corporation which is a Loan
Party or the general partner of another Loan Party annexing and certifying as to
(a) corporate resolutions of such entity authorizing and approving the
transactions contemplated by the Loan Documents, and the execution and delivery
thereof by such entity in respect of the documents to which it is a party on its
own behalf, or as a general partner of such other Loan Party, in respect of any
of the Loan Documents, (b) signatures and incumbency of all officers of such
corporation executing documentation on behalf of such entity or on behalf of any
entity as to which such corporation is a general partner, in connection with the
transactions contemplated by the Loan Documents, (c) the Formation Documents of
such corporation and Loan Party having been duly executed, delivered and filed
(to the extent required by applicable Legal Requirements) and remaining in full
force and effect and unmodified except as stated therein as of the date of such
certificate (and annexing copies thereof) and (d) such corporation and Loan
Party being in good standing and authorized to do business in each jurisdiction
where the conduct of its business and ownership of its assets requires such
qualification.
          5.1.7 Compliance With Law. Administrative Agent and each of the
Lenders shall have received and approved evidence that there are no Legal
Requirements which prohibit

-29-



--------------------------------------------------------------------------------



 



or adversely limit the capacity or authority of the Borrower or any Loan Party
to enter into the Loan and perform the obligations of such Person with respect
thereto.
          5.1.8 Compliance With Financial Covenants. Administrative Agent shall
have received the Closing Compliance Certificate or other evidence reflecting
the Borrower’s compliance with the Financial Covenants and the terms and
conditions hereof.
          5.1.9 Borrowing Base Property Due Diligence. Administrative Agent
shall have received and completed a review of such due diligence as the
Administrative Agent may reasonably require with respect to any Borrowing Base
Property, consistent with customary commercial lending practices for properties
of a similar nature including, without limitation, satisfaction of the Borrowing
Base Property Requirements.
          5.1.10 Condition of Property. There shall have been no material
unrepaired or unrestored damage or destruction by fire or otherwise to any of
the real or tangible personal property comprising or intended to comprise the
Borrowing Base Properties.
          5.1.11 Insurance. Borrower shall have provided to Administrative Agent
with respect to each Borrowing Base Property, the Borrower and the Collateral
evidence of: (i) insurance coverages which meet the property, hazard, and other
insurance requirements set forth on Exhibit E of this Loan Agreement to the
satisfaction of Administrative Agent; and (ii) payment of the premiums for such
insurance in accordance with the requirements set forth in Section 7.5.3.
          5.1.12 Third Party Consents and Agreements. The Administrative Agent
shall have received such third party consents and agreements as the
Administrative Agent may reasonably require with respect to the Loan.
          5.1.13 Cash Management. The Borrower shall open the Depository
Account, as provided for herein.
          5.1.14 Legal and other Opinions. Administrative Agent shall have
received and approved legal opinion letters from counsel representing the
Borrower and the other Loan Parties which meet Administrative Agent’s legal
opinion requirements and covering such matters incident to the transactions
contemplated herein as the Administrative Agent may request.
          5.1.15 Equity Requirement. The Equity Requirement with respect to each
Borrowing Base Property shall have been and shall remain satisfied.
          5.1.16 No Default. There shall not be any Default under any of the
Loan Documents.
     6. WARRANTIES AND REPRESENTATIONS. Borrower, the Administrative Agent and
the Lenders acknowledge and agree that all representations and warranties made
in this Section 6 shall be deemed to be made as of the date hereof; however, as
provided for in Section 6.22 all such representations and warranties shall be
deemed to be reaffirmed as of any proposed Drawdown Date, unless, in the case of
Sections 6.4, 6.7, 6.9, and 6.14 as modified only by such additional disclosures
as shall be provided to the Administrative Agent in writing after

-30-



--------------------------------------------------------------------------------



 



the date hereof to reflect events occurring after the date hereof which do not
constitute a Default hereunder, and including the Borrower’s continued
compliance with the Financial Covenants, as satisfied by the Closing Compliance
Certificate, or once delivered, the most recent Compliance Certificate delivered
by the Borrower, except to the extent the contemplated action will result in
noncompliance with the Financial Covenants. Subject to such limitations,
Borrower warrants and represents to Administrative Agent and each of the Lenders
for the express purpose of inducing Lenders to enter into this Agreement, to
make each Loan Advance, to issue each Letter of Credit and to otherwise complete
all of the transactions contemplated hereby as follows:
     6.1 Formation. Each Loan Party has been duly formed and is validly existing
and in good standing as a corporation, partnership or limited liability company,
as the case may be, under the laws of the State of its formation. Each Loan
Party has the requisite corporate, partnership or company power and authority,
as applicable, to own its assets and conduct its businesses as currently
conducted and owned, and to enter into and perform its obligations under each
Loan Document to which it is a party. Each Loan Party is in good standing and
authorized to do business in each jurisdiction where the ownership of its assets
and/or the conduct of its business requires such qualification except where the
failure to be so qualified would not have a Material Adverse Effect.
     6.2 Proceedings; Enforceability. Each Loan Party has taken all requisite
corporate, partnership or company action, as applicable, to authorize the
execution, delivery and performance by such Loan Party of the Loan Documents to
which it is a party. Each Loan Document which is required to be executed and
delivered on or prior to the date on which this representation and warranty is
being made has been duly authorized, executed and delivered and constitutes the
legal, valid and binding obligation of each Loan Party thereto, enforceable
against each such Loan Party in accordance with its respective terms except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency and similar laws affecting rights of creditors generally
and to general principles of equity (regardless of whether enforcement is sought
in a proceeding in equity or at law).
     6.3 Conflicts. Neither the execution, delivery and performance of the Loan
Documents by the Loan Parties or compliance by any Loan Party with the terms and
provisions thereof (including, without limitation, the granting of Liens
pursuant to the Security Documents), (i) will contravene any provision of any
law, statute, rule or regulation or any order, writ, injunction or decree of any
court or governmental instrumentality having jurisdiction over Borrower, the
Property or any Loan Party, (ii) will conflict with or result in any breach of
any of the terms, covenants, conditions of, or constitute a default under, or
result in the creation or imposition (or the obligation to create or impose) of
any Lien (except pursuant to the Security Documents) upon any of the property or
assets of any Loan Party pursuant to the terms of any indenture, mortgage, deed
of trust, credit agreement or loan agreement or any other agreement, contract or
instrument to which any Loan Party is a party or by which it or any of its
properties or assets is bound or to which it may be subject, or (iii) will
violate any provision of any Formation Document of any Loan Party.
     6.4 Ownership and Taxpayer Identification Numbers. All of the partners,
owners, stockholders, and members, respectively and as may be applicable, of
each Loan Party (other than the Borrower and CSC) are listed in Exhibit F (as
such may be updated from time to time in

-31-



--------------------------------------------------------------------------------



 



accordance with Section 6.22). The exact correct name and organizational
number(s) and federal employment identification number(s) of the Borrower, CSC
and each such Loan Party are accurately stated in Exhibit F. Each Borrowing Base
Property Owner is a Wholly-Owned Subsidiary of the Borrower, a JV Entity or CSC.
     6.5 Litigation. There are no actions, suits or proceedings at law or in
equity or by or before any governmental instrumentality or other agency or
regulatory authority by any entity (private or governmental) pending or, to the
best of each Loan Party’s knowledge, threatened with respect to the Loan, the
transactions contemplated in the Loan Documents, or any other Borrower
Subsidiary, which are not fully covered (subject to deductibles) by an insurance
policy issued by a reputable and financially viable insurance company, or, to
the extent not so covered, have or could reasonably be expected to have a
Material Adverse Effect.
     6.6 Information. All factual information furnished by or on behalf of the
Borrower or any Loan Party to the Administrative Agent and/or any of the Lenders
(including, without limitation, all information contained in the Loan Documents)
for purposes of or in connection with this Agreement, the other Loan Documents
or any transaction contemplated herein or therein is, and all other such factual
information hereafter furnished by or on behalf of the Borrower or any Loan
Party to the Administrative Agent and/or any of the Lenders will be, true and
accurate in all material respects on the date as of which such information is
dated or certified and not incomplete by omitting to state any fact necessary to
make such information not misleading in any material respect at such time in
light of the circumstances under which such information was provided. There is
no material fact presently known to the Borrower which has not been disclosed to
Administrative Agent, and thereupon disclosed by Administrative Agent to the
Lenders, which has or could reasonably be expected to have a Material Adverse
Effect.
     6.7 Taxes. All Loan Parties have made all required tax filings and are not
delinquent in the payment of any federal, state and local taxes, assessments,
impositions or other governmental charges applicable to them and/or their
respective assets, except to the extent same are being contested in a manner
which complies with the requirements of Section 8.2.3.
     6.8 Financial Information. The Consolidated financial statements of CSC,
the Borrower, and the Loan Parties delivered to the Administrative Agent present
fairly the financial condition of each at the dates of such statements of
financial condition and the results of operations for the periods covered
thereby in accordance with GAAP, consistently applied. Since December 31, 2007,
no change has occurred which could reasonably be expected to have a Material
Adverse Effect. All financial statements of the Borrower, the Borrower
Subsidiaries, or any other Loan Parties hereafter furnished to Administrative
Agent or any of the Lenders shall be true, accurate and complete in all material
respects and shall fairly present the financial condition of Borrower and
respective Loan Party as of the date thereof in accordance with GAAP,
consistently applied.
     6.9 Control Provisions. The Borrower controls, directly or indirectly, and
without the requirement for consent of any other Person (other than CSC), the
management of each Borrowing Base Property Owner, subject to the rights of those
minority or other equity interest holders as the Administrative Agent may
approve.

-32-



--------------------------------------------------------------------------------



 



     6.10 Formation Documents.The Borrower has delivered or caused to be
delivered to the Administrative Agent true and complete copies of all Formation
Documents of the Loan Parties, and all amendments thereto.
     6.11 Bankruptcy Filings. No Loan Party is contemplating either a filing of
a petition under any state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of its assets or property, and the
Borrower has no knowledge of any Person contemplating the filing of any such
petition against any Loan Party.
     6.12 Investment Company. No Loan Party is an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.
     6.13 {RESERVED}
     6.14 Borrowing Base Properties.
          6.14.1 Each of the Borrowing Base Property Owners possesses such
Licenses and Permits issued by the appropriate federal, state, or local
regulatory agencies or bodies necessary to develop, own and operate (as
applicable) each Borrowing Base Property given status of the development of the
Borrowing Base Property, except where the failure to possess any such License or
Permit would not have a Material Adverse Effect. The Borrowing Base Property
Owners are in material compliance with the terms and conditions of all such
Licenses and Permits, except where the failure so to comply would not, singly or
in the aggregate, result in a Material Adverse Effect. All of the Licenses and
Permits are valid and in full force and effect, except where the invalidity of
such Licenses and Permits or the failure of such Licenses and Permits to be in
full force and effect would not result in a Material Adverse Effect. Neither the
Borrower nor any of the Borrowing Base Property Owners has received any written
notice of proceedings relating to the revocation or modification of any such
Licenses and Permits which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would result in a Material Adverse
Effect.
          6.14.2 (i) The Borrowing Base Property Owners have either (x) fee
simple title to the Borrowing Base Properties or (y) a leasehold estate interest
in the Borrowing Base Properties, as set forth in Schedule 6.14.2(i) (as such
may be updated from time to time in accordance with Section 6.22); (ii) the
interest of the Borrowing Base Property Owners in the Borrowing Base Properties
are not subject to any Liens except for those in favor of the Administrative
Agent for the ratable benefit of the Lenders securing the repayment of
Obligations and other Permitted Liens; (iii) neither the Borrower nor any of the
Borrowing Base Property Owners has received written notice of the assertion of
any claim by anyone adverse to any Loan Party’s ownership, or leasehold rights
in and to any Borrowing Base Property (except as may be disclosed in any update
from time to time in accordance with Section 6.22); and (iv) no Person has an
option or right of first refusal to purchase all or part of any Borrowing Base
Property or any interest therein which has not been waived (except as may be
disclosed in Schedule 6.14.2(i) or in any update from time to time in accordance
with Section 6.22);

-33-



--------------------------------------------------------------------------------



 



          6.14.3 Except to the extent the failure of the following to be true
would not result in a Material Adverse Effect or is disclosed in the
Environmental Reports (as defined in the Environmental Indemnity) (i) each
Borrowing Base Property is free of any Hazardous Materials in violation of any
Environmental Legal Requirements applicable to such property; (ii) none of the
Borrowing Base Property Owners or Borrower has received any written notice of a
claim under or pursuant to any Environmental Legal Requirements applicable to a
Borrowing Base Property or under common law pertaining to Hazardous Materials on
or originating from any Borrowing Base Property (except as may be disclosed in
any update from time to time in accordance with Section 6.22); and (iii) none of
the Borrowing Base Property Owners or Borrower has received any written notice
from any Governmental Authority claiming any material violation of any
Environmental Legal Requirements that is uncured or unremediated (except as may
be disclosed in any update from time to time in accordance with Section 6.22);
          6.14.4 Except to the extent the failure of the following to be true
would not result in a Material Adverse Effect, (i) with respect to the Borrowing
Base Properties, each Major Lease is in full force and effect (except as may be
disclosed in any update from time to time in accordance with Section 6.22),
(ii) except as set forth in Schedule 6.14.4(ii) (as such may be updated from
time to time in accordance with Section 6.22), to the Borrower’s knowledge, none
of the Borrowing Base Property Owners is in default after notice and the
expiration of all applicable cure periods in the performance of any material
obligation under any Major Lease and the Borrower has no knowledge of any
circumstances which, with the passage of time or the giving of notice, or both,
would constitute an event of default by any party under any of the Major Leases,
(iii) except as set forth in Schedule 6.14.4(iii) (as such may be updated from
time to time in accordance with Section 6.22), to the Borrower’s knowledge, no
tenant is in default under any Major Lease, (iv) except as otherwise expressly
set forth in Schedule 6.14.4(iv) (as such may be updated from time to time in
accordance with Section 6.22), to the Borrower’s Knowledge, there are no
actions, voluntary or involuntary, pending against any tenant under a Major
Lease under any bankruptcy or insolvency laws, and (v) none of the Major Leases
and none of the rents or other amounts payable thereunder has been assigned,
pledged or encumbered by any of the Borrowing Base Property Owners or any other
Person, except with respect to the Lien in favor of the Administrative Agent on
behalf of the Lenders securing the repayment of Obligations.
          6.14.5 Except to the extent the failure of the following to be true
would not result in a Material Adverse Effect, (i) each Ground Lease with
respect to a Borrowing Base Property is valid, binding and in full force and
effect as against the applicable Borrowing Base Property Owners and, to the
Borrower’s knowledge, the other party thereto, (ii) none of Borrowing Base
Property Owner’s interest in the Ground Leases is subject to any pledge, lien,
assignment, license or other agreement granting to any third party any interest
therein, and (iii) no payments under any Ground Lease with respect to a
Borrowing Base property are delinquent and no notice of default thereunder has
been sent or received by any Loan Party which has not been cured or waived prior
to the date hereof, and to the knowledge of the Borrower, there does not exist
under any of the Ground Leases any default by any Borrowing Base Property Owners
or any event which merely with notice or lapse of time or both, would constitute
such a default by any of the Borrowing Base Property Owners, and (iv) the
identity of each ground lessor under a Ground Lease with respect to a Borrowing
Base Property and whether each such ground lessor is an Affiliate of any Loan
Party are set forth in Schedule 6.14.5.

-34-



--------------------------------------------------------------------------------



 



     6.15 Use of Proceeds. The proceeds of the Loan shall be used solely and
exclusively as provided in Section 1.3. No portion of the proceeds of the Loan
shall be used directly or indirectly, and whether immediately, incidentally or
ultimately (i) to purchase or carry any margin stock or to extend credit to
others for the purpose thereof or to repay or refund indebtedness previously
incurred for such purpose, or (ii) for any purpose which would violate or in
inconsistent with the provisions of regulations of the Board of Governors of the
Federal Reserve System including, without limitation, Regulations T, U and X
thereof.
     6.16 Insurance. The Collateral Properties are insured by insurers of
recognized financial responsibility against such losses and risks in compliance
with the requirements of Exhibit E hereto.
     6.17 Deferred Compensation and ERISA. Neither Borrower nor any other Loan
Party, other than CSC, has any pension, profit sharing, stock option, insurance
or other arrangement or Plan for employees covered by ERISA except as may be
designated to Administrative Agent in writing by Borrower from time to time and,
to the best of the Borrower’s Knowledge, no Reportable Event has occurred and is
now continuing with respect to any such ERISA Plan. The granting of the Loan,
the performance by Borrower and/or any of the Loan Parties of their respective
obligations under the Loan Documents and Borrower’s and/or such other Loan
Parties’ conducting of their respective operations do not and will not violate
any provisions of ERISA.
     6.18 Conditions Satisfied. Assuming that the Administrative Agent and the
Lenders have approved all matters requiring their approval, all of the
conditions precedent to closing and funding the initial Loan Advance have been
satisfied or waived.
     6.19 No Default. There is no Default on the part of Borrower or any of the
other Loan Parties under this Agreement or any of the other Loan Documents and
no event has occurred and is continuing which could, with the passing of time,
the giving of notice, or both, constitute a Default under any Loan Document.
     6.20 Other Loan Parties’ Warranties and Representations. Borrower has no
reason to believe that any warranties or representations made in writing by any
of the Loan Parties to the Administrative Agent or any of the Lenders are
untrue, incomplete and or misleading in any material respect.
     6.21 Qualification as a REIT. CSC qualified as a REIT under the provisions
of the Code, as applicable, for its fiscal year ended December 31, 2002, and has
remained qualified from December 31, 2002 through the date hereof. All
appropriate federal income tax returns for the fiscal years through December 31,
2006 have been filed by CSC with the IRS and no previously filed return has been
examined and reported on by the IRS. CSC has not incurred any liability for
excise taxes pursuant to Section 4981 of the Code. CSC is organized in
conformity with the requirements for qualification as a REIT pursuant to
Sections 856 through 860 of the Code, and CSC’s proposed method of operation
consistent with CSC’s business and the business activities contemplated by this
Agreement will enable it to meet the requirements for qualification and taxation
as a REIT under the Code.

-35-



--------------------------------------------------------------------------------



 



     6.22 Regarding Representations and Warranties. Each request by any Borrower
for a Loan Advance and/or the issuance of a Letter of Credit: (i) shall
constitute an affirmation by Borrower that the foregoing representations and
warranties remain true and correct as of the date of such request (except as to
the representations and warranties in Sections 6.4, 6.7, 6.9, and 6.14 which may
be modified only to reflect events occurring after the date hereof as
specifically disclosed in writing to Administrative Agent prior to or
simultaneously with such written request) and, unless Administrative Agent is
notified to the contrary prior to the disbursement of the requested Loan Advance
or the issuance of the requested Letter of Credit, will be so on the date of
such Loan Advance or issuance of such Letter of Credit, and (ii) shall
constitute the representation and warranty of Borrower to Administrative Agent
and each of the Lenders that the information set forth in each such request is
true and correct in all material respects and omits no material fact necessary
to make the same not misleading. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by each Loan
Party shall be deemed to have been relied upon by the Administrative Agent and
each of the Lenders notwithstanding any investigation heretofore or hereafter
made by the Administrative Agent and/or any of the Lenders or on its behalf.
     7. AFFIRMATIVE COVENANTS. Borrower covenants and agrees that from the date
hereof and so long as any indebtedness is outstanding hereunder, or any of the
Loan or other obligations remains outstanding, as follows:
     7.1 Notices. Borrower shall within five (5) business days after it has
actual knowledge thereof, notify Administrative Agent in writing (and
Administrative Agent shall thereafter promptly notify the Lenders) of the
occurrence of any act, event or condition which constitutes a Default or Event
of Default under any of the Loan Documents. Such notification shall include a
written statement of any remedial or curative actions which Borrower proposes to
undertake and/or to cause any of other Loan Parties to cure or remedy such
Default or Event of Default.
     7.2 Financial Statements; Reports; Officer’s Certificates. Borrower shall
furnish or cause to be furnished to Administrative Agent (and Administrative
Agent shall thereafter promptly furnish copies of same to the Lenders), the
following financial statements, reports, certificates, and other information,
all in form and manner of presentation reasonably acceptable to Administrative
Agent:
          7.2.1 Annual Statements. Within ninety (90) days after the close of
each Fiscal Year, (i) the Consolidated statement of financial condition of CSC,
as at the end of such Fiscal Year and the related Consolidated statement of
income and retained earnings and statement of cash flows for such Fiscal Year,
in each case, commencing with the Fiscal Year ending December 31, 2008, setting
forth comparative figures for the preceding fiscal year and certified by Ernst &
Young LLP or other independent certified public accountants of recognized
national standing reasonably acceptable to the Administrative Agent, in an
unqualified opinion, together with (ii) consolidating income statements for the
Borrower and each Borrower Subsidiary; such financial statements to include and
to be supplemented by such detail and supporting data and schedules as
Administrative Agent may from time to time reasonably determine;

-36-



--------------------------------------------------------------------------------



 



          7.2.2 Periodic Statements. (A) Within forty five (45) days after the
close of each calendar quarter (except for the quarter ending on December 31),
the following (i) the Consolidated statement of financial condition of CSC, as
at the end of such quarterly period, the related Consolidated statement of
income and retained earnings (for the current quarter and on a year to date
basis), and statement of cash flows (on a year to date basis), in each case
commencing with the Fiscal Year ending December 31, 2008, setting forth
comparative figures for the related periods in the prior Fiscal Year, internally
prepared, in accordance with GAAP, consistently applied, subject to normal
year-end audit adjustments, all in form and manner of presentation reasonably
acceptable to Administrative Agent, such financial statements to include and to
be supplemented by such detail and supporting data and schedules as
Administrative Agent may from time to time reasonably determine, together with
(ii) consolidating income statements for the Borrower and each Borrower
Subsidiary, (iii) an Officer’s Certificate from the Borrower certifying that
such financial statements fairly present the financial condition of CSC in
accordance with GAAP, consistently applied, and that no Event of Default has
occurred and is continuing, or if it is, a statement as to the nature thereof,
and (iv) an updated Cash Flow Projection in the form of Schedule CF, and (B) a
listing of all filings by Borrower or CSC with the SEC, including, without
limitation, full copies of Guarantor’s 10-Q and 10-K filings not later than five
(5) Business Days following filing with the SEC.
          7.2.3 Borrowing Base Property Reports. Quarterly and annually, upon
delivery of each of the financial statements required pursuant to Sections 7.2.1
and 7.2.2, above, the following financial statements for each of the Borrowing
Base Property Owners internally prepared by Borrower and certified by Borrower
to be true, accurate and complete in all material respects: (i) upon
commencement of payment of rent by any tenant, to the extent not included in the
deliveries under Section 7.2.1 or 7.2.2, an operating statement showing all Net
Operating Income, including, without limitation, the results of operation for
the current quarter and on a year-to-date basis for the period just ended and,
annually, an operating statement for the year just ended; (ii) in the form
customarily used by the Borrower, a detailed, current rent roll of the subject
Borrowing Base Property, containing such details as Administrative Agent may
reasonably request, and (iii) any update to the Operating Pro Forma originally
delivered in connection with each Borrowing Base Property.
          7.2.4 SEC Reports. Within five (5) days after being received, copies
of all correspondence from the SEC, other than routine non-substantive general
communications from the SEC.
          7.2.5 Compliance Certificates. Within forty-five (45) days after the
close of each quarterly accounting period in each Fiscal Year of the Borrower
(except for the quarter ending on December 31, which shall be submitted within
ninety days after the close of such quarter), a Compliance Certificate in form
of Exhibit G, annexed hereto, together with an Officer’s Certificate from the
Borrower providing and otherwise certifying the compliance or non-compliance by
the Borrower with the Financial Covenants, with such supporting detail as is
reasonably deemed necessary by the Administrative Agent to verify the
calculations incorporated therein, along with a report containing, to the extent
not included in the deliveries under Sections 7.2.1, 7.2.2, or 7.2.3 for all
Individual Properties, a summary listing of all Net Operating Income, revenues,
rent roll, mortgage Debt, in each case, as applicable, and, in addition, for
each

-37-



--------------------------------------------------------------------------------



 



Individual Property acquired during the quarter just ended, the cost basis and
the amount and terms of any assumed Debt.
          7.2.6 Data Requested. Within a reasonable period of time and from time
to time, such other financial data or information as Administrative Agent or any
Lender (through the Administrative Agent) may reasonably request with respect to
the Collateral Properties, the Borrower, and/or the other Loan Parties
including, but not limited to, rent rolls, aged receivables, aged payables,
leases, budgets, forecasts, reserves, cash flow projections, deposit accounts,
mortgage information, physical condition of the Collateral Properties and
pending lease proposals;
          7.2.7 Tax Returns. Upon Administrative Agent’s or Required Lenders’
(through the Administrative Agent) request, copies of all federal and state tax
returns of the Borrower and the other Loan Parties;
          7.2.8 Lease Notices. Concurrently with the giving or receipt thereof,
and within ten (10) Business Days of receipt thereof, copies of all notices of
default given or received by any Loan Party with respect to any Major Lease.
          7.2.9 Ground Lessor Interest Notices. Concurrently with the giving
thereof, and within five (5) Business Days of receipt thereof, copies of all
material notices, other than routine correspondence, given or received by any
Loan Party with respect to any Ground Lease with respect to a Borrowing Base
Property.
          7.2.10 Entity Notices. Concurrently with the issuance thereof, copies
of all material written notices (excluding routine correspondence) given to the
partners, owners, stockholders, and/or members, respectively, of the Borrower.
          7.2.11 Property Acquisition or Sale. Within five (5) Business Days of
receipt thereof, copies of all notices in any way relating to a proposed sale or
acquisition of any Individual Property which the Borrower or any Borrower
Subsidiary intends to consummate.
          7.2.12 Property Finance. Within five (5) Business Days of receipt
thereof, copies of all notices in any way relating to (a) a proposed finance or
refinance of any Individual Property which the Borrower or any Borrower
Subsidiary intends to consummate, (b) the occurrence of any monetary or material
non-monetary default or monetary or material non-monetary event of default under
any Debt which is recourse to the Borrower, or any other default or event of
default under any Debt which is recourse to the Borrower, the occurrence of
which could reasonably be expected to have a Material Adverse Effect, or (c) the
occurrence of any monetary or material non-monetary default or monetary or
material non-monetary event of default under any Debt in excess of
$10,000,000.00 which is secured by an Individual Property, or any other default
or event of default under any Debt in excess of $10,000,000.00 which is secured
by an Individual Property, the occurrence of which could reasonably be expected
to have a Material Adverse Effect.
          7.2.13 Notice of Litigation. Within ten (10) Business Days after an
officer of either Borrower, any Borrower Subsidiary, or any Loan Party obtains
knowledge thereof, written notice of any pending or, to the best of the
Borrowers’ knowledge, threatened action, suit or

-38-



--------------------------------------------------------------------------------



 



proceeding at law or in equity or by or before any governmental instrumentality
or other agency or regulatory authority by any entity (private or governmental)
(a) relating in any way to the Loan, the transactions contemplated in the Loan
Documents (including, without limitation, with regard to all Distributions), or
(b) the transactions contemplated in any documentation executed in connection
therewith, or the Borrower, any other Loan Party, or any other Borrower
Subsidiary, which, in the case of this clause (b), is not fully covered (subject
to deductibles) by an insurance policy issued by a reputable and financially
viable insurance company, or, to the extent not so covered, which could
reasonably be expected to have a Material Adverse Effect.
     7.3 Existence. Borrower shall do or cause to be done all things necessary
to (i) preserve, renew and keep in full force and effect (x) the partnership,
company or corporate existence, as applicable, of each Loan Party and (y) the
material rights, licenses, permits and franchises of each Loan Party,
(ii) comply with all laws and other Legal Requirements applicable to it and its
assets, business and operations, the non-compliance with which could reasonably
be expected to have a Material Adverse Effect, (iii) to the extent applicable,
at all times maintain, preserve and protect all material franchises and trade
names and all the remainder of its property used or useful in the conduct of its
business, and (iv) keep and cause each Loan Party to keep, its assets in good
working order and repair, ordinary wear and tear and damage by casualty or
taking by condemnation excepted, and from time to time make, or cause to be
made, all reasonably necessary repairs, renewals, replacements, betterments and
improvements thereto.
     7.4 Payment of Taxes. Borrower shall duly pay and discharge, and cause each
Loan Party to duly pay and discharge, before the same shall become overdue, all
taxes, assessments, impositions, and other governmental charges payable by it or
with respect to the Collateral Properties, to the extent that same are not paid
by the tenants under the respective Leases; provided, however, the failure of
any Loan Party to pay such taxes, assessments, impositions, or other
governmental charges shall not constitute a Default or Event of Default as long
as same are being contested in a manner which complies with the requirements of
Section 8.2.3.
     7.5 Insurance; Casualty, Taking.
          7.5.1 Borrower shall at all times maintain or cause the appropriate
Person to maintain in full force and effect the following insurance: (i) the
Collateral Properties shall be insured by insurers of recognized financial
responsibility against such losses and risks in compliance with the Major Leases
and the requirements set forth in Exhibit E hereto, and (ii) all other assets of
the Borrower and the Borrower Subsidiaries shall be insured with such insurance
as is reasonable and usual for Persons conducting business operations similar to
those of the Borrower and in compliance with the terms of any secured financing
with respect thereto.
          7.5.2 Without limiting the generality of the insurance requirements
set forth herein, only if commercially available at commercially reasonable
rates (in an amount reasonably consistent with the amount of such insurance
generally obtained by companies engaging in real estate business operations of a
similar size and nature as that of the Borrower) either (i) the insurance
policies required hereunder shall not include any so called “terrorist
exclusion” or similar exclusion or exception to insurance coverage relating to
the acts of terrorist groups or individuals, or (ii) excess or blanket coverage
with respect thereto shall be provided,

-39-



--------------------------------------------------------------------------------



 



which excess or blanket coverage must be in an amount, from an insurer, and in
accordance with terms and conditions reasonably acceptable to the Administrative
Agent.
          7.5.3 All insurance premiums shall be paid, at Borrower’s option
either annually in advance or in installments when due, and Administrative Agent
shall be provided with evidence of such payment of insurance premiums (or
evidence of the relevant installment payment) prior to each renewal or
replacement of such coverages.
          7.5.4 In the event of any damage or destruction to any Collateral
Property by reason of fire or other hazard or casualty, Borrower shall give
immediate written notice thereof to Administrative Agent. With respect to any
such damage or destruction, the Borrower shall make the Mandatory Principal
Payment, if any is required, set forth herein. If there is any condemnation for
public use of any Collateral Property, Borrower shall give immediate written
notice thereof to Administrative Agent (and Administrative Agent shall
thereafter promptly notify the Lenders). With respect to any such condemnation,
the Borrower shall make the Mandatory Principal Payment, if any is required, set
forth herein. Further, Borrower shall upon the request of the Administrative
Agent provide to the Administrative Agent a report as to the status of any
insurance adjustment, condemnation claim, or restoration resulting from any
casualty or taking.
     7.6 Inspection. Borrower shall cause the other Loan Parties to permit the
Administrative Agent and the Lenders and its/their agents, representatives and
employees to inspect the Collateral Properties, and any and all other assets of
the Borrower or any of the Loan Parties, at reasonable hours upon reasonable
notice. The Borrower shall be responsible for the reasonable costs incurred by
the Administrative Agent of one (1) such inspection of each Borrowing Base
Property or other asset per year, and all such inspections by Administrative
Agent (accompanied by any Lender or Lenders) if an Event of Default is in
existence.
     7.7 Loan Documents. Borrower shall (and shall cause the other Loan Parties
to) observe, perform and satisfy all the terms, provisions, covenants and
conditions to be performed by it under, and to pay when due all costs, fees and
expenses, and other Obligations to the extent required under, the Loan
Documents.
     7.8 Further Assurances. Borrower shall and shall cause the other Loan
Parties to execute and deliver to the Administrative Agent such documents,
instruments, certificates, assignments and other writings, and do such other
acts, necessary or desirable in the reasonable judgment of the Administrative
Agent, to evidence, preserve and/or protect the Collateral at any time securing
or intended to secure the Obligations or for the better and more effective
carrying out of the intents and purposes of this Agreement and the other Loan
Documents.
     7.9 Books and Records. Borrower shall and shall cause the other Loan
Parties and Borrower Subsidiaries to keep and maintain in accordance with GAAP
(or such other accounting basis reasonably acceptable to the Administrative
Agent), proper and accurate books, records and accounts reflecting all of the
financial affairs of the Borrower and such other Loan Parties and Borrower
Subsidiaries and all items of income and expense in connection with their
respective business and operations and in connection with any services,
equipment or furnishings provided in connection with the operation of the
business of the Borrower, the other Loan Parties, and the

-40-



--------------------------------------------------------------------------------



 



Borrower Subsidiaries, whether such income or expense is realized thereby or by
any other Person. The Administrative Agent (accompanied by any Lender or
Lenders) shall have the right, not more than once each quarter (unless an Event
of Default shall have occurred and be continuing in which case as often as the
Administrative Agent shall reasonably determine), during normal business hours
and upon reasonable notice, to examine such books, records and accounts at the
office of the Person maintaining such books, records, correspondence, and
accounts and to make such copies or extracts thereof as the Administrative Agent
shall desire at Administrative Agent’s cost and expense. Borrower shall give the
Administrative Agent fifteen (15) Business Days notice of any change in the
location of its financial records from the address specified at the beginning of
this Agreement. The Administrative Agent may discuss the financial and other
affairs of the Borrower, the other Loan Parties, and the Borrower Subsidiaries
with any of its partners, owners, and any accountants hired by Borrower, it
being agreed that Administrative Agent and each of the Lenders shall use
reasonable efforts not to divulge information obtained from such examination to
others except in connection with Legal Requirements and in connection with
administering the Loan, enforcing its rights and remedies under the Loan
Documents and in the conduct, operation and regulation of its banking and
lending business (which may include, without limitation, the transfer of the
Loan or of participation interests therein). Any assignee or transferee of the
Loan, co-lender, or any holder of a participation interest in the Loan shall
deal with such information in the same manner and in connection with any
subsequent transfer of its interest in the Loan or of further participation
interests therein.
     7.10 Business and Operations. Borrower shall (and shall cause the other
Loan Parties and Borrower Subsidiaries to) (i) continue to engage in the type of
businesses, acquisition, sale, financing, development and operation of retail
properties and usual and customary uses incidental to such retail activities
presently conducted by them as of the Closing Date, respectively, and (ii) be
qualified to do business and in good standing under the laws of each
jurisdiction, and otherwise to comply with all Legal Requirements, as and to the
extent the same are required for the ownership, maintenance, management and
operation of the assets of such Person except where the failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect.
     7.11 Title. (i) Borrower shall and shall cause the other Loan Parties to
warrant and defend (x) the title to each item of Collateral owned by such Person
and every part thereof, subject only to the Liens (if any) permitted hereunder,
(y) the validity and priority of the Liens and security interests held by the
Administrative Agent pursuant to the Loan Documents, in each case against the
claims of all Persons whomsoever, and (z) the title to and in the Collateral
Properties, and (ii) Borrower and the other Loan Parties shall be responsible,
jointly and severally, to reimburse Administrative Agent and the Lenders for any
losses, costs, damages or expenses (including reasonable attorneys’ fees and
court costs) incurred by the Administrative Agent and/or any of the Lenders if
an interest in any item of Collateral, other than as permitted hereunder, is
claimed by another Person.
     7.12 Estoppel. Borrower shall (and shall cause the other Loan Parties to),
within ten (10) Business Days after a request therefor from the Administrative
Agent, which request shall not be made by Administrative Agent more than once
each Fiscal Year, furnish to the Administrative Agent a statement, duly
acknowledged and certified, setting forth (i) the amount

-41-



--------------------------------------------------------------------------------



 



then owing by Borrower in respect of the Obligations, (ii) the date through
which interest on the Loan has been paid, (iii) any offsets, counterclaims,
credits or defenses to the payment by any Loan Party to the Obligations of which
Borrower has knowledge and (iv) whether any written notice of Default from
Administrative Agent to the Borrower or any of the other Loan Parties is then
outstanding and acknowledging that this Agreement and the other Loan Documents
are in full force and effect and unmodified, or if modified, giving the
particulars of such modification.
     7.13 ERISA. Borrower shall (and shall cause each of the other Loan Parties
and Borrower Subsidiaries to) as soon as possible and, in any event, within ten
(10) days after any Loan Party, Borrower Subsidiary, or any ERISA Affiliate
knows of the occurrence of any of the following which could reasonably be
expected to have a Material Adverse Effect, deliver to Administrative Agent a
certificate of an executive officer of the Borrower setting forth details as to
such occurrence and the action, if any, that the applicable Borrower or other
Loan Party or Borrower Subsidiary or such ERISA Affiliate is required or
proposes to take, together with any notices required or proposed to be given to
or filed with or by such Borrower, Loan Party, the ERISA Affiliate, the PBGC, a
Plan participant or the Plan administrator with respect thereto: (i) that a
Reportable Event has occurred; (ii) that an accumulated funding deficiency has
been incurred or an application may be or has been made to the Secretary of the
Treasury for a waiver or modification of the minimum funding standard (including
any required installment payments) or an extension of any amortization period
under Section 412 of the Code with respect to a Plan; (iii) that a contribution
required to be made to a Plan has not been timely made; (iv) that a Plan has
been or may be terminated, reorganized, partitioned or declared insolvent under
Title IV of ERISA; (v) that a Plan has an Unfunded Current Liability giving rise
to a lien under ERISA or the Code; (vi) that proceedings may be or have been
instituted to terminate or appoint a trustee to administer a Plan; (vii) that a
proceeding has been instituted pursuant to Section 515 of ERISA to collect a
delinquent contribution to a Plan; (viii) that such Borrower, Loan Party,
Borrower Subsidiary, or ERISA Affiliate will or may incur any liability
(including any indirect, contingent, or secondary liability) to or on account of
the termination of or withdrawal from a Plan under Section 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or with respect to a Plan under
Section 401(a)(29), 4971, 4975 or 4980 of the Code or Section 409 or 502(i) or
502(l) of ERISA; or (ix) or that such Borrower, the Loan Party or Borrower
Subsidiary may incur any material liability pursuant to any employee welfare
benefit plan (as defined in Section 3(l) of ERISA) that provides benefits to
retired employees or other former employees (other than as required by
Section 601 of ERISA) or any employee pension benefit plan (as defined in
Section 3(2) of ERISA). Upon the request of the Administrative Agent, the
Borrower shall (and shall cause the other Loan Parties and Borrower Subsidiaries
to) deliver to Administrative Agent a complete copy of the annual report
(Form 5500) of each Plan required to be filed with the Internal Revenue Service.
In addition to any certificates or notices delivered to Administrative Agent
pursuant to the first sentence hereof, copies of any material notices received
by the Borrower, a Loan Party, a Borrower Subsidiary, or any ERISA Affiliate
with respect to any Plan shall be delivered to Administrative Agent no later
than ten (10) days after the date such report has been filed with the Internal
Revenue Service or such notice has been received by such Borrower, Loan Party or
Borrower Subsidiary or ERISA Affiliate, as applicable.

-42-



--------------------------------------------------------------------------------



 



     7.14 Depository Account.
          7.14.1 Borrower shall maintain an operating and other depository
account (the “Depository Account”) with KeyBank, National Association (or any
successor thereto), unless otherwise agreed by Administrative Agent in writing.
          7.14.2 Administrative Agent is hereby authorized, on or after the due
date, to charge such Depository Account of Borrower with the amount of all
payments due under this Agreement, the Note or the other Loan Documents, with
the Borrower’s obligation to make any required payment being satisfied to the
extent there are sufficient collected funds in the Depository Account in the
amount of such payment.
     7.15 Costs and Expenses. Borrower shall pay all costs and expenses
(excluding salaries or wages of full time employees of Administrative Agent)
reasonably incurred by Administrative Agent in connection with the
implementation and syndication of the Loan and the administration of the Loan,
and reasonably incurred by the Administrative Agent or any of the Lenders in
connection with the enforcement of the Administrative Agent’s and Lenders’
rights under the Loan Documents, including, without limitation, legal fees and
disbursements, appraisal fees, inspection fees, plan review fees, travel costs,
fees and out-of-pocket costs of independent engineers and other consultants.
Borrower’s obligations to pay such costs and expenses shall include, without
limitation, all reasonable attorneys’ fees and other costs and expenses for
preparing and conducting litigation or dispute resolution arising from any
breach by Borrower or the Loan Parties of any covenant, warranty, representation
or agreement under any one or more of the Loan Documents.
     7.16 Appraisals.
          7.16.1 Appraisal. Administrative Agent shall have the right at its
option (which it shall exercise at the direction of the Required Lenders), from
time to time, to order an appraisal of one or more of the Borrowing Base
Properties prepared at Administrative Agent’s direction by an appraiser selected
by Administrative Agent (the “Appraisal”), after notice to the Borrower. An
appraiser selected by Administrative Agent shall be an MAI member with an
appropriate level of professional experience appraising commercial properties in
the respective area(s) of the Borrowing Base Properties and otherwise qualified
pursuant to provisions of applicable laws and regulations under and pursuant to
which Administrative Agent operates.
          7.16.2 Costs of Appraisal. Borrower shall pay for the costs of each
Appraisal and each updated Appraisal only (i) after the occurrence of an Event
of Default, or (ii) in connection with an annual Appraisal to be ordered by the
Administrative Agent for each Borrowing Base Property, or (iii) in connection
with any request by the Borrower to extend the Initial Maturity Date to the
Extended Maturity Date, or (iv) if a material adverse change has occurred to any
Borrowing Base Property.
     7.17 Indemnification. Borrower shall at all times, both before and after
repayment of the Loan, at its sole cost and expense defend, indemnify, exonerate
and save harmless Administrative Agent and each of the Lenders and all those
claiming by, through or under Administrative Agent and each of the Lenders
(“Indemnified Party”) against and from all

-43-



--------------------------------------------------------------------------------



 



damages, losses, liabilities, obligations, penalties, claims, litigation,
demands, defenses, judgments, suits, proceedings, costs, disbursements or
expenses of any kind whatsoever, including, without limitation, reasonable
attorneys’ fees and experts’ fees and disbursements, which may at any time
(including, without limitation, before or after discharge or foreclosure of the
Security Documents) be imposed upon, incurred by or asserted or awarded against
the Indemnified Party and arising from or out of:
               (i) any damage to person or property arising out of any violation
of any Legal Requirement, or
               (ii) any brokerage or finder’s fees in respect of the Loan
arising from any act or course of dealing by the Borrower or any Loan Party, or
               (iii) any claim brought by any third party related to the
Collateral or the Loan or arising out of the execution and delivery of the Loan
Documents; or
               (iv) any act, omission, negligence or conduct at any Collateral
Property, or arising or claimed to have arisen, out of any act, omission,
negligence or conduct of Borrower, any Borrower Subsidiary, or any tenant,
occupant or invitee thereof which is in any way related to any Collateral
Property.
Notwithstanding the foregoing, an Indemnified Party shall not be entitled to
indemnification in respect of claims arising from acts of its own gross
negligence or willful misconduct to the extent that such gross negligence or
willful misconduct is determined by the final judgment of a court of competent
jurisdiction, not subject to further appeal, in proceedings to which such
Indemnified Party is a proper party.
     7.18 Leasing Matters.
          7.18.1 Administrative Agent’s Approval Required.
               (i) Except as provided for herein, the Loan Parties may enter
into, modify, terminate, or amend any Lease for any Individual Property without
the approval of the Administrative Agent or the Lenders.
               (ii) Administrative Agent’s prior written approval, which shall
not be unreasonably withheld or delayed, shall be required in each instance as
to the entering into of any Major Lease.
               (iii) For any Major Lease requiring approval hereunder, the
approval shall relate to: (i) the economic and other terms of the Major Lease;
(ii) each tenant under a proposed Major Lease; (iii) each guarantor of a
tenant’s obligations under a proposed Major Lease; (iv) any material
modification or amendment to the Major Lease, and (v) any optional termination,
cancellation or surrender of any Major Lease by the Loan Party thereto but not a
termination resulting from a default of the tenant thereunder.
          7.18.2 Borrower’s Requests. Subject to Section 7.18.5, any request by
Borrower for an approval from Administrative Agent with respect to leasing
matters shall be sent to the

-44-



--------------------------------------------------------------------------------



 



Administrative Agent and shall be accompanied to the extent available, by the
following: (i) the proposed lease or amendment or modification thereof complete
with all applicable schedules and exhibits and a lease abstract; (ii) a complete
copy of any proposed guaranty; (iii) comprehensive financial information with
respect to the proposed tenant and, if applicable, the proposed guarantor (as to
new leases or amendments or modifications to existing leases involving material
economic changes); and (iv) an executive summary of the terms and conditions of
the proposed lease and, if applicable, the proposed guaranty.
          7.18.3 Response. The Administrative Agent shall act on requests from
Borrower for any approval required under Section 7.18.2 in a commercially
reasonable manner and shall use commercially reasonable efforts to respond to
any such request within ten (10) Business Days for approvals required under
Section 7.18.2, in each instance following Administrative Agent’s receipt
thereof with all required supporting information. Administrative Agent’s
response may consist of an approval or disapproval of the request, or a
conditional approval thereof subject to specified conditions, or a request for
further data or information, or any combination thereof.
          7.18.4 Advance Information. In order to expedite the processing of
requests for such approvals, Borrower agrees to provide the Administrative Agent
with as much advance information as is possible in a commercially reasonable
manner in advance of Borrower’s formal request for an approval.
          7.18.5 Preliminary Submission.
               (i) At Borrower’s option, after the preparation or execution of a
term sheet or letter of intent with any proposed tenant under a Major Lease
requiring approval herein, the Borrower may deliver to the Administrative Agent
a preliminary submission consisting of, to the extent available, (x) an
executive summary or abstract of the terms and conditions of the proposed lease
and, if applicable, the proposed guaranty and (y) comprehensive financial
information with respect to the proposed tenant and, if applicable, the proposed
guarantor. Administrative Agent shall act on requests from Borrower for any
approval under this section in a commercially reasonable manner and shall use
commercially reasonable efforts to respond to any such request within ten (10)
Business Days following Administrative Agent’s receipt thereof. In the event
that Administrative Agent approves such summary material and financial
information for any Major Lease, the material shall be referred to herein as an
“Approved Lease Term Sheet”.
               (ii) Administrative Agent shall not withhold its approval of
(x) the economic terms of any lease which are not materially less favorable than
the economic terms established by an Approved Lease Term Sheet, or (y) the
identity of the tenant and each guarantor, and any terms or other substantive
provisions, reflected in an Approved Lease Term Sheet, unless there has been a
material adverse change in the financial condition of the tenant or any such
guarantor since the approval of such Approved Lease Term Sheet.
     7.19 Permanent Financings. The Borrower and/or the Borrower Subsidiaries
shall not incur any multi-property cross-collateralized financings in excess of
$25,000,000.00 outstanding in the aggregate without the prior approval of the
Administrative Agent.

-45-



--------------------------------------------------------------------------------



 



     7.20 Leverage Ratio. The Leverage Ratio as determined as of each
Calculation Date shall be less than seventy percent (70%). The Leverage Ratio
covenant shall be tested by the Administrative Agent as of each Calculation
Date, such calculation and results to be verified by the Administrative Agent.
     7.21 Fixed Charge Ratio. The Fixed Charge Ratio as determined as of each
Calculation Date shall be not less than 1.35:1. The Fixed Charge Ratio covenant
shall be tested by the Administrative Agent as of each Calculation Date with
results based upon the results for the most recent Calculation Period, such
calculation and results to be verified by the Administrative Agent.
     7.22 Net Worth. The Borrower’s Net Worth as determined as of each
Calculation Date shall be equal to or greater than the aggregate of (a)
$536,025,018.00, plus (b) eighty-five percent (85%) of the cumulative net cash
proceeds received from and the value of assets acquired (net of Debt incurred or
assumed in connection therewith) through the issuance of Capital Stock by CSC or
the Borrower after December 31, 2003. For purposes of this section “net” means
net of underwriters’ discounts, commissions and other reasonable out-of-pocket
expenses of issuance actually paid to any Person (other than a Loan Party or an
Affiliate of any Loan Party). The Net Worth covenant shall be tested by the
Administrative Agent as of each Calculation Date, such calculation and results
to be verified by the Administrative Agent.
     7.23 Borrowing Base Property Covenants.
          7.23.1 Each Borrowing Base Property shall at all times following
completion thereof be a retail center located in the United States owned by a
Borrowing Base Property Owner.
          7.23.2 The ownership of each Borrowing Base Property shall at all
times be consistent with the Borrower’s business strategy, and following
completion thereof each Borrowing Base Property shall at all times be of an
asset quality consistent with the quality of other completed Borrowing Base
Properties owned by the Borrowing Base Property Owners as of the date hereof.
     7.24 Variable Rate Debt. The aggregate Pro Rata amount of the Debt
(including the Loan) of the Consolidated CSC Entities and the Unconsolidated CSC
Entities which is Variable Rate Indebtedness shall not exceed thirty (30%)
percent of the Total Asset Value.
     7.25 Replacement Documentation. Upon receipt of an affidavit of an officer
of Administrative Agent as to the loss, theft, destruction or mutilation of the
Note or any other security document which is not of public record, and, in the
case of any such loss, theft, destruction or mutilation, upon surrender and
cancellation of such Note or other security document, Borrower will issue, in
lieu thereof, a replacement Note or other security document in the same
principal amount thereof and otherwise of like tenor.
     7.26 Other Covenants. The Borrower hereby represents and warrants to
Administrative Agent and the Lenders that no Collateral is in the possession of
any third party bailee (such as at a warehouse) other than construction
materials stored offsite pursuant to the customary bailee or custodial
procedures. In the event that the Borrower and/or any of the other

-46-



--------------------------------------------------------------------------------



 



Loan Parties, after the date hereof, intends to store or otherwise deliver any
Collateral or other personal property in which the Administrative Agent has been
granted a security interest to such a bailee, then the Borrower shall receive
the prior written consent of the Administrative Agent not to be unreasonably
withheld or delayed and such bailee must acknowledge in writing that the bailee
is holding such Collateral or such other personal property for the benefit of
the Administrative Agent and the Lenders.
     7.27 Maintenance of REIT Status. CSC shall engage in such business
activities, and shall refrain from engaging in such activities, so as to
continue to meet the requirements for qualification and taxation as a REIT under
the Code.
     7.28 Lenders’ Consultants.
          7.28.1 Right to Employ. The Borrower agrees that the Administrative
Agent shall have the right to employ on its behalf and on behalf of the Lenders,
its own personnel, or one or more engineers, architects, environmental advisors,
scientists, accountants, and attorneys to act as an advisor to Administrative
Agent and the Lenders in connection with the Loan (each of which shall be a
“Lenders’ Consultant”).
          7.28.2 Functions. The functions of a Lenders’ Consultant shall
include, without limitation: (i) inspection and physical review of any
Collateral Property; (ii) review and analysis of environmental matters;
(iii) review and analysis of financial and legal matters; and (iv) providing
usual inspection and review services in connection with the development and
construction of the Borrowing Base Properties or in the event of the use of Net
Proceeds for any Repair Work.
          7.28.3 Payment. The reasonable costs and fees of Lenders’ Consultants
shall be paid by Borrower upon billing therefor and, if not so paid within
thirty (30) days, may be paid directly by the Lenders through a Loan Advance.
          7.28.4 Access. Borrower shall provide Lenders’ Consultants with
reasonable access to all Collateral Properties.
          7.28.5 No Liability. Neither Administrative Agent nor any Lender shall
have liability to Borrower, any Loan Party, Guarantor, or third party on account
of: (i) services performed by Lenders’ Consultant; or (ii) any failure or
neglect by Lenders’ Consultant to properly perform services. Borrower shall have
no rights under or relating to any agreement, report, or similar document
prepared by any Lenders’ Consultant for Administrative Agent or Lenders. No
Lenders’ Consultant shall have liability to Borrower, any Loan Party, Guarantor,
or third party on account of: (x) services performed by such Lenders’
Consultant; or (y) any failure or neglect by such Lenders’ Consultant to
properly perform services, except for its gross negligence or willful
misconduct.
     7.29 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and

-47-



--------------------------------------------------------------------------------



 



address of the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Act.
     8. NEGATIVE COVENANTS. Borrower covenants and agrees that from the date
hereof and so long as any indebtedness is outstanding hereunder, or any of the
Loan or other obligations remains outstanding, the Borrower shall not (and shall
not suffer or permit the other Loan Parties, and/or the Borrower Subsidiaries
to):
     8.1 No Changes to Borrower and other Loan Parties. Without the prior
written consent of the Administrative Agent, not to be unreasonably withheld or
delayed after not less than thirty (30) days’ prior written notice (with
reasonable particularity of the facts and circumstances attendant thereto):
(i) change its jurisdiction of organization, (ii) change its organizational
structure or type, (iii) change its legal name, or (iv) change the
organizational number (if any) assigned by its jurisdiction of formation or its
federal employment identification number (if any). Borrower agrees to take all
such action and execute all such documents as the Administrative Agent may
reasonably require in order to maintain the Administrative Agent’s priority and
perfection in the Collateral.
     8.2 Restrictions on Liens. Create, incur, assume or suffer to exist any
Lien upon or with respect to any property or assets (real or personal, tangible
or intangible, including, without limitation, the Borrowing Base Properties),
whether now owned or hereafter acquired, or sell any such property or assets
subject to an understanding or agreement, contingent or otherwise, to repurchase
such property or assets (including sales of accounts receivable with recourse)
or assign any right to receive income or permit the filing of any financing
statement under the UCC or any other similar notice of Lien under any similar
recording or notice statute, or grant rights with respect to, or otherwise
encumber or create a security interest in, such property or assets (including,
without limitation, any item of Collateral) or any portion thereof or any other
revenues therefrom or the proceeds payable upon the sale, transfer or other
disposition of such property or asset or any portion thereof, or permit or
suffer any such action to be taken, except the following (singly and
collectively, “Permitted Liens”):
          8.2.1 Liens created by the Loan Documents;
          8.2.2 Liens to secure Permitted Debt that by the terms of Section 8.4
is permitted to be secured, provided that (x) the Borrower will be in compliance
with the Financial Covenants considering the consequences of the granting of any
such Lien and (y) no such Lien shall be secured by any Borrowing Base Property,
the ownership interest in any Borrowing Base Property Owner, or any other assets
of any Borrowing Base Property Owner;
          8.2.3 Liens for taxes, assessments or other governmental charges not
yet delinquent or which are being diligently contested in good faith and by
appropriate proceedings, if (x) to the extent such contest concerns a Borrowing
Base Property, reasonable reserves in an amount not less than the tax,
assessment or governmental charge being so contested shall have been established
in a manner reasonably satisfactory to the Administrative Agent or deposited in
cash (or cash equivalents) with the Administrative Agent to be held during the
pendency of such contest, or such contested amount shall have been duly bonded
in accordance with applicable law, (y) no imminent risk of sale, forfeiture or
loss of any interest in any Borrowing Base

-48-



--------------------------------------------------------------------------------



 



Property or the Collateral or any part thereof arises during the pendency of
such contest and (z) such contest does not have and could not reasonably be
expected to have a Material Adverse Effect;
          8.2.4 Liens in respect of property or assets imposed by law, which do
not secure Debt, such as judgment Liens (provided such judgment Liens do not
cause the occurrence of an Event of Default under Section 10.1), carriers’,
warehousemen’s, material men’s and mechanics’ liens and other similar Liens
arising in the ordinary course of business, (x) which, except for such judgment
Liens, do not in the aggregate materially detract from the value of any property
or assets or have, and could not reasonably be expected to have, a Material
Adverse Effect, (y) which, except for such judgment Liens, are being contested
in good faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien, and (z) which as to any Borrowing Base Property do not have a lien
priority prior to the Lien in favor of the Administrative Agent, for the benefit
of the Lenders, with respect to the Obligations, including, without limitation,
any future Loan Advances;
          8.2.5 Personal property financing leases entered into in the ordinary
course of business with respect to equipment, fixtures, furniture, furnishings
and similar assets.
     8.3 Consolidations, Mergers, Sales of Assets, Issuance and Sale of Equity.
(i) Dissolve, terminate, liquidate, consolidate with or merge with or into any
other Person, (ii) issue, sell, lease, transfer or assign to any Persons or
otherwise dispose of (whether in one transaction or a series of transactions)
any portion of its assets (whether now owned or hereafter acquired), including,
without limitation, any securities, membership or partnership interests, or
other interests of any kind in any other Loan Party or Borrower Subsidiary,
directly or indirectly (whether by the issuance of rights of, options or
warrants for, or securities convertible into, any such security, membership or
partnership interests or other interests of any kind), (iii) permit another
Person to merge with or into it, (iv) acquire all or substantially all the
capital stock, membership or partnership interests or assets of any other
Person, or (v) take any action which could have the effect, directly or
indirectly, of diluting the economic interest of any Loan Party in any other
Loan Party or Borrower Subsidiary; except the following:
          8.3.1 Transfers pursuant to the Security Documents and other
agreements in favor of Administrative Agent for the ratable benefit of the
Lenders;
          8.3.2 Any such dissolution, liquidation, or termination which does not
involve a Loan Party;
          8.3.3 With the prior written consent of the Administrative Agent, such
consent not to be unreasonably withheld or delayed, any consolidation, merger,
or issuance so long as the Borrower is the surviving entity, provided that
(w) no Event of Default is continuing before or after giving effect thereto,
(x) the Borrower will be in compliance with the Financial Covenants considering
the consequences of such event, (y) no such event shall cause a Change of
Control, and (z) except as otherwise approved by the Administrative Agent, each
Borrowing Base Property Owner will continue to be a Wholly-Owned Subsidiary of
the Borrower, CSC or a JV Entity;

-49-



--------------------------------------------------------------------------------



 



          8.3.4 Sales of any Borrowing Base Property, provided the Release
Conditions are satisfied with respect thereto;
          8.3.5 Leases of all or any portion of any Borrowing Base Property
which either (i) are permitted by the terms of this Agreement without
Administrative Agent’s consent or approval or (ii) are approved as provided for
in this Loan Agreement;.
          8.3.6 Sales, transfers or assignments of other assets of the Borrower,
any Loan Party or any Borrower Subsidiary which are not within the Collateral,
provided that the Borrower will be in compliance with the Financial Covenants
considering the consequences of the sale; provided further, however, that the
prior written approval of the Administrative Agent must be obtained (not to be
unreasonably withheld or delayed), in every instance, in the event that the
aggregate amount of any such sales, transfers, or assignments of said other
assets exceeds ten percent (10%) of the Total Asset Value, as verified by the
Administrative Agent;
          8.3.7 Sales or dispositions in the ordinary course of business of
worn, obsolete or damaged items of personal property or fixtures which are
suitably replaced;
          8.3.8 Transactions, whether outright or as security, for which
Administrative Agent’s, the Required Lenders’ or the Lenders’, as applicable,
prior written consent has been obtained to the extent such approval is required
under this Agreement;
          8.3.9 In connection with a Permitted Investment;
          8.3.10 The issuance or sale of equity interests in the Borrower or
CSC, so long as such sale or issuance does not result in a Change of Control; or
          8.3.11 Mergers of and between Loan Parties, provided (i) the Borrower
and CSC shall at all times remain surviving entities, (ii) the Administrative
Agent receives ten (10) Business Days prior written notice of the proposed
merger, and (iii) Borrower agrees to take all such action and execute all such
documents as the Administrative Agent may reasonably require in order to
maintain the Administrative Agent’s priority and perfection in the Collateral.
     8.4 Restrictions on Debt. (i) Create, incur or assume any Debt, or make any
voluntary prepayments of any Debt in respect of which it is an obligor,
(ii) enter into, acquiesce, suffer or permit any amendment, restatement or other
modification of the documentation evidencing and/or securing any Debt under
which it is an obligor, (iii) increase the amount of any Debt existing as of the
Closing Date; except with respect to the following (singly and collectively,
“Permitted Debt”):
          8.4.1 The Obligations;
          8.4.2 Individual Property secured Debt of the Borrower, CSC or any
Borrower Subsidiary which is recourse to the Borrower or CSC consistent with
customary project finance market terms and conditions (excluding the
Obligations) in an amount not to exceed twenty five percent (25%) of the Total
Asset Value in the aggregate outstanding at any one time, provided that the
Borrower will be in compliance with the Financial Covenants considering the
consequences of the incurrence of such Debt;

-50-



--------------------------------------------------------------------------------



 



          8.4.3 Individual Property secured Debt of the Borrower, CSC or any
Borrower Subsidiary which is nonrecourse to the Borrower (other than recourse in
connection with customary nonrecourse or “bad boy” carve out provisions) or CSC,
provided that the Borrower will be in compliance with the Financial Covenants
considering the consequences of the incurrence of such Debt;
          8.4.4 Indebtedness incurred in the ordinary course of business for the
purchase of goods or services which are payable, without interest, within ninety
(90) days of billing; and
          8.4.5 Transactions, whether secured or unsecured, for which
Administrative Agent’s prior written consent has been obtained to the extent
such approval is required under this Agreement; and
          8.4.6 Unsecured Debt not to exceed $10,000,000.00 in the aggregate
outstanding at any time.
          8.4.7 Debt under capital leases of the type described in
Section 8.2.5.
     8.5 Other Business. Enter into any line of business or make any material
change in the nature of its business, purposes or operations, or undertake or
participate in activities other than the continuance of its present business
except as otherwise specifically permitted by this Agreement or the other Loan
Documents.
     8.6 Change of Control. Permit or otherwise suffer to occur any Change of
Control.
     8.7 Forgiveness of Debt. Voluntarily cancel or otherwise forgive or release
any Debt owed to it by any Person, except for adequate consideration and except
for settlement of lease obligations of tenants in the Borrower’s reasonable
business judgment.
     8.8 Affiliate Transactions. After the Closing Date, enter into, or be a
party to, any transaction with any Person which is an Affiliate of any Loan
Party, except transactions (a) involving the offering or sale of a Person’s
equity interests on an arm’s length basis, or (b) entered into in the ordinary
course of business and on terms which are no less favorable to such Loan Party
or Borrower Subsidiary than would be obtained in a comparable arm’s-length
transaction with an unrelated third party, provided that this Section 8.8 shall
not apply to transactions entirely between and among Loan Parties or entirely
between and among Borrower Subsidiaries that are not Loan Parties.
     8.9 ERISA. Except for Code Section 401(k) plans, establish or be obligated
to contribute to any Plan.
     8.10 Bankruptcy Filings. With respect to any of the Loan Parties, file a
petition under any state or federal bankruptcy or insolvency laws for the
liquidation of all or a major portion of its assets or property.
     8.11 Investment Company. Become an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.

-51-



--------------------------------------------------------------------------------



 



     8.12 Use of Proceeds. Permit the proceeds of the Loan, or any other
accommodation at any time made hereunder, to be used for any purpose which
entails a violation of, or is inconsistent with, Regulation T, U or X of the
Board, or for any purpose other than those set forth in Section 1.3.
     8.13 Distributions. Authorize, declare, or pay any Distributions on behalf
of the Borrower, except for Permitted Distributions.
     8.14 Restrictions on Investments. Make or permit to exist or to remain
outstanding any Investment except which are in:
               (i) marketable direct or guaranteed general obligations of the
United States of America which mature within one year from the date of purchase;
               (ii) bank deposits, certificates of deposit and banker’s
acceptances, or other obligations in or of the Lenders or banks located within
and chartered by the United States of America or a state and having assets of
over $500,000,000.00;
               (iii) the Borrower’s Subsidiaries (both Subsidiaries as of the
date hereof and any other Person that becomes a Borrower Subsidiary), subject in
all instances to the terms of this Agreement; and
               (iv) Permitted Investments.
     8.15 Negative Pledges, etc. Enter into any agreement subsequent to the
Closing Date (other than a Loan Document) which (a) prohibits the creation or
assumption of any Lien upon any of the Collateral, including, without
limitation, any hereafter acquired property, (b) specifically prohibits the
amendment or other modification of this Agreement or any other Loan Document, or
(c) could reasonably be expected to have a Material Adverse Effect.
     9. SPECIAL PROVISIONS.
     9.1 Legal Requirements. Borrower, any Borrower Subsidiary or any Loan Party
may contest in good faith any claim, demand, levy or assessment under any Legal
Requirements by any person or entity if: (i) the contest is based upon a
material question of law or fact raised by Borrower in good faith; (ii) such
Person properly commences and thereafter diligently pursues the contest;
(iii) the contest will not materially impair the ability to ultimately comply
with the contested Legal Requirement should the contest not be successful;
(iv) if the contest concerns a Borrowing Base Property or a Borrowing Base
Property Owner, reasonable reserves in an amount necessary to undertake and pay
for such contest and any corrective or remedial action then or thereafter
reasonably likely to be necessary shall have been established in a manner
reasonably satisfactory to the Administrative Agent or deposited in cash (or
cash equivalents) with the Administrative Agent to be held during the pendency
of such contest, or such contested amount shall have been duly bonded in
accordance with applicable law; (vi) no Event of Default exists; (vii) if the
contest relates to an Environmental Legal Requirement, the conditions set forth
in the Environmental Indemnity relating to such contests shall be satisfied;
(viii) no imminent risk of sale, forfeiture or loss of any interest in any
Borrowing Base Property or the Collateral or

-52-



--------------------------------------------------------------------------------



 



any part thereof arises during the pendency of such contest; and (ix) such
contest could not reasonably be expected to have a Material Adverse Effect.
     9.2 Limited Recourse Provisions.
          9.2.1 Borrower Fully Liable. Borrower shall be fully liable for the
Loan and the Obligations of Borrower to the Administrative Agent and each of the
Lenders.
          9.2.2 Certain Non-Recourse. This Agreement and all Loan Documents have
been executed by the undersigned in its capacity as an officer of CSC, as
general partner of the Borrower on behalf of the Borrower or the Loan Parties,
and not individually, and none of the trustees, officers, directors, members,
limited partners, or shareholders of the Borrower or CSC or any Loan Party shall
be bound or have any personal liability hereunder or thereunder except under any
Guaranty or other Loan Document signed by such Person, other than a signature in
a representative capacity. Under no circumstances shall any party be entitled to
seek recourse or commence any action against any of the trustees, officers,
directors, members, limited partners, or shareholders of the Borrower or CSC or
any such Person’s personal assets for the performance or payment of any
obligation hereunder. In all other Loan Documents, all parties shall not seek
recourse or commence any action against any of the trustees, officers,
directors, members, limited partners, or shareholders of Borrower or CSC or any
of such Person’s personal assets for the performance or payment of any
obligation hereunder or thereunder, except under any Guaranty or other Loan
Document signed by such Person, other than a signature in a representative
capacity.
          9.2.3 Additional Matters. Nothing contained in the foregoing
non-recourse provisions or elsewhere shall: (i) limit the right of
Administrative Agent or any of the Lenders to obtain injunctive relief or to
pursue equitable remedies under any of the Loan Documents, excluding only any
injunctive relief ordering payment of obligations by any Person or entity for
which personal liability does not otherwise exist; or (ii) limit the liability
of any attorney, law firm, accountant or other professional who or which renders
or provides any written opinion or certificate to Administrative Agent or any of
the Lenders in connection with the Loan even though such person or entity may be
a limited partner of Borrower.
     9.3 Payment of Obligations. Upon the return to the Administrative Agent, or
the expiration, of all of the Letters of Credit and the payment in full of the
Obligations, in immediately available funds, including, without limitation, all
unreimbursed costs and expenses of the Administrative Agent and of each Lender
for which the Borrower is responsible, and the termination of the Loan, the
Administrative Agent shall release any security and other collateral interests
as provided for herein and under the other Loan Documents and shall execute and
deliver such documents and termination statements as Borrower or any other Loan
Party reasonably requests to evidence such termination and release. However,
such release by the Administrative Agent shall not be deemed to terminate or
release any Person from any obligation or liability under the Loan Documents
which specifically by its terms survives the payment in full of the Obligations.
At the request of the Borrower, the Administrative Agent shall use reasonable
efforts to cooperate in the assignment of the Security Documents to a new
lender, subject to the execution of customary documents with respect to any such
assignment

-53-



--------------------------------------------------------------------------------



 



     10. EVENTS OF DEFAULT. The following provisions deal with Default, Events
of Default, notice, grace and cure periods, and certain rights of Administrative
Agent following an Event of Default.
     10.1 Default and Events of Default. The term “Default” as used herein or in
any of the other Loan Documents shall mean any fact or circumstance which
constitutes, or upon the lapse of time, or giving of notice, or both, could
constitute, an Event of Default. The occurrence of any of the following events,
continuing uncured beyond any applicable grace, notice or cure period,
respectively, shall constitute an event of default (“Event of Default”). Upon
the occurrence of any Event of Default described in Section 10.1.8, any and all
Obligations shall become due and payable without any further act on the part of
the Administrative Agent. Upon the occurrence of any other Event of Default, the
Administrative Agent may declare that any and all Obligations shall become
immediately due and payable.
          10.1.1 Failure to Pay the Loan. The failure by the Borrower to pay
when due any principal of, interest on, or fees in respect of, the Loan, and the
specific grace period, if any, allowed for the default in question in
Section 10.2 or elsewhere in this Agreement shall have expired without such
default having been cured.
          10.1.2 Failure to Make Other Payments. The failure by the Borrower to
pay when due (or upon demand, if payable on demand) any payment Obligation other
than any payment Obligation on account of the principal of, or interest on, or
fees in respect of, the Loan, and the specific grace period, if any, allowed for
the default in question in Section 10.2 or elsewhere in this Agreement shall
have expired without such default having been cured.
          10.1.3 Note, Security Documents, and Other Loan Documents. Any other
default in the performance of any term or provision of the Note, or of the
Security Documents, or of any of the other Loan Documents, or a breach, or other
failure to satisfy, any other term, provision, condition or warranty under the
Note, the Security Documents, or any other Loan Document, regardless of whether
any then undisbursed portion of the Loan is sufficient to cover any payment of
money required thereby, and the specific grace period, if any, allowed for the
default in question in Section 10.2 or elsewhere in this Agreement shall have
expired without such default having been cured.
          10.1.4 Default under Other Agreements. The occurrence of any breach of
any covenant or Obligation imposed by, or of any default under, any agreement
(including any Loan Document) between the Administrative Agent and/or the
Lenders and the Borrower, and/or the Loan Parties in connection with the Loan,
or any instrument given by the Borrower and such Persons to the Administrative
Agent and/or the Lenders, in connection with the Loan and the expiry, without
cure, of any applicable grace period in Section 10.2, elsewhere in this
Agreement, or in the applicable Loan Document (notwithstanding that the
Administrative Agent and/or the Lenders may not have exercised all or any of
its/their rights on account of such breach or default).
          10.1.5 Representations and Warranties. If any representation or
warranty made by the Borrower or by any of the other Loan Parties or the
Borrower Subsidiaries in the Loan Documents was untrue or misleading in any
material respect as of the date made or deemed

-54-



--------------------------------------------------------------------------------



 



made (updated as provided for herein), including, without limitation, all
representations and warranties made in Article 6 herein, and shall have a
Material Adverse Effect.
          10.1.6 Affirmative Covenants. The breach of any covenant contained in
Article 7 herein, including, without limitation, the Financial Covenants.
          10.1.7 Negative Covenants. The breach of any covenant contained in
Article 8 herein.
          10.1.8 Financial Status and Insolvency.
               A. Borrower shall: (i) admit in writing its inability to pay its
debts generally as they become due; (ii) file a petition in bankruptcy or a
petition to take advantage of any insolvency act; (iii) make an assignment for
the benefit of creditors; (iv) consent to, or acquiesce in, the appointment of a
receiver, liquidator or trustee of itself or of the whole or any substantial
part of its properties or assets; (v) file a petition or answer seeking
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under the Federal Bankruptcy laws or any other applicable law;
(vi) have a court of competent jurisdiction enter an order, judgment or decree
appointing a receiver, liquidator or trustee of Borrower, or of the whole or any
substantial part of the property or assets of Borrower, and such order, judgment
or decree shall remain unvacated or not set aside or unstayed for ninety
(90) days; (vii) have a petition filed against it seeking reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under the Federal Bankruptcy laws or any other applicable law and such
petition shall remain undismissed for ninety (90) days; (viii) have, under the
provisions of any other law for the relief or aid of debtors, any court of
competent jurisdiction assume custody or control of Borrower or of the whole or
any substantial part of its property or assets and such custody or control shall
remain unterminated or unstayed for ninety (90) days; or (ix) have an attachment
or execution levied against any substantial portion of the property of Borrower
or against any portion of the Collateral which is not discharged or dissolved by
a bond within sixty (60) days; or
               B. any such event set forth in subsection A above shall occur
with respect to any Loan Party;
          10.1.9 Loan Documents. If any Loan Document for any reason other than
the satisfaction in full of all Obligations shall cease to be in full force and
effect (other than in accordance with its terms), thereby preventing the
Administrative Agent and/or the Lenders from obtaining the practical realization
of the benefits thereof, or if any Loan Document shall be declared null and void
or any Loan Party shall claim or declare any such Loan Document to no longer be
in full force and effect or is null and void, or if the Liens and security
interests purported to be created by any of the Loan Documents shall cease to be
valid, perfected, first priority (except as otherwise expressly provided herein)
security interests;
          10.1.10 Judgments. One or more judgments or decrees shall be entered
against Borrower or any Loan Party or Borrower Subsidiary involving a liability
(not paid or fully covered (subject to deductibles) by a reputable and solvent
insurance company) and such judgments and decrees either shall be final and
non-appealable or shall not be vacated,

-55-



--------------------------------------------------------------------------------



 



discharged or stayed or bonded pending appeal for any period of sixty
(60) consecutive days, and the aggregate amount of all such judgments exceeds
$750,000.00;
          10.1.11 ERISA. (i) If any Plan shall fail to satisfy the minimum
funding standard required for any plan year or part thereof and a waiver of such
standard or extension of any amortization period is not granted under
Section 412 of the Code, any Plan shall have had or is likely to have a trustee
appointed to administer such Plan, any Plan is, shall have been or is likely to
be terminated or to be the subject of a distress termination proceeding under
ERISA, any Plan shall have an Unfunded Current Liability, a contribution
required to be made to a Plan has not been timely made, a Loan Party or any
ERISA Affiliate has incurred or is likely to incur a liability to or on account
of a Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201,
4204 or 4212 of ERISA or Section 401(a)(29), 4971, 4975 or 4980 of the Code, or
a Loan Party has incurred or is likely to incur liabilities pursuant to one or
more employee welfare benefit plans (as defined in Section 3(l) of ERISA) that
provide benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA) or employee pension benefit plans (as defined
in Section 3(2) of ERISA) and any of the foregoing could have a Material Adverse
Effect; (ii) if there shall result from any such event or events the imposition
of a lien, the granting of a security interest, or a liability or a material
risk of incurring a liability which could have, or reasonably be expected to
have, a Material Adverse Effect; or (iii) if any such lien, security interest or
liability is imposed or granted and, individually, and/or in the aggregate, in
the reasonable opinion of the Administrative Agent could have, or reasonably be
expected to have, a Material Adverse Effect.
          10.1.12 Change of Control. If a Change of Control shall occur.
          10.1.13 Indictment; Forfeiture. The indictment of, or institution of
any legal process or proceeding against, the Borrower, any other Loan Party,
and/or any Borrower Subsidiary under any applicable law where the relief,
penalties, or remedies sought or available include the forfeiture of any
property of Borrower and/or any other such Person and/or the imposition of any
stay or other order, the effect of which could be to restrain in any material
way the conduct by the Borrower and/or any other such Person of its business in
the ordinary course.
          10.1.14 Termination of Guaranty or Consent. Except as otherwise
provided herein, the termination or attempted termination of any Guaranty by any
Guarantor of the Obligations.
          10.1.15 Cross-Default. The existence of a BOFA Event of Default.
          10.1.16 Generally. A default by Borrower in the performance of any
term, provision or condition of this Agreement to be performed by Borrower, or a
breach, or other failure to satisfy, any other term provision, condition,
covenant or warranty under this Agreement and such default remains uncured
beyond any applicable specific grace period provided for in this Agreement,
including, without limitation, as set forth in Section 10.2. below.
     10.2 Grace Periods and Notice. As to each of the foregoing events the
following provisions relating to grace periods and notice shall apply:

-56-



--------------------------------------------------------------------------------



 



          10.2.1 No Notice or Grace Period. There shall be no grace period and
no notice provision with respect to the payment of principal at maturity and/or
in connection with a Mandatory Principal Prepayment (except as provided in
Section 2.3.8 above) and no grace period and no notice provision with respect to
defaults related to the voluntary filing of bankruptcy or reorganization
proceedings or an assignment for the benefit of creditors (any of which events
shall also result in an immediate termination of the Lenders’ Commitments
hereunder), or subject to Sections 10.2.4 and 10.2.5, with respect to a breach
of warranty or representation under Article 6, or (subject to Section 10.2.5)
with respect to the breach of any of the affirmative covenants set forth in
Article 7 (unless a grace or cure period is specifically provided for therein)
or (subject to Section 10.2.5) with respect to the breach of any of the negative
covenants set forth in Article 8.
          10.2.2 Nonpayment of Interest. As to the nonpayment of interest there
shall be a three (3) Business Day grace period without any requirement of notice
from Administrative Agent.
          10.2.3 Other Monetary Defaults. All other monetary defaults shall have
a three (3) Business Day grace period following notice from Administrative
Agent.
          10.2.4 Nonmonetary Defaults Capable of Cure. Subject to
Section 10.2.1, as to non-monetary Defaults which are reasonably capable of
being cured or remedied, unless there is a specific shorter or longer grace
period provided for in this Loan Agreement or in another Loan Document, there
shall be a thirty (30) day grace period following notice from Administrative
Agent or, if such Default would reasonably require more than thirty (30) days to
cure or remedy, such longer period of time not to exceed a total of ninety
(90) days from Administrative Agent’s notice as may be reasonably required so
long as Borrower shall commence reasonable actions to remedy or cure the default
within thirty (30) days following such notice and shall diligently prosecute
such curative action to completion within such ninety (90) day period. However,
where there is an emergency situation in which there is danger to person or
property, it shall be an immediate Event of Default if such curative action
shall not be commenced as promptly as possible. As to breaches of warranties and
representations there shall be a thirty (30) day grace period following notice
from Administrative Agent.
          10.2.5 Borrowing Base Property Defaults. As to any non-monetary
Defaults which are reasonably capable of being cured or remedied by the removal
of any Individual Property or Individual Properties from being Borrowing Base
Properties, there shall be a thirty (30) day grace period following notice from
the Administrative Agent for the Borrower to cure or remedy such Default by
paying the Release Price with respect thereto, if required.
     11. REMEDIES.
     11.1 Remedies. Upon the occurrence and during the continuance of an Event
of Default, whether or not the indebtedness evidenced by the Note and secured by
the Security Documents shall be due and payable or Administrative Agent shall
have instituted any foreclosure or other action for the enforcement of the
Security Documents or the Note, Administrative Agent may, and shall upon the
direction of the Required Lenders, in addition to any other remedies which
Administrative Agent may have hereunder or under the other Loan

-57-



--------------------------------------------------------------------------------



 



Documents, or otherwise, and not in limitation thereof, and in Administrative
Agent’s and Required Lenders’ sole and absolute discretion:
          11.1.1 Accelerate Debt. Administrative Agent may, and with the
direction of the Required Lenders shall, declare the indebtedness evidenced by
the Note and secured by the Security Documents immediately due and payable
(provided that in the case of a voluntary petition in bankruptcy filed by
Borrower or an involuntary petition in bankruptcy filed against Borrower (after
expiration of the grace period, if any, set forth in Section 10.1.8), such
acceleration shall be automatic).
          11.1.2 Collateralize Letters of Credit. Administrative Agent may
require the Borrower to deposit into accounts maintained with, and pledged to
the Administrative Agent, cash proceeds in an amount equal to the L/C Exposure,
which deposits shall secure the L/C Exposure.
          11.1.3 Pursue Remedies. Administrative Agent may pursue any and all
remedies provided for hereunder, under any one or more of the other Loan
Documents, and/or otherwise.
     11.2 Written Waivers. Except as otherwise provided in Section 13.4, if a
Default or an Event of Default is waived by the Required Lenders, in their sole
discretion, pursuant to a specific written instrument executed by an authorized
officer of Administrative Agent, the Default or Event of Default so waived shall
be deemed to have never occurred.
     11.3 Power of Attorney. For the purpose of exercising the rights granted by
this Article 11, as well as any and all other rights and remedies of
Administrative Agent under the Loan Documents, Borrower hereby irrevocably
constitutes and appoints Administrative Agent (or any agent designated by
Administrative Agent) its true and lawful attorney-in-fact, with full power of
substitution, upon and following any Event of Default which is continuing, to
execute, acknowledge and deliver any instruments and to do and perform any acts
in the name and on behalf of Borrower. In connection with the foregoing power of
attorney, the Borrower hereby grants unto the Administrative Agent (acting
through any of its officers) full power to do any and all things necessary or
appropriate in connection with the exercise of such powers as fully and
effectually as the Borrower might or could do, hereby ratifying all that said
attorney shall do or cause to be done by virtue of this Agreement. The foregoing
power of attorney shall not be affected by any disability or incapacity suffered
by the Borrower and shall survive the same. All powers conferred upon the
Administrative Agent by this Agreement, being coupled with an interest, shall be
irrevocable until this Agreement is terminated by a written instrument executed
by a duly authorized officer of the Administrative Agent.
     12. SECURITY INTEREST AND SET-OFF.
     12.1 Security Interest. Borrower hereby grants (and shall cause each other
Loan Party to grant in an applicable Security Document) to the Administrative
Agent and each of the Lenders, a continuing lien, security interest and right of
setoff (with setoff being subject to Section 12.2) as security for all of the
Obligations, upon and against all deposits, credits, collateral and property,
now or hereafter in the possession, custody, safekeeping or control of

-58-



--------------------------------------------------------------------------------



 



Administrative Agent or any of the Lenders or any entity under common control
with the Administrative Agent and its successors and assigns, or in transit to
any of them.
     12.2 Set-Off. If any Event of Default occurs, any such deposits, balances
or other sums credited by or due from Administrative Agent, any affiliate of
Administrative Agent or any of the Lenders, or from any such affiliate any of
the Lenders, to Borrower may to the fullest extent not prohibited by applicable
law at any time or from time to time, without regard to the existence,
sufficiency or adequacy of any other collateral, and without notice or
compliance with any other condition precedent now or hereafter imposed by
statute, rule of law or otherwise, all of which are hereby waived, be set off,
appropriated and applied by Administrative Agent against any or all of
Borrower’s Obligations irrespective of whether demand shall have been made and
although such obligations may be unmatured, in the manner set forth herein.
Within five (5) Business Days of making any such set off, appropriation or
application, Administrative Agent agrees to notify Borrower thereof, provided
the failure to give such notice shall not affect the validity of such set off or
appropriation or application. ANY AND ALL RIGHTS TO REQUIRE ADMINISTRATIVE AGENT
OR ANY OF THE LENDERS TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE LOAN, PRIOR TO EXERCISING ITS RIGHT OF SETOFF
WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWER OR ANY
GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED. Each of the
Lenders agrees with each other Lender that (a) if an amount to be set off is to
be applied to indebtedness of the Borrower to such Lender, other than the
Obligations evidenced by the Note due to such Lender, such amount shall be
applied ratably to such other indebtedness and to the Obligations evidenced by
the Note due to such Lender, and (b) if such Lender shall receive from the
Borrower, whether by voluntary payment, exercise of the right of setoff,
counterclaim, cross action, enforcement of the claim evidenced by the Note due
to such Lender by proceedings against the Borrower at law or in equity or by
proof thereof in bankruptcy, reorganization, liquidation, receivership or
similar proceedings, or otherwise, and shall retain and apply to the payment of
the Note due to such Lender any amount in excess of its ratable portion of the
payments received by all of the Lenders with respect to Obligations under the
Note due to all of the Lenders, such Lender will make such disposition and
arrangements with the other Lenders with respect to such excess, either by way
of distribution, pro tanto assignment of claims, subrogation or otherwise as
shall result in each Lender receiving in respect of the Note its proportionate
payment as contemplated by this Agreement; provided that if all or any part of
such excess payment is thereafter recovered from such Lender, such disposition
and arrangements shall be rescinded and the amount restored to the extent of
such recovery, but without interest.
     12.3 Right to Freeze. The Administrative Agent and each of the Lenders
shall also have the right, at its option, upon the occurrence of any event which
would entitle the Administrative Agent and each of the Lenders to set off or
debit as set forth in Section 12.2, to freeze, block or segregate any such
deposits, balances and other sums so that Borrower may not access, control or
draw upon the same.
     12.4 Additional Rights. The rights of Administrative Agent, the Lenders and
each affiliate of Administrative Agent and each of the Lenders under this
Article 12 are in addition to,

-59-



--------------------------------------------------------------------------------



 



and not in limitation of, other rights and remedies, including other rights of
set off, which Administrative Agent or any of the Lenders may have.
     13. THE ADMINISTRATIVE AGENT AND THE LENDERS
     13.1 Rights, Duties and Immunities of the Administrative Agent.
          13.1.1 Appointment of Administrative Agent. Each Lender hereby
irrevocably designates and appoints KeyBank, National Association, as
Administrative Agent of such Lender to act as specified herein and in the other
Loan Documents, and each such Lender hereby irrevocably authorizes the
Administrative Agent to take such actions, exercise such powers and perform such
duties as are expressly delegated to or conferred upon the Administrative Agent
by the terms of this Loan Agreement and the other Loan Documents, together with
such other powers as are reasonably incidental thereto. The Administrative Agent
agrees to act as such upon the express conditions contained in this Article 13.
The Administrative Agent shall not have any duties or responsibilities except
those expressly set forth herein or in the other Loan Documents, nor shall it
have any fiduciary relationship with any Lender, and no implied covenants,
responsibilities, duties, obligations or liabilities shall be read into this
Loan Agreement or otherwise exist against the Administrative Agent. Except as
provided for in Section 13.3, the provisions of this Article 13 are solely for
the benefit of the Administrative Agent and the Lenders, and the Borrower shall
not have any rights as a third party beneficiary of any of the provisions
hereof; provided, however, the Borrower may rely on any consent, waiver,
approval, certificate or instrument delivered by the Administrative Agent as
evidencing that the Administrative Agent has received, to the extent required
hereunder, the prior approval of the Required Lenders or the Lenders.
          13.1.2 Administration of Loan by Administrative Agent. The
Administrative Agent shall be responsible for administering the Loan on a
day-to-day basis. In the exercise of such administrative duties, the
Administrative Agent shall use the same diligence and standard of care that is
customarily used by the Administrative Agent with respect to similar loans held
by the Administrative Agent solely for its own account.
     Each Lender delegates to the Administrative Agent the full right and
authority on its behalf to take the following specific actions in connection
with its administration of the Loan:
               (i) to fund the Loan in accordance with the provisions of the
Loan Documents, but only to the extent of immediately available funds provided
to the Administrative Agent by the respective Lenders for such purpose;
               (ii) to receive all payments of principal, interest, fees and
other charges paid by, or on behalf of, the Borrower and, except for fees to
which the Administrative Agent is entitled pursuant to the Loan Documents or
otherwise, to distribute all such funds to the respective Lenders as provided
for hereunder;
               (iii) to keep and maintain complete and accurate files and
records of all material matters pertaining to the Loan, and make such files and
records available for inspection and copying by each Lender and its respective
employees and agents during normal business hours upon reasonable prior notice
to the Administrative Agent;

-60-



--------------------------------------------------------------------------------



 



               (iv) to provide the Lenders with copies of all material and/or
substantive notices, reports and other information, and notice of all material
and/or substantive matters or occurrences, obtained by the Administrative Agent
provided by or with respect to the Borrower or any other Loan Party; and
               (v) to do or omit doing all such other actions as may be
reasonably necessary or incident to the implementation, administration and
servicing of the Loan and the rights and duties delegated hereinabove.
          13.1.3 Delegation of Duties. The Administrative Agent may execute any
of its duties under this Loan Agreement or any other Loan Document by or through
its agents or attorneys-in-fact, and shall be entitled to the advice of counsel
concerning all matters pertaining to its rights and duties hereunder or under
the Loan Documents. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.
          13.1.4 Exculpatory Provisions. Neither the Administrative Agent nor
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be liable for any action lawfully taken or omitted to be taken
by it or them under or in connection with this Loan Agreement or the other Loan
Documents, except for its or their gross negligence or willful misconduct.
Neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or affiliates shall be responsible for or have any
duty to ascertain, inquire into, or verify (i) any recital, statement,
representation or warranty made by the Borrower or any of its officers or agents
contained in this Loan Agreement or the other Loan Documents or in any
certificate or other document delivered in connection therewith; (ii) the
performance or observance of any of the covenants or agreements contained in, or
the conditions of, this Loan Agreement or the other Loan Documents; (iii) the
state or condition of any properties of the Borrower or any other obligor
hereunder constituting Collateral for the Obligations of the Borrower hereunder,
or any information contained in the books or records of the Borrower; (iv) the
validity, enforceability, collectibility, effectiveness or genuineness of this
Loan Agreement or any other Loan Document or any other certificate, document or
instrument furnished in connection therewith; or (v) the validity, priority or
perfection of any lien securing or purporting to secure the Obligations or the
value or sufficiency of any of the Collateral.
          13.1.5 Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
notice, consent, certificate, affidavit, or other document or writing believed
by it to be genuine and correct and to have been signed, sent or made by the
proper person or persons, and upon the advice and statements of legal counsel
(including, without, limitation, counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Loan Agreement or any other Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of the taking or failing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Loan Agreement and the other Loan Documents in accordance with any written
request of the Required Lenders, or all of the Lenders, if required

-61-



--------------------------------------------------------------------------------



 



hereunder, and each such request of the Required Lenders, or all of the Lenders,
if required hereunder, and any action taken or failure to act by the
Administrative Agent pursuant thereto, shall be binding upon all of the Lenders;
provided, however, that the Administrative Agent shall not be required in any
event to act, or to refrain from acting, in any manner which is contrary to the
Loan Documents or to applicable law.
          13.1.6 Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has actual knowledge of the same or has received
notice from a Lender or the Borrower referring to this Loan Agreement,
describing such Default or Event of Default and stating that such notice is a
notice of default (a “Notice of Default”). In the event that the Administrative
Agent obtains such actual knowledge or receives such a notice, the
Administrative Agent shall give prompt notice thereof to each of the Lenders.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders, or all
of the Lenders, if required hereunder. Unless and until the Administrative Agent
shall have received such direction, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to any such Default or Event of Default as it shall deem advisable in
the best interest of the Lenders.
          13.1.7 Lenders’ Credit Decisions. Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender, and based on the financial statements prepared by the Borrower and
such other documents and information as it has deemed appropriate, made its own
credit analysis and investigation into the business, assets, operations,
property, and financial and other condition of the Borrower and has made its own
decision to enter into this Loan Agreement and the other Loan Documents. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in determining whether or not conditions precedent to Closing
any Loan hereunder have been satisfied and in taking or not taking any action
under this Loan Agreement and the other Loan Documents.
          13.1.8 Administrative Agent’s Reimbursement and Indemnification. The
Lenders agree to reimburse and indemnify the Administrative Agent, ratably in
proportion to their respective Commitments, for (i) any amounts not reimbursed
by the Borrower for which the Administrative Agent is entitled to reimbursement
by the Borrower under this Loan Agreement or the other Loan Documents, (ii) any
other expenses incurred by the Administrative Agent on behalf of the Lenders in
connection with the preparation, execution, delivery, administration, amendment,
waiver and/or enforcement of this Loan Agreement and the other Loan Documents,
and (iii) any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of this Loan
Agreement or the other Loan Documents or any other document delivered in
connection therewith or any transaction contemplated thereby, or the enforcement
of any of the terms hereof or thereof, provided that no Lender shall be liable
for any of the foregoing to the extent that they arise from the gross negligence
or willful misconduct of the Administrative Agent. If any indemnity furnished to
the Administrative Agent for any purpose shall, in the opinion of the

-62-



--------------------------------------------------------------------------------



 



Administrative Agent, be insufficient or become impaired, the Administrative
Agent may call for additional indemnity and cease, or not commence, to do the
action indemnified against until such additional indemnity is furnished.
          13.1.9 Administrative Agent in its Individual Capacity. With respect
to its Commitment as a Lender, and the Loans made by it and the Note issued to
it, the Administrative Agent shall have the same rights and powers hereunder and
under any other Loan Document as any Lender and may exercise the same as though
it were not the Administrative Agent, and the term “Lender” or “Lenders” shall,
unless the context otherwise indicates, include the Administrative Agent in its
individual capacity. The Administrative Agent and its subsidiaries and
affiliates may accept deposits from, lend money to, and generally engage in any
kind of commercial or investment banking, trust, advisory or other business with
the Borrower or any subsidiary or affiliate of the Borrower as if it were not
the Administrative Agent hereunder.
          13.1.10 Successor Administrative Agent. The Administrative Agent may
resign at any time by giving thirty (30) days’ prior written notice to the
Lenders and Borrower. The Required Lenders, for good cause, may remove
Administrative Agent at any time by giving thirty (30) days’ prior written
notice to the Administrative Agent, the Borrower and the other Lenders. Upon any
such resignation or removal, the Required Lenders shall appoint a successor
Administrative Agent, which successor Administrative Agent shall, if such
appointment is prior to the occurrence of an Event of Default which is
continuing, be subject to the approval of the Borrower, which approval shall not
be unreasonably withheld or delayed. If no successor Administrative Agent shall
have been so appointed by the Required Lenders and accepted such appointment
within thirty (30) days after the retiring Administrative Agent’s giving notice
of resignation or the Required Lenders’ giving notice of removal, as the case
may be, then the retiring Administrative Agent may appoint, on behalf of the
Borrower and the Lenders, a successor Administrative Agent. If in such instance
the retiring Administrative Agent appoints as the successor Administrative Agent
a Lender, such Lender shall accept such appointment. Each such successor
Administrative Agent shall be a Lender or a financial institution which meets
the requirements of an Eligible Assignee. Upon the acceptance of any appointment
as Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents. After any retiring
Administrative Agent’s resignation hereunder, the provisions of this Article 13
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent
hereunder.
          13.1.11 Duties in the Case of Enforcement. In case one or more Events
of Default have occurred and shall be continuing, and whether or not
acceleration of the Obligations shall have occurred, the Administrative Agent
may, and shall at the direction of the Required Lenders, or all of the Lenders,
if required hereunder, and provided that the Lenders have given to the
Administrative Agent such additional indemnities and assurances against expenses
and liabilities as the Administrative Agent may reasonably request, proceed to
enforce the provisions of this Loan Agreement and the other Loan Documents
respecting the foreclosure, the sale, or other disposition of all or any part of
the Collateral and the exercise of any other legal or equitable rights or
remedies as it may have hereunder or under any other Loan Document or

-63-



--------------------------------------------------------------------------------



 



otherwise by virtue of applicable law, or to refrain from so acting if similarly
requested by the Required Lenders. The Administrative Agent shall be fully
protected in so acting or refraining from acting upon the instruction of the
Required Lenders, or all of the Lenders, if required hereunder, and such
instruction shall be binding upon all the Lenders. The Required Lenders may
direct the Administrative Agent in writing as to the method and the extent of
any such foreclosure, sale or other disposition or the exercise of any other
right or remedy, the Lenders hereby agreeing to indemnify and hold the
Administrative Agent harmless from all costs and liabilities incurred in respect
of all actions taken or omitted in accordance with such direction, provided that
the Administrative Agent need not comply with any such direction to the extent
that the Administrative Agent reasonably believes the Administrative Agent’s
compliance with such direction to be unlawful or commercially unreasonable in
any applicable jurisdiction. The Administrative Agent may, in its discretion but
without obligation, in the absence of direction from the Required Lenders, take
such interim actions as it believes necessary to preserve the rights of the
Lenders hereunder and in and to any Collateral securing the Obligations,
including but not limited to petitioning a court for injunctive relief,
appointment of a receiver or preservation of the proceeds of any Collateral.
Each of the Lenders acknowledges and agrees that no individual Lender may
separately enforce or exercise any of the provisions of any of the Loan
Documents, including without limitation the Note, other than through the
Administrative Agent.
     13.2 Respecting Loans and Payments.
          13.2.1 Procedures for Loans. Administrative Agent shall give written
notice to each Lender of each request for a Loan Advance, or conversion of an
existing Loan Advance from a Variable Rate Advance to an Effective LIBO Rate
Advance, by facsimile transmission, hand delivery or overnight courier, not
later than 11:00 a.m. (Eastern time) (i) three (3) Business Days prior to the
making of any Loan Advance, (ii) two (2) Business Days prior to any conversion
of an existing Loan Advance to an Effective LIBO Rate Advance, or (iii) on the
first day of any conversion to a Variable Rate Advance. Each such notice shall
be accompanied by a written summary of the request for a Loan Advance and shall
specify (a) the date of the requested Loan Advance, (b) the aggregate amount of
the requested Loan Advance, (c) each Lender’s pro rata share of the requested
Loan Advance, and (d) the applicable interest rate selected by Borrower with
respect to such Loan Advance, or any portion thereof, together with the
applicable Interest Period, if any, selected, or deemed selected, by Borrower.
Each Lender shall, before 11:00 a.m. (Eastern time) on the date set forth in any
such request for a Loan Advance, make available to Administrative Agent, at an
account to be designated by Administrative Agent at KeyBank, National
Association, Boston, Massachusetts, in same day funds, each Lender’s ratable
portion of the requested Loan Advance provided that no Lender shall be required
to fund any Loan Advance to the extent that such Lender’s aggregate outstanding
Loan Advances would exceed its Commitment. After Administrative Agent’s receipt
of such funds and upon Administrative Agent’s determination that the applicable
conditions to making the requested Loan Advance have been fulfilled,
Administrative Agent shall make such funds available to Borrower as provided for
in this Loan Agreement. Within a reasonable period of time following the making
of each Loan Advance, but in no event later than ten (10) Business Days
following such Loan Advance, Administrative Agent shall deliver to each Lender a
copy of Borrower’s request for Loan Advance. Promptly after receipt by
Administrative Agent of written request from any Lender, Administrative Agent
shall deliver to

-64-



--------------------------------------------------------------------------------



 



the requesting Lender the accompanying certifications and such other
instruments, documents, certifications and approvals delivered by or on behalf
of Borrower to Administrative Agent in support of the requested Loan Advance.
          13.2.2 Nature of Obligations of Lenders. The obligations of the
Lenders hereunder are several and not joint. Failure of any Lender to fulfill
its obligations hereunder shall not result in any other Lender becoming
obligated to advance more than its Commitment Percentage of the Loan, nor shall
such failure release or diminish the obligations of any other Lender to fund its
Commitment Percentage provided herein.
          13.2.3 Payments to Administrative Agent. All payments of principal of
and interest on the Loan or the Note shall be made to the Administrative Agent
by the Borrower or any other obligor or guarantor for the account of the Lenders
in immediately available funds as provided in the Note and this Loan Agreement.
Except as otherwise expressly provided herein, the Administrative Agent agrees
promptly to distribute to each Lender, on the same Business Day upon which each
such payment is made, such Lender’s proportionate share of each such payment in
immediately available funds excluding Liquidation Proceeds which shall be
distributed in accordance with Section 13.2.4 below. The Administrative Agent
will disburse such payments to the Lenders on the date of receipt thereof if
received prior to 1:00 p.m. on such date and, if not, on the next Business Day.
The Administrative Agent shall upon each distribution promptly notify Borrower
of such distribution and each Lender of the amounts distributed to it applicable
to principal of, and interest on, the proportionate share held by the applicable
Lender. Each payment to the Administrative Agent under the first sentence of
this Section shall constitute a payment by the Borrower to each Lender in the
amount of such Lender’s proportionate share of such payment, and any such
payment to the Administrative Agent shall not be considered outstanding for any
purpose after the date of such payment by the Borrower to the Administrative
Agent without regard to whether or when the Administrative Agent makes
distribution thereof as provided above. If any payment received by the
Administrative Agent from the Borrower is insufficient to pay both all accrued
interest and all principal then due and owing, the Administrative Agent shall
first apply such payment to all outstanding interest until paid in full and
shall then apply the remainder of such payment to all principal then due and
owing, and shall distribute the payment to each Lender accordingly.
          13.2.4 Distribution of Liquidation Proceeds. Subject to the terms and
conditions hereof, the Administrative Agent shall distribute all Liquidation
Proceeds in the order and manner set forth below:

         
 
  First:   To the Administrative Agent, towards any fees and any expenses for
which the Administrative Agent is entitled to reimbursement under this Agreement
or the other Loan Documents not theretofore paid to the Administrative Agent.  
 
  Second:   To all applicable Lenders in accordance with their proportional
share based upon their respective Commitment Percentages (or pro rata if the
Lenders have not ratably funded such amounts) until all Lenders have been
reimbursed for all fees and expenses which such Lenders have previously paid to
the Administrative Agent and not theretofore paid to such Lenders.

-65-



--------------------------------------------------------------------------------



 



         
 
  Third:   To all applicable Lenders in accordance with their proportional share
based upon their respective Commitment Percentages until all Lenders have been
paid in full all principal and interest due to such Lenders under the Loan, with
each Lender applying such proceeds for purposes of this Agreement first against
the outstanding principal balance due to such Lender under the Loan and then to
accrued and unpaid interest due under the Loan.  
 
  Fourth:   To all applicable Lenders in accordance with their proportional
share based upon their respective Commitment Percentages (or pro rata if the
Lenders have not ratably funded such amounts) until all Lenders have been paid
in full all other amounts due to such Lenders under the Loan including, without
limitation, any costs and expenses incurred directly by such Lenders to the
extent such costs and expenses are reimbursable to such Lenders by the Borrower
under the Loan Documents.  
 
  Fifth:   To the Borrower or such third parties as may be entitled to claim
Liquidation Proceeds.

          13.2.5 Adjustments. If, after Administrative Agent has paid each
Lender’s proportionate share of any payment received or applied by
Administrative Agent in respect of the Loan and other Obligations, that payment
is rescinded or must otherwise be returned or paid over by Administrative Agent,
whether pursuant to any bankruptcy or insolvency law, sharing of payments clause
of any loan agreement or otherwise, such Lender shall, at Administrative Agent’s
request, promptly return its proportionate share of such payment or application
to Administrative Agent, together with such Lender’s proportionate share of any
interest or other amount required to be paid by Administrative Agent with
respect to such payment or application.
          13.2.6 Setoff. If any Lender (including the Administrative Agent),
acting in its individual capacity, shall exercise any right of setoff against a
deposit balance or other account of the Borrower held by such Lender on account
of the obligations of the Borrower under this Loan Agreement, such Lender shall
remit to the Administrative Agent all such sums received pursuant to the
exercise of such right of setoff, and the Administrative Agent shall apply all
such sums for the benefit of all of the Lenders hereunder in accordance with the
terms of this Loan Agreement.
          13.2.7 Distribution by Administrative Agent. If in the opinion of the
Administrative Agent distribution of any amount received by it in such capacity
hereunder or under the Note or under any of the other Loan Documents might
involve any liability, it may refrain from making distribution until its right
to make distribution shall have been adjudicated by a court of competent
jurisdiction or has been resolved by the mutual consent of all Lenders. In
addition, the Administrative Agent may request full and complete indemnity from
the Lenders, in form and substance satisfactory to it, prior to making any such
distribution. If a court of competent jurisdiction shall adjudge that any amount
received and distributed by the Administrative Agent is to be repaid, each
person to whom any such distribution shall have been made shall either repay to
the Administrative Agent its proportionate share of the amount so adjudged to be
repaid or shall pay over to the same in such manner and to such persons as shall
be determined by such court.

-66-



--------------------------------------------------------------------------------



 



          13.2.8 Delinquent Lender. If for any reason any Lender shall fail or
refuse to abide by its obligations under this Loan Agreement, including without
limitation its obligation to make available to Administrative Agent its pro rata
share of any Loans, expenses or setoff (a “Delinquent Lender”) and such failure
is not cured within five (5) days of receipt from the Administrative Agent of
written notice thereof, then, in addition to the rights and remedies that may be
available to Administrative Agent, other Lenders, the Borrower or any other
party at law or in equity, and not at limitation thereof, (i) such Delinquent
Lender’s right to participate in the administration of, or decision-making
rights related to, the Loans, this Loan Agreement or the other Loan Documents
shall be suspended during the pendency of such failure or refusal, with such
Delinquent Lender’s Commitment not being included when calculating any Required
Lender or Unanimous Lender decision hereunder, and (ii) a Delinquent Lender
shall be deemed to have assigned any and all payments due to it from the
Borrower, whether on account of outstanding Loans, interest, fees or otherwise,
to the remaining non-delinquent Lenders for application to, and reduction of,
their proportionate shares of all outstanding Loans until, as a result of
application of such assigned payments the Lenders’ respective pro rata shares of
all outstanding Loans shall have returned to those in effect immediately prior
to such delinquency and without giving effect to the nonpayment causing such
delinquency. The Delinquent Lender’s decision-making and participation rights
and rights to payments as set forth in clauses (i) and (ii) hereinabove shall be
restored only upon the payment by the Delinquent Lender of its pro rata share of
any Loans or expenses as to which it is delinquent, together with interest
thereon at the Default Rate from the date when originally due until the date
upon which any such amounts are actually paid.
     The non-delinquent Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to acquire for no
cash consideration, (pro rata, based on the respective Commitments of those
Lenders electing to exercise such right) the Delinquent Lender’s Commitment to
fund future Loans (the “Future Commitment”). Upon any such purchase of the pro
rata share of any Delinquent Lender’s Future Commitment, the Delinquent Lender’s
share in future Loans and its rights under the Loan Documents with respect
thereto shall terminate on the date of purchase, and the Delinquent Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest, including, if so requested, an Assignment and Acceptance. Each
Delinquent Lender shall indemnify Administrative Agent and each non-delinquent
Lender from and against any and all loss, damage or expenses, including but not
limited to reasonable attorneys’ fees and funds advanced by Administrative Agent
or by any non-delinquent Lender, on account of a Delinquent Lender’s failure to
timely fund its pro rata share of a Loan or to otherwise perform its obligations
under the Loan Documents.
          13.2.9 Holders. The Administrative Agent may deem and treat the Lender
designated in the Register as the proportionate owner of such interest in the
Note for all purposes hereof unless and until a written notice of the
assignment, transfer or endorsement thereof, as the case may be, shall have been
filed with the Administrative Agent. Any request, authority or consent of any
person or entity who, at the time of making such request or giving such
authority or consent, is the holder of any designated interest in the Note shall
be conclusive and binding on any subsequent holder, transferee or endorsee, as
the case may be, of such interest in the Note or of any Note or Note issued in
exchange therefor.

-67-



--------------------------------------------------------------------------------



 



     13.3 Assignment by Lenders.
          13.3.1 Assignment. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this Section 13.3.1, participations in L/C Obligations) at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:
                   (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, no minimum amount needs to be assigned; and
     (B) in any case not described in Section 13.3.1(i)(A) above, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date, shall not
be less than $5,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
assignee (or to an assignee and members of its Assignee Group) will be treated
as a single assignment for purposes of determining whether such minimum amount
has been met;
                    (ii) Proportionate Amounts. Each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loans or the
Commitment assigned;
                    (iii) Required Consents. No consent shall be required for
any assignment except to the extent required by Section 13.3.1(i)(B) and, in
addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such

-68-



--------------------------------------------------------------------------------



 



     assignment is to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund; and
     (C) the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
                    (iv) Assignment and Acceptance. The parties to each
assignment shall execute and deliver to the Administrative Agent for recording
in the Register an Assignment and Acceptance, substantially in the form of
Exhibit H hereto (the “Assignment and Acceptance”), together with a processing
and recordation fee in the amount of $3,000.00; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
                    (v) No Assignment to Borrower. No such assignment shall be
made to the Borrower or any of the Borrower’s Affiliates or Subsidiaries.
                    (vi) No Assignment to Natural Person. No such assignment
shall be made to a natural person.
     Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 13.3.2, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.3.11, 2.6, 7.15 and 7.17 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Promptly
following delivery of notice of such assignment and written request, the
Borrower (at its expense) shall, in exchange for each surrendered Note, execute
and deliver a Note to the assignee Lender. Such new Notes shall provide that
they are replacements for the surrendered Notes, shall be in an aggregate
principal amount equal to the aggregate principal amount of the surrendered
Notes, shall be dated the effective date of such Assignment and Acceptance and
shall otherwise be substantially in the form of the assigned Notes. The
surrendered Notes shall be cancelled and returned to the Borrower. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 13.3.3.
          13.3.2 Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C

-69-



--------------------------------------------------------------------------------



 



Obligations, owing to each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, in the
absence of manifest error, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender at any reasonable time and from time
to time upon reasonable prior notice.
          13.3.3 Participations. Any Lender may at any time, without the consent
of the Borrower or the Administrative Agent, but upon notice to the Borrower and
the Administrative Agent, sell participations to any Person (other than a
natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders and the L/C Issuer
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 13.4.1(i)
through (viii) that affects such Participant. Subject to Section 13.3.4 below,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.3.11 and 2.6 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 13.3.1 above. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 12.2 as though it were a Lender, provided such Participant agrees to
be subject to Section 12.2 as though it were a Lender.
          13.3.4 Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 2.3.11 or 2.6 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent, provided in
no instance shall the Borrower’s Obligations be increased as a result thereof. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.3.11 unless the Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.3.11 as though it were a
Lender.
          13.3.5 Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment or foreclosure with respect

-70-



--------------------------------------------------------------------------------



 



to any such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
          13.3.6 Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Acceptance
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
     13.4 Administrative Matters.
          13.4.1 Amendment, Waiver, Consent, Etc. Except as otherwise provided
herein or as to any term or provision hereof which specifically provides for the
consent or approval of the Administrative Agent, the Required Lenders and/or the
Lenders, as applicable, no term or provision of this Loan Agreement or any other
Loan Document may be changed, waived, discharged or terminated, nor may any
consent required or permitted by this Loan Agreement or any other Loan Document
be given, unless such change, waiver, discharge, termination or consent receives
the written approval of the Required Lenders.
     Notwithstanding the foregoing, the unanimous written approval of all the
Lenders (other than a Delinquent Lender) shall be required with respect to any
proposed amendment, waiver, discharge, termination, or consent which:
               (i) has the effect of (a) extending the final scheduled maturity
or the date of any amortization payment of any Loan or Note, (b) reducing the
rate or extending the time of payment of interest or fees thereon,
(c) increasing or reducing the principal amount thereof, or (d) otherwise
postponing or forgiving any indebtedness thereunder,
               (ii) releases or discharges any material portion of the
Collateral other than in accordance with the express provisions of the Loan
Documents,
               (iii) amends, modifies or waives any provisions of this
Section 13.4,
               (iv) amends any of the Financial Covenants,
               (v) amends the definition of Eligibility Criteria,
               (vi) amends any payment distribution provisions hereunder;
               (vii) modifies the percentage specified in the definition of
Required Lenders,
               (viii) except as otherwise provided in this Loan Agreement,
changes the amount of any Lender’s Commitment or Commitment Percentage, or

-71-



--------------------------------------------------------------------------------



 



               (ix) releases or waives any guaranty of the Obligations or
indemnifications provided in the Loan Documents;
and provided, further, that without the consent of the Administrative Agent, no
such action shall amend, modify or waive any provision of this Article or any
other provision of any Loan Document which relates to the rights or obligations
of the Administrative Agent.
          13.4.2 Deemed Consent or Approval. With respect to any requested
amendment, waiver, consent or other action which requires the approval of the
Required Lenders or all of the Lenders, as the case may be, in accordance with
the terms of this Loan Agreement, or if the Administrative Agent is required
hereunder to seek, or desires to seek, the approval of the Required Lenders or
all of the Lenders, as the case may be, prior to undertaking a particular action
or course of conduct, the Administrative Agent in each such case shall provide
each Lender with written notice of any such request for amendment, waiver or
consent or any other requested or proposed action or course of conduct,
accompanied by such detailed background information and explanations as may be
reasonably necessary to determine whether to approve or disapprove such
amendment, waiver, consent or other action or course of conduct. The
Administrative Agent may (but shall not be required to) include in any such
notice, printed in capital letters or boldface type, a legend substantially to
the following effect:
“THIS COMMUNICATION REQUIRES IMMEDIATE RESPONSE. FAILURE TO RESPOND WITHIN TEN
(10) CALENDAR DAYS FROM THE RECEIPT OF THIS COMMUNICATION SHALL CONSTITUTE A
DEEMED APPROVAL BY THE ADDRESSEE OF THE ACTION REQUESTED BY THE BORROWER OR THE
COURSE OF CONDUCT PROPOSED BY THE ADMINISTRATIVE AGENT AND RECITED ABOVE,”
and if (and only if) the foregoing legend is included by the Administrative
Agent in its communication, a Lender shall be deemed to have approved or
consented to such action or course of conduct for all purposes hereunder if such
Lender fails to object to such action or course of conduct by written notice to
the Administrative Agent within ten (10) calendar days of such Lender’s receipt
of such notice.
     13.5 Arranger. Notwithstanding the provisions of this Agreement or of the
other Loan Documents, the Arranger, in its capacity as such, shall have no
powers, rights, duties, responsibilities or liabilities with respect to this
Agreement and the other Loan Documents. To the extent requested by the
Administrative Agent, the Arranger has coordinated, or will coordinate, the
initial syndication of the Loan and the assignment of interests in the Loan.
     14. CASUALTY AND TAKING.
     14.1 Casualty or Taking; Obligation To Repair. In the event of the
occurrence of an Event of Loss as to any Collateral Property, Borrower shall
give immediate written notice thereof to Administrative Agent and proceed with
reasonable diligence, in full compliance with all Legal Requirements and the
other requirements of the Loan Documents, to repair, restore,

-72-



--------------------------------------------------------------------------------



 



rebuild or replace the affected Collateral Property to the condition immediately
prior to such Event of Loss (each, the “Repair Work”).
     14.2 Adjustment of Claims. All insurance claims or condemnation or similar
awards shall be adjusted or settled by Borrower, at Borrower’s sole cost and
expense, but subject to Administrative Agent’s prior written approval for any
Borrowing Base Property, which approval shall not be unreasonably withheld;
provided that (i) the Administrative Agent shall have the right to participate
in any adjustment or settlement for any Borrowing Base Property with respect to
which the Net Proceeds in the aggregate are equal to or greater than Five
Hundred Thousand Dollars ($500,000.00) and (ii) if any Event of Default exists
under any of the Loan Documents, Administrative Agent shall have the right to
adjust, settle, and compromise such claims without the approval of Borrower.
     14.3 Payment and Application of Insurance Proceeds and Condemnation Awards.
          14.3.1 Except as otherwise provided for herein, all Net Proceeds shall
be paid to Administrative Agent and, at Administrative Agent’s option, be
applied to Borrower’s Obligations or released, in whole or in part, to pay for
the actual cost of repair, restoration, rebuilding or replacement to the
condition immediately prior to such Event of Loss (collectively, “Cost To
Repair”). If any Net Proceeds are received directly by any Loan Party, such Loan
Party shall hold such Net Proceeds in trust for the Administrative Agent and
shall promptly deliver such Net Proceeds in kind to the Administrative Agent.
Notwithstanding any other term or provision of this Agreement, provided no
Default or Event of Default is then in existence, all Net Proceeds related to
any Collateral Property which is not a Borrowing Base Property shall be released
to the Borrower to such repair and reconstruction, without the Borrower having
to satisfy the conditions of section 14.3 and 14.4 hereof.
          14.3.2 Notwithstanding the terms and provisions hereof, with respect
to any Borrowing Base Property, if the Net Proceeds do not exceed Five Hundred
Thousand Dollars ($500,000.00) and the Insurance/Taking Release Conditions have
been satisfied in a manner reasonably acceptable to the Administrative Agent,
Administrative Agent shall release the Net Proceeds to pay for the actual Cost
to Repair and the applicable Loan Party shall commence and diligently prosecute
to completion, the Repair Work relative to the subject Collateral Property, with
any excess being retained by the applicable Loan Party.
          14.3.3 Notwithstanding the terms and provisions hereof, with respect
to any Borrowing Base Property, if either (i) the Net Proceeds are equal to or
greater than Five Hundred Thousand Dollars ($500,000.00) or (ii) the Net
Proceeds do not exceed Five Hundred Thousand Dollars ($500,000.00), but the
Insurance/Taking Release Conditions have not been satisfied with respect to such
Event of Loss, the Administrative Agent shall release so much of the Net
Proceeds as may be required to pay for the actual Cost To Repair in accordance
the limitations and procedures set forth in Section 14.4, if the following
conditions are satisfied in a manner reasonably acceptable to the Administrative
Agent:
               (i) no Default or Event of Default shall have occurred and be
continuing under the Loan Documents;

-73-



--------------------------------------------------------------------------------



 



               (ii) in Administrative Agent’s good faith judgment such Net
Proceeds together with any additional funds as may be deposited with and pledged
to Administrative Agent, on behalf of the Lenders, are sufficient to pay for the
Cost To Repair. In order to make this determination, Administrative Agent shall
be furnished by the Borrower with an estimate of the Cost to Repair accompanied
by an independent architect’s or engineer’s certification as to such Cost to
Repair and appropriate plans and specifications for the Repair Work;
               (iii) the subject Event of Loss was not a Major Event of Loss;
               (iv) Administrative Agent in the exercise of its reasonable
discretion, shall have determined that all rent payments from Leases of the
subject Collateral Property which have commenced at the time of the casualty
which are to abate pursuant to their terms are to be payable to the Borrowing
Base Property Owner, subject to deductibles, if any, permitted pursuant to the
insurance policies to be maintained pursuant to this Agreement, from Rent Loss
Proceeds;
               (v) in Administrative Agent’s good faith judgment, the Repair
Work can reasonably be completed on or before the time required under applicable
Legal Requirements; and
               (vi) the Borrowing Base Property continues to satisfy the
Borrowing Base Property Requirements.
     14.4 Conditions To Release of Insurance Proceeds. If Administrative Agent
elects or is required to release insurance proceeds, Administrative Agent may
impose reasonable conditions on such release which shall include, but not be
limited to, the following:
          14.4.1 Prior written approval by Administrative Agent, which approval
shall not be unreasonably withheld or delayed of plans, specifications, cost
estimates, contracts and bonds for the Repair Work to the extent such materials
were not previously approved by the Administrative Agent in connection with the
admission of the Borrowing Base Property;
          14.4.2 Such evidence of costs, payments and completion as
Administrative Agent may reasonably require;
          14.4.3 For Repair Work related to the completed and operating
component of an OD Property, the funds shall be released upon final completion
of the Repair Work, unless Borrower requests earlier funding, in which event
partial monthly disbursements equal to 90% of the costs of the work completed
prior to the certification by the applicable Lender’s Consultant and if there is
no Lender’s Consultant, an independent architect or engineer retained by the
Borrower, that the Repair Work is completed, and then upon final completion of
the Repair Work as certified by such Lender’s Consultant or independent
architect or engineer, and the receipt by Administrative Agent of satisfactory
evidence of payment and release of all liens, the balance of the funds shall be
released;
          14.4.4 Determination by Administrative Agent that the undisbursed
balance of such Net Proceeds on deposit with Administrative Agent, together with
additional funds

-74-



--------------------------------------------------------------------------------



 



deposited for the purpose, shall be at least sufficient to pay for the remaining
Cost To Repair, free and clear of all liens and claims for lien;
          14.4.5 All work to comply with the Legal Requirements applicable to
the construction of the Improvements; and
          14.4.6 The absence of any Default under any Loan Documents.
     14.5 The Administrative Agent shall have the right to hire, at the cost and
expense of the Borrower, a Lender’s Consultant to assist the Administrative
Agent in the determination of the satisfaction of the conditions provided for
herein for the release of the Net Proceeds, to pay the Costs to Repair and to
periodically inspect the status of the construction of any Repair Work.
     14.6 In the event that the Administrative Agent makes any Net Proceeds
available to any Loan Party for the payment of Costs to Repair as provided for
herein, upon the completion of the Repair Work as certified by the applicable
Lender’s Consultant and if there is no Lender’s Consultant, an independent
architect or engineer retained by the Borrower, and receipt by Administrative
Agent of satisfactory evidence of payment and release of all liens, any excess
Net Proceeds still held by the Administrative Agent shall be remitted by the
Administrative Agent to the Borrower provided that no Event of Default shall
have occurred and be continuing;
     14.7 The terms and provisions of this Article 14 shall be subject to the
terms and provisions of any Lease as to which the Administrative Agent has
agreed otherwise with respect to the use and disbursement of Net Proceeds in any
subordination and non-disturbance agreement entered into between the tenant
under such Lease and the Administrative Agent and shall also be subject to the
terms and provisions of any condominium documents as to which a Collateral
Property is subject.
     14.8 The Administrative Agent acknowledges that provided that no Event of
Default has occurred and is continuing, all Rent Loss Proceeds shall be payable
to the Borrower or the applicable Loan Party.
     15. GENERAL PROVISIONS.
     15.1 Notices. Any notice or other communication in connection with this
Loan Agreement, the Note, the Security Documents, or any of the other Loan
Documents, shall be in writing, and (i) deposited in the United States Mail,
postage prepaid, by registered or certified mail, or (ii) hand delivered by any
commercially recognized courier service or overnight delivery service such as
Federal Express, or (iii) sent by facsimile transmission if a FAX Number is
designated below addressed:
If to Borrower:
Cedar Shopping Centers Partnership, L.P.
44 South Bayles Avenue
Port Washington, New York 11050
Attention: Leo S. Ullman
FAX Number: (516) 767-6497

-75-



--------------------------------------------------------------------------------



 



and
Attention: Lawrence E. Kreider, Jr.
FAX Number: (516) 767-4562
with copies by regular mail or such hand delivery or facsimile transmission to:
Cedar Shopping Centers Partnership, L.P.
44 South Bayles Avenue
Port Washington, New York 11050
Attention: Stuart H. Widowski, Esquire
FAX Number: (516) 767-6497
and to:
Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, NY 10038-4982
Attention: Karen Scanna, Esquire
Fax Number: (212) 806-6006
If to Administrative Agent or as Lender:
KeyBank, National Association
225 Franklin Street, 18th Floor
MA-01-22-0018
Boston, Massachusetts 02110
Attention: Jeffry M. Morrison
FAX Number: (617) 385-6293
with copies by regular mail or such hand delivery or facsimile transmission to:
Riemer & Braunstein LLP
Three Center Plaza
Boston, Massachusetts 02108
Attention: Kevin J. Lyons, Esquire
FAX Number: (617) 880-3456
If to Lenders:
Manufacturers and Traders Trust Company
213 Market Street
Harrisburg, Pennsylvania 17101
Attention: Peter J. Ostrowski, Vice President
FAX Number: 717-255-2390
TD Bank, N.A.
15 Park Street

-76-



--------------------------------------------------------------------------------



 



Framingham, Massachusetts 01702
Attention: David Yesue, Assistant Vice President
FAX Number: (508) 879-8237
Regions Bank
1900 5th Ave. N., 15th Floor
Birmingham, AL 35203
Attention: Lori Chambers, Vice President
FAX Number: (205) 326-4075
Citizens Bank of Pennsylvania
1215 Superior Ave., 6th Floor
Cleveland, Ohio 44114
Attention: Kellie Anderson, Senior Vice President
FAX Number: (216) 277-4607
TriState Capital Bank
789 E. Lancaster Ave., Suite 240
Villanova, PA 19085
Attention: Joseph Rago
FAX Number: (610) 581-7110
Ramond James Bank, FSB
710 Carillon Parkway
St. Petersburg, FL 33716
Attention: Steven F. Paley, Senior Vice President
FAX Number: (727) 567-8830
     and to such addresses as set forth in the Assignment and Acceptance.
     Any such addressee may change its address for such notices to such other
address in the United States as such addressee shall have specified by written
notice given as set forth above. All periods of notice shall be measured from
the deemed date of delivery.
     A notice shall be deemed to have been given, delivered and received for the
purposes of all Loan Documents upon the earliest of: (i) if sent by such
certified or registered mail, on the third Business Day following the date of
postmark, or (ii) if hand delivered at the specified address by such courier or
overnight delivery service, when so delivered or tendered for delivery during
customary business hours on a Business Day, or (iii) if so mailed, on the date
of actual receipt as evidenced by the return receipt, or (iv) if so delivered,
upon actual receipt, or (v) if facsimile transmission is a permitted means of
giving notice, upon receipt as evidenced by confirmation.
     15.2 Limitations on Assignment. Borrower may not assign this Agreement or
the monies due thereunder without the prior written consent of the Lenders in
each instance, but in

-77-



--------------------------------------------------------------------------------



 



such event Lenders may nevertheless at their option make the Loan under this
Agreement to Borrower or to those who succeed to the title of Borrower and all
sums so advanced by Lenders shall be deemed a Loan Advance under this Agreement
and not to be modifications thereof and shall be secured by all of the
Collateral given at any time in connection herewith.
     15.3 Further Assurances. Borrower shall upon request from Administrative
Agent from time to time execute, seal, acknowledge and deliver such further
instruments or documents which Administrative Agent may reasonably require to
better perfect and confirm its rights and remedies hereunder, under the Note,
under the Security Documents and under each of the other Loan Documents.
     15.4 Payments.
               (i) All payments shall be applied first to the payment of all
fees, expenses and other amounts due to the Administrative Agent (excluding
principal and interest), then to all expenses, costs, indemnity claims due to
the Lenders (excluding principal and interest), then to accrued interest, and
the balance on account of outstanding principal; provided, however, that after
an Event of Default, payments will be applied to the obligations of Borrower to
Administrative Agent and the Lenders as set forth herein.
               (ii) Any payments required by this Agreement, the Note or any of
the other Loan Documents, or any other instruments or agreements executed in
connection herewith or therewith, may (but not before the due date thereof) be
deducted by each Lender from the amount, if any, not already advanced, and the
same shall be deemed to be a Loan Advance, or may be deducted from any Loan
Advance due hereunder. Any attorneys’ fees, appraisal charge, inspection fee, or
any other expense payable by Borrower as herein provided for, or incurred in
connection with the drafting of the Loan Documents and other instruments
evidencing or securing the Obligations and all other Loan Documents may be
likewise deducted from the amounts, if any, not already advanced or from any
Loan Advance payable to Borrower and, in any event, charged as a Loan Advance
hereunder.
     15.5 Parties Bound. The provisions of this Agreement and of each of the
other Loan Documents shall be binding upon and inure to the benefit of Borrower
and the Administrative Agent and each of the Lenders and their respective
successors and assigns, except as otherwise prohibited by this Agreement or any
of the other Loan Documents.
     This Agreement is a contract by and among Borrower, the Administrative
Agent and each of the Lenders for their mutual benefit, and no third person
shall have any right, claim or interest against either Administrative Agent, any
of the Lenders or Borrower by virtue of any provision hereof.
     15.6 Governing Law; Consent to Jurisdiction; Mutual Waiver of Jury Trial.
          15.6.1 Substantial Relationship. It is understood and agreed that all
of the Loan Documents were negotiated, executed and delivered in the State of
New York, which State the parties agree has a substantial relationship to the
parties and to the underlying transactions embodied by the Loan Documents.

-78-



--------------------------------------------------------------------------------



 



          15.6.2 Place of Delivery. Borrower agrees to furnish to Administrative
Agent at the Administrative Agent’s office in Boston, Massachusetts all further
instruments, certifications and documents to be furnished hereunder.
          15.6.3 Governing Law. This Agreement, except as otherwise provided in
Section 15.6.4, and each of the other Loan Documents shall in all respects be
governed, construed, applied and enforced in accordance with the internal laws
of the State of New York without regard to principles of conflicts of law,
except insofar as the formation of Borrower under Delaware law requires Delaware
law to apply with respect to matters of authorization to enter into the
transactions contemplated by this Agreement.
          15.6.4 Exceptions. Notwithstanding the foregoing choice of law:
               (i) The procedures governing the enforcement by Administrative
Agent of its foreclosure and other remedies under the Security Documents and
under the other Loan Documents with respect to each Collateral Property shall be
governed by the laws of the State in which such Collateral Property is located;
               (ii) Administrative Agent shall comply with applicable law of
such State to the extent required by the law of such jurisdiction in connection
with the foreclosure of the security interests and liens created under the
Security Documents and the other Loan Documents with respect to each Collateral
Property or other assets situated in such State; and
               (iii) provisions of Federal law and the law of such State shall
apply in defining the terms Hazardous Materials, Environmental Legal
Requirements and Legal Requirements applicable to each Collateral Property as
such terms are used in this Loan Agreement, the Environmental Indemnity and the
other Loan Documents.
Nothing contained herein or any other provisions of the Loan Documents shall be
construed to provide that the substantive laws of any other State shall apply to
any parties, rights and obligations under any of the Loan Documents, which,
except as expressly provided in clauses (i), (ii) and (iii) of this
Section 15.6.4, are and shall continue to be governed by the substantive law of
the State of New York, except as set forth in clauses (i) , (ii) and (iii) of
this Section 15.6.4. In addition, the fact that portions of the Loan Documents
may include provisions drafted to conform to the law of any other State is not
intended, nor shall it be deemed, in any way, to derogate the parties’ choice of
law as set forth or referred to in this Loan Agreement or in the other Loan
Documents. The parties further agree that the Administrative Agent may enforce
its rights under the Loan Documents including, but not limited to, its rights to
sue the Borrower or to collect any outstanding indebtedness in accordance with
applicable law.
          15.6.5 Consent to Jurisdiction. Borrower hereby consents to personal
jurisdiction in any State of New York court located in the First Department of
the New York State Unified Court System or Federal court located within the
Southern District of the State of New York.
          15.6.6 JURY TRIAL WAIVER. BORROWER, ADMINISTRATIVE AGENT, AND EACH OF
THE LENDERS MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON THIS LOAN
AGREEMENT, ARISING OUT OF, UNDER

-79-



--------------------------------------------------------------------------------



 



OR IN CONNECTION WITH THIS LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENTS
CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS OR ACTIONS OF ADMINISTRATIVE AGENT OR ANY LENDER RELATING TO THE
ADMINISTRATION OF THE LOAN OR ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT
NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY
LAW, BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. BORROWER CERTIFIES THAT
NO REPRESENTATIVE, ADMINISTRATIVE AGENT OR ATTORNEY OF ADMINISTRATIVE AGENT OR
ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ADMINISTRATIVE AGENT OR
ANY LENDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR BORROWER,
ADMINISTRATIVE AGENT, AND EACH OF THE LENDERS TO ENTER INTO THE TRANSACTIONS
CONTEMPLATED HEREBY.
     15.7 Survival. All representations, warranties, covenants and agreements of
Borrower, or a Loan Party, herein or in any other Loan Document, or in any
notice, certificate, or other paper delivered by or on behalf of Borrower or a
Loan Party pursuant hereto are significant and shall be deemed to have been
relied upon by Administrative Agent and each of the Lenders notwithstanding any
investigation made by Administrative Agent or any of the Lenders or on its
behalf and shall survive the delivery of the Loan Documents and the making of
the Loan pursuant thereto. No review or approval by Administrative Agent or the
Lenders or any of their representatives, of any opinion letters, certificates by
professionals or other item of any nature shall relieve Borrower or anyone else
of any of the obligations, warranties or representations made by or on behalf of
Borrower or a Loan Party, or any one or more of them, under any one or more of
the Loan Documents.
     15.8 Cumulative Rights. All of the rights of Administrative Agent and the
Lenders hereunder and under each of the other Loan Documents and any other
agreement now or hereafter executed in connection herewith or therewith, shall
be cumulative and may be exercised singly, together, or in such combination as
Administrative Agent may determine in its sole good faith judgment.
     15.9 Claims Against Administrative Agent or Lenders.
          15.9.1 Borrower Must Notify. The Administrative Agent and each of the
Lenders shall not be in default under this Agreement, or under any other Loan
Document, unless a written notice specifically setting forth the claim of
Borrower shall have been given to Administrative Agent and each of the Lenders
within thirty (30) days after Borrower first had actual knowledge or actual
notice of the occurrence of the event which Borrower alleges gave rise to such
claim and Administrative Agent or any of the Lenders does not remedy or cure the

-80-



--------------------------------------------------------------------------------



 



default, if any there be, with reasonable promptness thereafter. Such actual
knowledge or actual notice shall refer to what was actually known by, or
expressed in a written notification furnished to, any of the persons or
officials referred to in Exhibit D as Authorized Representatives.
          15.9.2 Remedies. If it is determined by the final order of a court of
competent jurisdiction, which is not subject to further appeal, that
Administrative Agent or any of the Lenders has breached any of its obligations
under the Loan Documents and has not remedied or cured the same with reasonable
promptness following notice thereof, Administrative Agent’s and each of the
Lenders’ responsibilities shall be limited to: (i) where the breach consists of
the failure to grant consent or give approval in violation of the terms and
requirements of a Loan Document, the obligation to grant such consent or give
such approval and to pay Borrower’s reasonable costs and expenses including,
without limitation, reasonable attorneys’ fees and disbursements in connection
with such court proceedings; and (ii) in the case of any such failure to grant
such consent or give such approval, or in the case of any other such default by
Administrative Agent or any of the Lenders, where it is also so determined that
Administrative Agent or any of the Lenders acted in gross negligence or bad
faith, the payment of any actual, direct, compensatory damages sustained by
Borrower as a result thereof plus Borrower’s reasonable costs and expenses,
including, without limitation, reasonable attorneys’ fees and disbursements in
connection with such court proceedings. Without limiting the foregoing, neither
the Administrative Agent nor any Lender or any of their related Indemnified
Parties shall be liable to the Borrower or any of the Loan Parties or their
respective employees, officers, directors, agents, advisors or attorneys other
than for their own gross negligence, willful misconduct or bad faith, except as
otherwise provided in clause (i) above.
          15.9.3 Limitations. In no event, however, shall Administrative Agent
and each of the Lenders be liable to Borrower or to any Loan Party or anyone
else for other damages such as, but not limited to, indirect, speculative or
punitive damages whatever the nature of the breach by Administrative Agent or
any of the Lenders of its obligations under this Loan Agreement or under any of
the other Loan Documents. In no event shall Administrative Agent or any of the
Lenders be liable to Borrower or to any Loan Party or anyone else unless a
written notice specifically setting forth the claim of Borrower shall have been
given to Administrative Agent and each of the Lenders within the time period
specified above.
     15.10 Regarding Consents. Except to the extent expressly provided herein,
any and all consents to be made hereunder by the Administrative Agent, Required
Lenders, or Lenders shall be in the sole and absolute discretion of the Party to
whom consent rights are given hereunder.
     15.11 Obligations Absolute. Except to the extent prohibited by applicable
law which cannot be waived, the Obligations of Borrower and the obligations of
the Guarantor and the other Loan Parties under the Loan Documents shall be joint
and several, absolute, unconditional and irrevocable and shall be paid strictly
in accordance with the terms of the Loan Documents under all circumstances
whatsoever, including, without limitation, the existence of any claim, set off,
defense or other right which Borrower or any Loan Party may have at any time
against Administrative Agent or any of the Lenders whether in connection with
the Loan or any unrelated transaction.

-81-



--------------------------------------------------------------------------------



 



     15.12 Table of Contents, Title and Headings. Any Table of Contents, the
titles and the headings of sections are not parts of this Loan Agreement or any
other Loan Document and shall not be deemed to affect the meaning or
construction of any of its or their provisions.
     15.13 Counterparts. This Loan Agreement and each other Loan Document may be
executed in several counterparts, each of which when executed and delivered is
an original, but all of which together shall constitute one instrument. In
making proof of this agreement, it shall not be necessary to produce or account
for more than one such counterpart which is executed by the party against whom
enforcement of such loan agreement is sought.
     15.14 Satisfaction of Commitment Letter. The Loan being made pursuant to
the terms hereof and of the other Loan Documents is being made in satisfaction
of Administrative Agent’s and each of the Lenders’ obligations under the
Commitment Letter dated February 26, 2008, as amended. The terms, provisions and
conditions of this Agreement and the other Loan Documents supersede the
provisions of the Commitment Letter.
     15.15 Time Of the Essence. Time is of the essence of each provision of this
Agreement and each other Loan Document.
     15.16 No Oral Change. This Loan Agreement and each of the other Loan
Documents may only be amended, terminated, extended or otherwise modified by a
writing signed by the party against which enforcement is sought (except no such
writing shall be required for any party which, pursuant to a specific provision
of any Loan Document, is required to be bound by changes without such party’s
assent). In no event shall any oral agreements, promises, actions, inactions,
knowledge, course of conduct, course of dealings or the like be effective to
amend, terminate, extend or otherwise modify this Loan Agreement or any of the
other Loan Documents.
     15.17 Monthly Statements. While Administrative Agent may issue invoices or
other statements on a monthly or periodic basis (a “Statement”), it is expressly
acknowledged and agreed that: (i) the failure of Administrative Agent to issue
any Statement on one or more occasions shall not affect Borrower’s obligations
to make payments under the Loan Documents as and when due; (ii) the inaccuracy
of any Statement shall not be binding upon Lenders and so Borrower shall always
remain obligated to pay the full amount(s) required under the Loan Documents as
and when due notwithstanding any provision to the contrary contained in any
Statement; (iii) all Statements are issued for information purposes only and
shall never constitute any type of offer, acceptance, modification, or waiver of
the Loan Documents or any of Lenders’ rights or remedies thereunder; and (iv) in
no event shall any Statement serve as the basis for, or a component of, any
course of dealing, course of conduct, or trade practice which would modify,
alter, or otherwise affect the express written terms of the Loan Documents.
     15.18 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction completed hereby, the Borrower and each other Loan
Party acknowledges and agrees that: (i) the credit facility provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are arm’s-length commercial transactions between
the Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent and Keybanc Capital Markets LLC (the
“Arranger”) and the

-82-



--------------------------------------------------------------------------------



 



Lenders, on the other hand, and the Borrower and each other Loan Party is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); and (ii) the Administrative Agent, the Lenders and the Arranger have
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and each of the Borrower and the other Loan Parties has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate. Each of the Borrower and the other Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Administrative Agent, each Lender and/or the Arranger with respect
to any breach or alleged breach of agency or fiduciary duty.
[The balance of this page is intentionally left blank]

-83-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF this Agreement has been duly executed and delivered as a
sealed instrument as of the date first written above.

              BORROWER:   CEDAR SHOPPING CENTERS         PARTNERSHIP, L.P.    
 
           
 
  By:   Cedar Shopping Centers, Inc., general partner    
 
           
 
  By:         /s/ Brenda J. Walker
 
   
 
      Name: Brenda J. Walker    
 
      Title: Vice President    
 
            ADMINISTRATIVE AGENT:   KEYBANK, NATIONAL ASSOCIATION    
 
           
 
  By:        /s/ Jeffrey M. Morrison
 
   
 
      Name: Jeffry M. Morrison    
 
      Title: Senior Banker    

S-1



--------------------------------------------------------------------------------



 



              LENDER:       KEYBANK, NATIONAL ASSOCIATION,             a
national banking association    
 
           
 
  By:         /s/ Jeffrey M. Morrison
 
   
 
      Name: Jeffry M. Morrison    
 
      Title: Senior Banker    

S-2



--------------------------------------------------------------------------------



 



              LENDER:       RAYMOND JAMES BANK, FSB    
 
           
 
  By:        /s/ Steven F. Paley
 
   
 
      Name: Steven F. Paley    
 
      Title: Senior Vice President    

S-3



--------------------------------------------------------------------------------



 



              LENDER:       MANUFACTURERS AND TRADERS TRUST COMPANY    
 
           
 
  By:        /s/ Peter J. Ostrowski
 
   
 
      Name: Peter J. Ostrowski    
 
      Title: Vice President    

S-4



--------------------------------------------------------------------------------



 



              LENDER:       TD BANK, N.A.    
 
           
 
  By:         /s/ David Yesue
 
   
 
      Name: David Yesue    
 
      Title: Assistant Vice President    

S-5



--------------------------------------------------------------------------------



 



              LENDER:       REGIONS BANK    
 
           
 
  By:        /s/ Lori Chambers
 
   
 
      Name: Lori Chambers    
 
      Title: Vice President    

S-6



--------------------------------------------------------------------------------



 



              LENDER:       CITIZENS BANK OF PENNSYLVANIA    
 
           
 
  By:         /s/ Kellie Anderson
 
   
 
      Name: Kellie Anderson    
 
      Title: Senior Vice President    

S-7



--------------------------------------------------------------------------------



 



              LENDER:       TRISTATE CAPITAL BANK    
 
           
 
  By:        /s/ Joseph L. Rago
 
   
 
      Name: Joseph L. Rago    
 
      Title: Senior Vice President    

S-8



--------------------------------------------------------------------------------



 



EXHIBIT A TO LOAN AGREEMENT
DEFINITIONS
Additional Collateral Request as defined in Section 3.5.
Administrative Agent. KeyBank, National Association, acting as agent for the
Lenders.
Adjusted Appraised Value. With respect to any Collateral Property that is the
subject of an Appraisal, the as stabilized appraised value set forth in such
Appraisal, as such may be reviewed and adjusted by the Administrative Agent
acting reasonably and in good faith.
Adjusted FFO shall mean, for CSC, net income (loss) (computed in accordance with
GAAP), excluding gains (or losses) from (i) debt restructurings, (ii) sales of
real property, and (iii) extraordinary and/or nonrecurring items, plus real
estate related depreciation and amortization and after adjustments for
unconsolidated partnerships and joint ventures, as set forth in more detail
under the definitions and interpretations thereof relative to funds from
operations promulgated by the National Association of Real Estate Investment
Trusts or its successor.
Adjusted LIBO Rate. The term “Adjusted LIBO Rate” means for each Interest Period
the rate per annum obtained by dividing (i) the LIBO Rate for such Interest
Period, by (ii) a percentage equal to one hundred percent (100%) minus the
maximum reserve percentage applicable during such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System for determining the maximum reserve requirements (including,
without limitation, any basic, supplemental, marginal and emergency reserve
requirements) for Administrative Agent (or of any subsequent holder of a Note
which is subject to such reserve requirements) in respect of liabilities or
assets consisting of or including Eurocurrency liabilities (as such term is
defined in Regulation D of the Board of Governors of the Federal Reserve System)
having a term equal to the Interest Period.
Adjusted Net Operating Income: For any period of determination, for any
Individual Property, the Pro Rata share of (i) Net Operating Income less
(ii) management fees (calculated as the greater of either 3% of total revenue or
actual management expenses incurred), to the extent not already deducted from
Net Operating Income, less (iii) allowances for capital expenditures in the
amount of $0.20 per annum per rentable square foot of completed improvements.
Administrative Questionnaire means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
Affiliate shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person. For purposes of this
definition, control of a Person shall mean the power, direct or indirect, (i) to
vote 10% or more of the securities having ordinary voting power for the election
of directors of such Person or (ii) to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.
Agreement as defined in the Preamble.

EA-1



--------------------------------------------------------------------------------



 



Applicable Margin shall mean for LIBO Rate Loans and for Variable Rate Loans,
respectively, the following

      Applicable Margin for LIBO Rate Loans   Applicable Margin for Variable
Rate Loans 225 basis points   75 basis points

Appraisal shall mean an MAI appraisal ordered by the Administrative Agent in
form and substance acceptable to the Required Lenders and prepared by an
appraiser acceptable to the Administrative Agent.
Approved Anchor Tenant means a tenant that meets any one of the following tests,
as determined by the Required Lenders:
1. The tenant is national in nature, or publicly traded on a major stock
exchange;
2. The Tenant holds an investment grade rating by Standard & Poor’s Ratings
Group, a division of McGraw-Hill Corporation, Moody’s Investor Service, Inc. or
another nationally recognized rating agency reasonably acceptable to the
Administrative Agent;
3. The tenant is one of the ten largest tenant of properties owned by the
Borrower and the Borrower Subsidiaries (calculated either by reference to square
footage or by annualized base rent); or
4. The tenant is either the first or second largest in its subject competitive
market by market share (either by general/global market share, or specific
market share in the subject Individual Property’s market).
Approved Fund means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
Arranger as defined in the cover page.
Assignee Group means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
Assignment and Acceptance as defined in Section 13.3.1.
Authorized Representatives as defined in Section 4 and listed on Exhibit D.
Availability shall mean, from time to time, an amount determined by the
Administrative Agent as of the most recent Compliance Certificate or Borrowing
Base Property report, as applicable, delivered to the Administrative Agent,
equal to the lesser of the following:

EA-2



--------------------------------------------------------------------------------



 



  (a)   The aggregate of the following for the Borrowing Base Properties:

  i.   For each Borrowing Base Property which is not an OD Property, the lesser
of (A) seventy percent (70%) of the Borrowing Base Value of such Borrowing Base
Property as of the date of the most recent Compliance Certificate or Borrowing
Base Property report, as applicable, delivered to the Administrative Agent, or
(b) seventy percent (70%) of the total costs as set forth on the Construction
Budget for such Borrowing Base Property; plus     ii.   For each Borrowing Base
Property which is an OD Property, the aggregate of (A) seventy percent (70%) of
the Borrowing Base Value of the completed component of such Borrowing Base
Property as of the date of the most recent Compliance Certificate or Borrowing
Base Property report, as applicable, delivered to the Administrative Agent, plus
(B) the lesser of (I) seventy percent (70%) of the Borrowing Base Value of the
development component of such Borrowing Base Property as of the date of the most
recent Compliance Certificate or Borrowing Base Property report, as applicable,
delivered to the Administrative Agent, or (II) seventy percent (70%) of the
total costs as set forth on the Construction Budget for the development
component of such Borrowing Base Property.

  (b)   the Implied Loan Amount.

Banking Day. The term “Banking Day” means a day on which banks are not required
or authorized by law to close in the city in which Administrative Agent’s
principal office is situated.
BOFA Credit Agreement means that certain Loan Agreement dated as of January 30,
2004 entered into between Bank of America, N.A. , as administrative agent, the
various lenders party thereto, and the Borrower, as the same has been (or may in
the future be) amended or modified from time to time.
BOFA Event of Default means an “Event of Default” as defined under the BOFA
Credit Agreement.
Book Value shall mean the value of such property or asset, as determined in
accordance with GAAP.
Borrower as defined in the Preamble.
Borrower GP shall mean CSC.
Borrower Subsidiaries shall mean, individually and collectively, all of the
Subsidiaries of the Borrower and/or CSC.
Borrower Reduction Date as defined in Section 2.2.2.(ii).

EA-3



--------------------------------------------------------------------------------



 



Borrower Termination Date as defined in Section 2.2.2.(i).
Borrowing Base Property and Borrowing Base Properties. The Individual Properties
initially listed in Exhibit J hereto, plus any Individual Property which
subsequently becomes a Borrowing Base Property in accordance with Section 3.5,
hereof, but not including (i) any Borrowing Base Property which is determined by
the Administrative Agent to no longer be a Borrowing Base Property in accordance
with Section 3.4, hereof, or (ii) any Borrowing Base Property which is released
as Collateral in accordance with Section 3.3, hereof.
Borrowing Base Property Requirements.
     (a) The Individual Property satisfies all Eligibility Criteria.
     (b) The Borrower (or applicable Loan Party) has executed all Security
Documents in connection with such Individual Property, including, without
limitation, the Security Documents set forth in Sections 3.1.1 through and
including Section 3.1.6, hereof.
     (c) The Individual Property is owned, ground leased or net leased by a
Wholly-Owned Subsidiary of the Borrower, CSC or a JV Entity, except as otherwise
approved by the Administrative Agent and the Lenders.
     (d) Administrative Agent and the Required Lenders shall have received and
completed a satisfactory review of such due diligence as the Administrative
Agent and the Required Lenders may reasonably require (with the Borrower
delivering such due diligence to the Administrative Agent for delivery to the
Lenders) with respect to any Individual Property (with the Administrative Agent
agreeing to use reasonable efforts to utilize any due diligence previously
submitted by the Borrower and received by the Administrative Agent pursuant the
BOFA Credit Agreement), including, as applicable and to the extent available
given the current status and nature of the development of the Individual
Property, without limitation:
     (i) A mortgagee’s title insurance policy naming the Administrative Agent,
on behalf of the Lenders, as the first mortgagee, which meets Administrative
Agent’s title insurance requirements previously furnished to Borrower to the
reasonable satisfaction of Administrative Agent and Administrative Agent’s
counsel; and such other evidence of the perfection of its security interests as
Administrative Agent and Administrative Agent’s counsel may reasonably require;
     (ii) A site plan and a current, on site instrument survey of the Individual
Property containing a certification thereon, or on a separate surveyor’s
certificate, of a land surveyor reasonably acceptable to Administrative Agent
which meets Administrative Agent’s survey requirements previously furnished to
Borrower to the reasonable satisfaction of Administrative Agent and its counsel;
     (iii) If the Individual Property is ground leased by the Borrowing Base
Property Owner, a copy of the Ground Lease. Further, in the event that the

EA-4



--------------------------------------------------------------------------------



 



ground lessor of the Individual Property is (x) an Affiliate of any Loan Party,
the said ground lessor shall join in the Mortgage to include within the
Collateral the fee interest in the said Individual Property or (y) not an
Affiliate of any Loan Party, the Administrative Agent shall receive an Estoppel
Certificate in the form of Exhibit EC annexed hereto from the ground lessor or
in the form required by the ground lease provided such form is reasonably
acceptable to the Administrative Agent.
     (iv) The Borrower has utilized reasonable efforts to obtain executed
estoppel certificates and subordination, nondisturbance and attornment
agreements from tenants under Major Leases;
     (v) Copies of all Major Leases (or letters of intent) and, to the extent
required by the Administrative Agent, copies of other Leases;
     (vi) A copy of the property management agreement with respect to the
Individual Property, if any, and, if requested by the Administrative Agent, a
consent by the property manager to the collateral assignment of the property
management agreement to the Administrative Agent, on behalf of the Lenders;
     (vii) A copy of any reciprocal easement agreements or other development or
similar agreements with respect to the Individual Property and, only if there
are material financial obligations of a recurring and defined nature payable by
the owner of the Borrowing Base Property thereunder, if requested by the
Administrative Agent, an estoppel certificate from all of the parties thereto in
form and substance reasonably acceptable to the Administrative Agent;
     (viii) Evidence of existence of all Licenses and Permits to evidence
compliance with Legal Requirements with respect to the construction, use and
operation of the Individual Property, to the extent same are then available
given the current status of the Individual Property;
     (ix) Evidence of insurance complying with the requirements of Exhibit E,
hereto;
     (x) A current Appraisal showing the Adjusted Appraised Value;
     (xi) A current environmental Phase I Site Assessment performed by a firm
reasonably acceptable to the Administrative Agent within six (6) months of
submission to the Administrative Agent, which indicates the property is free
from recognized hazardous materials or substances apparent from the inspection,
or affected by such environmental matters as may be reasonably acceptable to the
Administrative Agent and each of the Required Lenders in their sole and absolute
discretion;
     (xii) A current structural report performed by a firm reasonably acceptable
to the Administrative Agent within six (6) months of submission to the
Administrative Agent relative to any improvements on the Individual Property

EA-5



--------------------------------------------------------------------------------



 



(excluding those improvements contemplated to be replaced in connection with the
development or renovation of the Individual Property);
     (xiii) With respect to an Individual Property to be developed or renovated,
a pro forma construction budget detailing the total development costs of the
project to the time at which said project becomes a Stabilized Asset, including
the interest reserve and contingencies (the “Construction Budget”), together
with a development schedule detailing start date, schedule of draws/payment of
project costs and a completion date, as well as projected timeline of issuance
of Licenses and Permits, if not previously issued;
     (xiv) The Operating Pro Forma;
     (xv) An executive summary describing the project, and a leasing status and
prospect schedule; and
     (xvi) Such other real estate documents reasonably deemed appropriate for
commercially reasonable underwriting by the Administrative Agent in respect of
the Borrowing Base Property.
Notwithstanding the foregoing, the requirements set forth in sections (xiii),
(xiv) and (xv) above shall not be required to be satisfied as to the development
component of an OD Property until such time as the Borrower requests that
Availability be created by such development component.
Borrowing Base Property Owner and Borrowing Base Property Owners shall mean,
from time to time, the Wholly-Owned Subsidiary or Subsidiaries of the Borrower
or CSC, or the JV Entity which is or are the owner or owners of the fee simple
interest in, or the approved ground lessee of, a Borrowing Base Property or the
Borrowing Base Properties.
Borrowing Base Value shall mean the Adjusted Appraised Value of such Borrowing
Base Property, as determined by the most recent Appraisal of such Borrowing Base
Property.
Breakage Fees as defined in Section 2.3.15.
Business Day shall mean any day of the year on which offices of Administrative
Agent are not required or authorized by law to be closed for business in New
York, New York. If any day on which a payment is due is not a Business Day, then
the payment shall be due on the next day following which is a Business Day, and
such extension of time shall be included in computing interest and fees in
connection with such payment. Further, if there is no corresponding day for a
payment in the given calendar month (i.e., there is no “February 30th”), the
payment shall be due on the last Business Day of the calendar month. Saturday
and Sunday shall never be considered a Business Day.
Calculation Date shall mean the last day of each calendar quarter commencing
with March 31, 2008.
Calculation Period shall mean for each Calculation Date, the just completed
calendar quarter (inclusive of the applicable Calculation Date).

EA-6



--------------------------------------------------------------------------------



 



Capital Stock shall mean (i) with respect to any Person that is a corporation,
any and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, including without
limitation, each class or series of common stock and preferred stock of such
Person and (ii) with respect to any Person that is not a corporation, any and
all investment units, partnership, membership or other equity interests of such
Person.
Cash Collateral has the meaning specified in Section 2.7.7.
Cash Collateralize has the meaning specified in Section 2.7.7.
Cash Flow Projections shall mean a detailed schedule in the form of Schedule CF
attached hereto and made a part hereof, and subject to change as shall be
detailed in the respective Officer’s Certificate to be provided to the
Administrative Agent as set forth herein.
Change of Control shall mean the occurrence of any of the following:
     (a) The acquisition by any Person, or “group” (within the meaning of
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended)
of Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended), directly or indirectly, of 50% or more of the
outstanding shares of voting stock of CSC, other than short term acquisitions
necessary in connection with the ultimate sale or other offerings of equity
interests otherwise permitted hereunder;
     (b) During any period of twelve (12) consecutive calendar months,
individuals:
     (1) who were directors of CSC on the first day of such period; or
     (2) whose election or nomination for election to the board of directors of
CSC was recommended or approved by at least a majority of the directors then
still in office who were directors of CSC on the first day of such period, or
whose election or nomination for election was so approved,
shall cease to constitute a majority of the board of directors of CSC; or
     (c) CSC shall cease to be the sole general partner of Borrower; or
     (d) CSC shall cease to own a minimum of 50% of the beneficial ownership
interest in the Borrower, or
     (e) With respect to any Borrowing Base Property Owner, the transfer of any
ownership interest therein such that such Borrowing Base Property Owner is not a
Wholly-Owned Subsidiary of the Borrower, CSC or a JV Entity.
Closing Compliance Certificate as defined in Section 5.1.2(ii).
Closing Date as defined in Section 5.1.

EA-7



--------------------------------------------------------------------------------



 



Code shall mean the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
Collateral as defined in Section 3.1.
Collateral Property and Collateral Properties shall mean any Borrowing Base
Property or Borrowing Base Properties and other Individual Properties which
(i) were a Borrowing Base Property, (ii) were no longer deemed such under
Section 3.4.1, and (iii) for which the Release Conditions have not been
satisfied, as described in Section 3.4.3.
Collateral Release Request as defined in Section 3.3.
Combined EBITDA shall mean the sum of the Pro Rata share of EBITDA for each
Consolidated CSC Entity and each Unconsolidated CSC Entity.
Commitment shall mean, with respect to each Lender, the amount set forth on
Exhibit I hereto as the amount of such Lender’s commitment to make advances to
the Borrower, as may be amended from time to time by the Administrative Agent as
provided in Article 13 or in Article 2.
Commitment Percentage shall mean, with respect to each Lender, the percentage
set forth on Exhibit I hereto as such Lender’s percentage of the aggregate
Commitments of all of the Lenders, as may be amended from time to time by the
Administrative Agent as provided in Article 13 or in Article 2.
Consolidated or Consolidating means consolidated or consolidating as defined in
accordance with GAAP.
Consolidated CSC Entity or Consolidated CSC Entities shall mean, singly and
collectively, the Borrower, CSC, and any Wholly-Owned Subsidiary of the Borrower
or CSC.
Cost to Repair as defined in Section 14.3.1.
CSC as defined in Section 1.4.
CSC Party and CSC Parties shall mean, singly and collectively, each Loan Party
and each Borrower Subsidiary.
Debt shall mean, with respect to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money, (ii) all indebtedness of such
Person for the deferred purchase price of property or services (other than
property and services purchased, and expense accruals and deferred compensation
items arising, in the ordinary course of business), (iii) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments
(other than performance, surety and appeal bonds arising in the ordinary course
of business), (iv) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or

EA-8



--------------------------------------------------------------------------------



 



sale of such property), (v) all obligations of such Person under leases which
have been, or should be, in accordance with generally accepted accounting
principles, recorded as capital leases, to the extent required to be so
recorded, (vi) all reimbursement, payment or similar obligations of such Person,
contingent or otherwise, under acceptance, letter of credit or similar
facilities (other than letters of credit in support of trade obligations or in
connection with workers’ compensation, unemployment insurance, old-age pensions
and other social security benefits in the ordinary course of business),
(vii) all Debt in the nature of that referred to in clauses (i) through
(vi) above which is guaranteed directly or indirectly by such Person, or in
effect guaranteed directly or indirectly by such Person through an agreement
(A) to pay or purchase such Debt or to advance or supply funds for the payment
or purchase of such Debt, (B) to purchase, sell or lease (as lessee or lessor)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Debt or to assure the holder of such Debt
against loss in respect of such Debt, (C) to supply funds to or in any other
manner invest in the debtor (including any agreement to pay for property or
services irrespective of whether such property is received or such services are
rendered) or (D) otherwise to assure a creditor against loss in respect of such
Debt, (viii) any obligation, contingent or otherwise, of such Person
guaranteeing or having the economic effect of guaranteeing any indebtedness or
other obligation of any Person, either directly or indirectly, of the nature
described in clauses (i) through (vi), and (ix) all Debt referred to in clauses
(i) through (vi) above secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) any Lien, security
interest or other charge or encumbrance upon or in property (including, without
limitation, accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Debt. For the
purposes of the calculation of the Financial Covenants, Debt of any entity in
which a Person owns an ownership interest shall be calculated on a Pro Rata
basis, unless such Person has delivered a guaranty or other indemnity in
connection with such Debt creating a greater proportionate liability, in which
event, such greater liability shall apply.
Default as defined in Section 10.1.
Default Rate as defined in Section 2.3.13.
Delinquent Lender as defined in Section 13.2.8.
Depository Account as defined in Section 7.14.1.
Development Assets shall mean Individual Properties as to which construction of
the associated or contemplated improvements has commenced (either new
construction or substantial renovation) but has not yet been completed such that
a certificate of occupancy (or the local equivalent) for a substantial portion
of the intended improvements has not yet been issued or, for any completed
project, until the earlier to occur of (a) such Individual Property becoming a
Stabilized Asset, or (b) one hundred eighty (180) days after completion.
Distribution shall mean, with respect to any Person, that such Person has paid a
dividend or returned any equity capital to its stockholders, members or partners
or made any other distribution, payment or delivery of property (other than
common stock or partnership or membership interests of such Person) or cash to
its stockholders, members or partners as such, or redeemed, retired, purchased
or otherwise acquired, directly or indirectly, for a consideration any

EA-9



--------------------------------------------------------------------------------



 



shares of any class of its capital stock or any membership or partnership
interests (or any options or warrants issued by such Person with respect to its
capital stock or membership or partnership interests), or shall have permitted
any of its Subsidiaries to purchase or otherwise acquire for a consideration any
shares of any class of the capital stock or any membership or partnership
interests of such Person (or any options or warrants issued by such Person with
respect to its capital stock or membership or partnership interests). Without
limiting the foregoing, “Distributions” with respect to any Person shall also
include all payments made by such Person with respect to any stock appreciation
rights, plans, equity incentive or achievement plans or any similar plans.
Dollars shall mean lawful money of the United States.
Drawdown Date as defined in Section 2.1.2(i).
EBITDA shall mean for any Person the sum of (i) net income (or loss), plus
(ii) actual interest paid or payable respecting all Debt to the extent included
as an expense in the calculation of net income (or loss), plus (iii) total Tax
Expenses to the extent included as an expense in the calculation of net income
(or loss), plus (iv) total depreciation and amortization expense, to the extent
included as an expense in the calculation of net income (or loss), plus (v)
losses from extraordinary items, nonrecurring items, asset sales, write-ups or
forgiveness of debt, to the extent included as an expense in the calculation of
net income, minus (vi) gains from extraordinary items, nonrecurring items, asset
sales, write-ups or forgiveness of debt, to the extent included as income in the
calculation of net income, minus (vii) allowances for capital expenditures in
the amount of $0.20 per annum per rentable square foot of improvements, adjusted
(viii) for the elimination of straight line rents, all of the foregoing as
determined in accordance with GAAP, as appropriate. Without limiting the
generality of the foregoing, in determining EBITDA, net income shall include as
income, Rent Loss Proceeds.
Effective LIBO Rate. The term “Effective LIBO Rate” means the per annum rate
equal to the aggregate of (x) the Adjusted LIBO Rate, plus (y) the Applicable
Margin for Effective LIBO Rate Loans.
Effective LIBO Rate Advance. The term “Effective LIBO Rate Advance” means any
principal outstanding under this Agreement which pursuant to this Agreement
bears interest at the Effective LIBO Rate.
Eligibility Criteria shall mean the following criteria which must be satisfied
in a manner acceptable to the Administrative Agent and the Required Lenders for
each Borrowing Base Property:
     (a) the Borrowing Base Property is a to be constructed, renovated, expanded
or completed retail center located in the contiguous 48 states of the United
States owned by a Borrowing Base Property Owner and within one of the Borrower’s
core markets, and is in scope and of asset quality consistent with the
Borrower’s grocery-anchored retail real estate assets, other retail real estate
assets existing on the date hereof or other real estate assets approved by the
Administrative Agent;

EA-10



--------------------------------------------------------------------------------



 



     (b) the Borrower provides reasonably acceptable existing and/or projected
operating and leasing information;
     (c) the proposed construction of such Borrowing Base Property (or the
renovation or expansion thereof) is scheduled for substantial completion at
least ninety (90) days prior to the Initial Maturity Date, or if the Loan has
been extended, the Extended Maturity Date;
     (d) the Borrower provides a certification as to the absence of any material
environmental issues;
     (e) the Borrower provides certification as to the absence of any material
structural issues, if applicable;
     (f) a minimum of fifty percent (50%) of the projected or existing gross
leaseable area in the Borrowing Base Property (or in the proposed expanded or
renovated area thereof) has been leased pursuant to lease(s), approved by the
Administrative Agent if and to the extent approval is required herein, with at
least one tenant being an Approved Anchor Tenant, unless otherwise approved by
all of the Lenders;
     (g) Unless otherwise approved by all of the Lenders, upon completion of the
Borrowing Base Property (or portion thereof to be developed or improved), the
ratio of Pro Forma Annual Net Operating Income (based on executed leases and
letters of intent then in place) to Projected Debt Service for the Borrowing
Base Property shall be no less than 1.0 to 1.0; and
     (h) no liens or encumbrances shall exist on the Borrowing Base Property
upon its inclusion as a Borrowing Base Property, other than Permitted Liens.
Eligible Assignee shall mean any Person that meets the requirements to be an
assignee under Section 13.3.1, subject to such consents, if any, as may be
required under Section 13.3.1.
Environmental Indemnity as defined in Section 3.1.5.
Environmental Legal Requirements as defined in the Environmental Indemnity.
Equity Requirement means, with respect to each Borrowing Base Property Owner, an
upfront equity investment to be made and maintained at all times in such
Borrowing Base Property Owner equal to thirty percent (30%) of the total
development costs reflected in the Construction Budget submitted by the Borrower
in connection with the approval of such Borrowing Base Property (or, with
respect to the development component of an OD Property, at such time as the
Borrower requests that Availability be created by such development component),
which Equity Requirement may be funded by Loans advanced under this Agreement
with respect to other Borrowing Base Properties.
ERISA shall mean the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder. Section references

EA-11



--------------------------------------------------------------------------------



 



to ERISA are to ERISA, as in effect at the date of this Agreement and any
subsequent provisions of ERISA, amendatory thereof, supplemental thereto or
substituted therefor.
ERISA Affiliate shall mean each person (as defined in Section 3(9) of ERISA)
which together with either Borrower or a Loan Party would be deemed to be a
“single employer” (i) within the meaning of Section 414(b), (c), (m) or (o) of
the Code or (ii) as a result of either Borrower or a Loan Party being or having
been a general partner of such person.
Established Loan Amount shall mean, as of June 13, 2008, One Hundred Fifty
Million Dollars ($150,000,000.00), and thereafter, such adjusted amount as may
be implemented under Sections 2.1.1(iii) or 2.2.2 above.
Event of Default as defined in Section 10.1.
Event of Loss shall mean, with respect to any Collateral Property, any of the
following: (a) any loss or destruction of, or damage to, such Collateral
Property; or (b) any actual condemnation, seizure or taking, by exercise of the
power of eminent domain or otherwise, of such Collateral Property, or
confiscation of such Collateral Property or the requisition of such Collateral
Property by a Governmental Agency or any Person having the power of eminent
domain, or any voluntary transfer of such Collateral Property or any portion
thereof in lieu of any such condemnation, seizure or taking.
Extended Maturity Date as defined in Section 2.2.1.
Extended Term as defined in Section 2.2.1.
Excluded Taxes shall mean taxes imposed on or measured by the overall net income
of any Lender or any agent of Lender and all franchise or gross receipts tax of
any Lender or any agent of any Lender.
Federal Funds Rate shall mean: For any day, a fluctuating interest rate per
annum equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York, or
if such rate is not so published for any day that is a Business Day, the average
of the quotations for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by the Administrative Agent.
Financial Covenants shall mean those covenants of the Borrower set forth in
Sections 7.19, 7.20, 7.21, 7.22, 7.23 and 7.24.
Fiscal Year shall mean each twelve month period commencing on January 1 and
ending on December 31.
Fixed Charges shall mean the aggregate of the Pro Rata share of all (a) Interest
Expenses (excluding any interest expenses required to be capitalized under
GAAP), (b) regularly scheduled principal amortization payments (other than any
final “balloon” payments due at maturity) on all Debt of the Consolidated CSC
Entities and the Unconsolidated CSC Entities, (c)

EA-12



--------------------------------------------------------------------------------



 



preferred dividend payments or required Distributions (other than Distributions
by the Borrower to holders of OP units and Distributions by CSC to common equity
holders) paid or payable by the Consolidated CSC Entities and the Unconsolidated
CSC Entities, (d) Ground Lease Payments unless already deducted from Net
Operating Income or Combined EBITDA, and (e) Tax Expenses for the Consolidated
CSC Entities and the Unconsolidated CSC Entities, all of the foregoing as
determined in accordance with GAAP.
Fixed Charge Ratio shall mean, for each Calculation Period, the ratio of
(a) Combined EBITDA to (b) Fixed Charges.
Foreign Lender means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
Formation Documents shall mean, singly and collectively, the partnership
agreements, joint venture agreements, limited partnership agreements, limited
liability company or operating agreements and certificates of limited
partnership and certificates of formation, articles (or certificate) of
incorporation and by-laws and any similar agreement, document or instrument of
any Person, as amended subject to the terms and provisions hereof.
Fund means any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.
Funding Date as defined in Section 5.1.
Funding Evidence shall mean, in connection with the Borrower raising the funds
necessary to make a Mandatory Principal Payment as required under
Section 2.3.8(i), evidence in connection with (i) the sale of any asset, that
the Borrower has entered into a sales agreement, letter of intent, or listed the
asset for sale with a recognized broker or (ii) the financing or refinancing of
an asset, that the Borrower has obtained a commitment for such financing or
submitted a loan application to a recognized financial institution, the proceeds
of which together with such other funds as are available to the Borrower will be
sufficient to make the required payment.
GAAP shall mean generally accepted accounting principles in the United States of
America as of the date applicable.
Governmental Authority shall mean any court, board, agency, commission, office
or authority of any nature whatsoever for any governmental unit (federal, state,
county, district, municipal, city or otherwise) whether now or hereafter in
existence.
Ground Leases shall mean, from time to time, any Ground Lease relative to an
Individual Property and with respect to Ground Leases covering Borrowing Base
Properties, for which the Administrative Agent has given its prior written
approval.

EA-13



--------------------------------------------------------------------------------



 



Ground Lease Payments shall mean the sum of the Pro Rata share of (i) payments
made by the Consolidated CSC Entities under Ground Leases, plus (ii) payments
made under Ground Leases by Unconsolidated CSC Entities.
Guaranty as defined in Section 3.1.4.
Guarantor or Guarantors as defined in Section 1.4.
Hazardous Materials shall mean and include asbestos, mold, flammable materials,
explosives, radioactive substances, polychlorinated biphenyls, radioactive
substances, other carcinogens, oil and other petroleum products, pollutants or
contaminants that could be a detriment to the environment, and any other
hazardous or toxic materials, wastes, or substances which are defined,
determined or identified as such in any past, present or future federal, state
or local laws, rules, codes or regulations, or any judicial or administrative
interpretation of such laws, rules, codes or regulations.
Implied Debt Service shall mean the greater of (a) the annual amount of
principal and interest payable on a hypothetical loan in an amount equal to the
Implied Loan Amount, based upon a twenty-five (25) year direct reduction monthly
amortization schedule and a per annum interest rate equal to the greater of
(i) the actual blended interest rate for the Loan, or (ii) the 10-year Treasury
Rate as of the Calculation Date plus 2.00%, or (b) an annual debt service
constant of eight percent (8.00%).
Implied Debt Service Coverage Ratio shall mean as of each Calculation Date, the
ratio of the Pro Forma Annual Net Operating Income for all Borrowing Base
Properties to Implied Debt Service; such calculation and results to be as
verified by the Administrative Agent.
Implied Loan Amount shall mean a principal amount which would generate as of any
Calculation Date an Implied Debt Service Coverage Ratio of 1.20 to 1.00, which
Implied Loan Amount may be revised by the Administrative Agent after the Closing
Date or as of the most recent Compliance Certificate or Borrowing Base Property
report, as applicable, delivered to the Administrative Agent, to reflect
additions, removals and other adjustments to the Borrowing Base Properties since
the Closing Date or the most recent Compliance Certificate or Borrowing Base
Property report, as applicable, delivered to the Administrative Agent.
Initial Maturity Date as defined in Section 2.2.1.
Initial Term as defined in Section 2.2.1.
Increased Cost Event as defined in Section 2.6.1.
Indemnified Party as defined in Section 7.17.
Individual Property and Individual Properties shall mean, from time to time, all
real estate property owned or ground leased by any Consolidated CSC Entity or
any Unconsolidated CSC Entity, together with all improvements, fixtures,
equipment, and personalty relating to such property.

EA-14



--------------------------------------------------------------------------------



 



Insurance/Taking Release Conditions shall mean as to any Event of Loss, the
following conditions: (a) the Cost to Repair is less than or equal to Five
Hundred Thousand Dollars ($500,000.00); (b) no Event of Default shall have
occurred and be continuing; (c) the Borrowing Base Property and the use thereof
after the Repair Work will be in compliance with, and permitted under, all
applicable Legal Requirements; and (d) such Event of Loss does not materially
impair access to the Borrowing Base Property.
Interest Expense shall mean the sum of the Pro Rata share of (i) the aggregate
actual interest (whether expensed or capitalized) paid or payable respecting all
Debt by the Consolidated CSC Entities, and (ii) the aggregate actual interest
(whether expensed or capitalized) paid or payable by the Unconsolidated CSC
Entities.
Interest Period.
     (A) The term “Interest Period” means with respect to each Effective LIBO
Rate Advance: a period of one (1), two (2), or three (3) consecutive months,
subject to availability, as selected, or deemed selected, by Borrower at least
two (2) Business Days prior to the initial date of such Effective LIBO Rate
Advance, or if an advance is already outstanding, at least two (2) Business Days
prior to the end of the current Interest Period. Each such Interest Period shall
commence on the Business Day so selected, or deemed selected, by Borrower and
shall end on the numerically corresponding day in the first, second, or third
month thereafter, as applicable. Provided, however: (i) if there is no such
numerically corresponding day, such Interest Period shall end on the last
Business Day of the applicable month, (ii) if the last day of such an Interest
Period would otherwise occur on a day which is not a Business Day, such Interest
Period shall be extended to the next succeeding Business Day; but (iii) if such
extension would otherwise cause such last day to occur in a new calendar month,
then such last day shall occur on the next preceding Business Day.
     (B) The term “Interest Period” shall mean with respect to each Variable
Rate Advance consecutive periods of one (1) day each.
     (C) No Interest Period may be selected which would end beyond the then
Maturity Date of the Loan. If the last day of an Interest Period would otherwise
occur on a day which is not a Business Day, such last day shall be extended to
the next succeeding Business Day, except as provided above in clause
(A) relative to an Effective LIBO Rate Advance.
Investment shall mean the acquisition of any real property or tangible personal
property or of any stock or other security, any loan, advance, bank deposit,
money market fund, contribution to capital, extension of credit (except for
accounts receivable arising in the ordinary course of business and payable in
accordance with customary terms), or purchase or commitment or option to
purchase or otherwise acquire real estate or tangible personal property or stock
or other securities of any party or any part of the business or assets
comprising such business, or any part thereof.
ISP means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

EA-15



--------------------------------------------------------------------------------



 



Issuer Documents means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Borrower Subsidiary) or in favor
of the L/C Issuer and relating to any such Letters of Credit.
JV Entity means an entity formed by the Borrower or a Borrower Subsidiary and a
JV Partner to own, develop and/or renovate and operate an Individual Property.
JV Partner means a third party who forms a JV Entity with the Borrower or a
Borrower Subsidiary.
Knowledge or knowledge shall mean with respect to the Borrower, CSC and the
Borrower Subsidiaries, (a) the actual knowledge of Leo S. Ullman, Brenda J.
Walker, Lawrence E. Kreider, Jr. or Jeffrey L. Goldberg or (b) the actual
knowledge of such Persons’ successors to their positions (or positions similar
thereto) as officers of CSC. Notwithstanding the foregoing, such named parties
and their successors are not parties to this Agreement and shall have no
liability for a breach of any representation, warranty, covenant or agreement
deemed to be made to their actual knowledge.
Land Assets shall mean Individual Properties constituting raw or undeveloped
land as to which construction of contemplated improvements has not commenced or
which does not generate rental revenues under a Ground Lease.
Late Charge as defined in Section 2.3.14.
L/C Advance means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Commitment Percentage.
L/C Borrowing means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Loan Advance.
L/C Credit Extension means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
L/C Draw shall mean a payment made by the L/C Issuer pursuant to a Letter of
Credit which was presented to the L/C Issuer for a draw of proceeds thereunder.
L/C Exposure shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (b) the aggregate
amount of all L/C Draws that have not yet been reimbursed by or on behalf of the
Borrower, or repaid through a Loan Advance, at such time.
L/C Issuer means KeyBank, National Association in its capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder.
L/C Obligations means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn

EA-16



--------------------------------------------------------------------------------



 



under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 2.7.13. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.
Lease shall mean any lease relative to all or any portion of an Individual
Property.
Legal Requirements shall mean all applicable federal, state, county and local
laws, by-laws, rules, regulations, codes and ordinances, and the requirements of
any governmental agency or authority having or claiming jurisdiction with
respect thereto, including, but not limited to, those applicable to zoning,
subdivision, building, health, fire, safety, sanitation, the protection of the
handicapped, and environmental matters and shall also include all orders and
directives of any court, governmental agency or authority having or claiming
jurisdiction with respect thereto.
Lenders as defined in the Preamble.
Lenders’ Consultant as defined in Section 7.28.
Letter of Credit means any letter of credit issued hereunder.
Letter of Credit Application means an application and agreement for the issuance
or amendment of a Letter of Credit in the form from time to time in use by the
L/C Issuer.
Letter of Credit Expiration Date means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
Letter of Credit Fee has the meaning specified in Section 2.7.9.
Letter of Credit Sublimit means an amount equal to $15,000,000.00. The Letter of
Credit Sublimit is part of, and not in addition to, the Total Commitment.
Leverage Ratio shall mean the quotient (expressed as a percentage) resulting
from dividing (i) the aggregate of all Debt of the Consolidated CSC Entities and
the Unconsolidated CSC Entities by (ii) the Total Asset Value.
LIBO Rate means, for any Interest Period with respect to an Effective LIBO Rate
Advance, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period. If such rate is not available at such time for any reason, then
the “LIBO Rate” for such Interest Period shall be the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Effective LIBO Rate Advance being made, continued or
converted by KeyBank, National Association and with a term equivalent to such
Interest Period would be offered by KeyBank, National Association London Branch
to

EA-17



--------------------------------------------------------------------------------



 



major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
Lien shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer,
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and mechanic’s, materialmen’s and other similar liens and
encumbrances.
Licenses and Permits shall mean all licenses, permits, authorizations and
agreements issued by or agreed to by any governmental authority, or by a private
party pursuant to a Permitted Title Exception, and including, but not limited
to, building permits, occupancy permits and such special permits, variances and
other relief as may be required pursuant to Legal Requirements which may be
applicable to any Collateral Property.
Line Fee as defined in Section 2.4.2.
Line Percentage shall mean 0.15% per annum.
Liquidation Proceeds. Amounts received by the Administrative Agent and/or the
Lenders in the exercise of the rights and remedies under the Loan Documents
(including, but not limited to, all rents, profits and other proceeds received
by the Administrative Agent and/or the Lenders from the liquidation of, or
exercising rights upon the occurrence of an Event of Default relative to, any
Collateral, but not including any amount bid at a foreclosure sale or on behalf
of the Administrative Agent or otherwise credited to the Borrower in, any
deed-in-lieu of foreclosure or similar transaction).
Loan as defined in Section 1.3.
Loan Advances shall mean any advance of any proceeds of the Loan hereunder, and
as defined in Section 2.1.1.
Loan Agenda shall mean that Document Agenda respecting the establishment of the
Loan annexed hereto as Exhibit K, and for the addition of any Borrowing Base
Property, the agenda of customary closing items provided by the Administrative
Agent in connection therewith.
Loan Agreement as defined in the Preamble.
Loan Documents as defined in Section 3.2.
Loan Party and Loan Parties shall mean, singly and collectively, the Borrower,
CSC, and any Borrower Subsidiary which is a party to any Loan Document, each
Borrowing Base Property Owner, and any Subsidiary and Affiliate of any of the
foregoing which is party to any Loan Document.
Loan Termination Date shall mean the Maturity Date.

EA-18



--------------------------------------------------------------------------------



 



London Banking Day. The term “London Banking Day” means any day on which
dealings in deposits in Dollars are transacted in the London interbank market.
Major Event of Loss shall mean, with respect to any Borrowing Base Property,
both (1) any of the following: (a) any loss or destruction of, or damage to,
such Borrowing Base Property such that either (x) the repairs and restoration of
any completed portion thereof to the condition immediately prior to such loss
cannot be completed, in the judgment of the applicable Lender’s Consultant and
if there is no Lender’s Consultant, an independent architect or engineer
retained by the Borrower, within six (6) months after the occurrence of such
loss, damage or destruction or (y) for any Stabilized Asset, rendering more than
fifty (50%) percent of the said Borrowing Base Property unusable for the
purposes conducted thereon immediately prior to such loss, destruction or
damage, as determined by the applicable Lender’s Consultant and if there is no
Lender’s Consultant, an independent architect or engineer retained by the
Borrower; or (b) any actual condemnation, seizure or taking, by exercise of the
power of eminent domain or otherwise, of such Borrowing Base Property, or
confiscation of such Borrowing Base Property or the requisition of such
Borrowing Base Property by a Governmental Agency or any Person having the power
of eminent domain, or any voluntary transfer of such Borrowing Base Property or
any portion thereof in lieu of any such condemnation, seizure or taking, in any
such case, rendering more than fifty (50%) percent of the said leaseable area of
said Borrowing Base Property unusable for the purposes conducted or intended to
be conducted thereon immediately prior to action, as determined by the
applicable Lender’s Consultant and if there is no Lender’s Consultant, an
independent architect or engineer retained by the Borrower, and (2) the
Administrative Agent does not elect under Section 14.3.3 to make the Net
Proceeds with respect to such Event of Loss available for Repair Work.
Major Lease shall mean (i) any Lease for space in any Borrowing Base Property
(x) in excess of 25,000 rentable square feet, or (y) in excess of 15,000
rentable square feet and in excess of ten (10%) percent of the rentable square
footage of such Borrowing Base Property, or (ii) any Lease with a tenant who is
a tenant in more than one Borrowing Base Property and who leases 25,000 or more
rentable square feet, in the aggregate, in all Borrowing Base Properties.
Mandatory Principal Payment as defined in Section 2.3.8(ii).
Material Adverse Effect shall mean a material adverse effect on (i) the
business, assets, operations or financial or other condition of any of the
Borrower, CSC, or, taken as a whole, the Loan Parties, (ii) the ability of any
of the Borrower, CSC, or, taken as a whole, the Loan Parties to perform any
material Obligations or to pay any Obligations which it is or they are obligated
to pay in accordance with the terms hereof or of any other Loan Document,
(iii) the rights of, or benefits available to, the Administrative Agent and/or
any of the Lenders under any Loan Document or (iv) any Lien given to
Administrative Agent and/or any of the Lenders on any material portion of the
Collateral or the priority of any such Lien.
Maturity shall mean the Initial Maturity Date, or, if extended pursuant to the
terms hereof, the Extended Maturity Date, or, in any instance, upon acceleration
of the Loan, if the Loan has been accelerated by the Administrative Agent upon
an Event of Default.
Maturity Date as defined in Section 2.2.1.

EA-19



--------------------------------------------------------------------------------



 



Maximum Loan Amount as defined in Section 2.1.1.
Net Operating Income: For any period of determination, (i) net operating income
generated by an Individual Property for such period (i.e., gross operating
income, inclusive of any rent loss insurance, less expenses (exclusive of debt
service, capital expenditures and vacancy allowances and before depreciation and
amortization)), determined in accordance with GAAP, as generated by, through or
under Leases, and (ii) all other income arising from direct operations of or
licenses or operating agreements for any part of the Individual Property
determined on a GAAP basis. For purposes hereof, all rental income shall be
adjusted for straight line rents. Borrower shall provide Administrative Agent
with all information and materials required by Administrative Agent necessary
for the determination of Net Operating Income. If any Leases are scheduled to
expire during such period of determination, no rents or other amounts payable
under such Leases with respect to any portion of such period occurring after
such scheduled expiration date shall be included in the determination of Net
Operating Income for such period. If any Leases are scheduled to commence (and
rent and occupancy pursuant thereto are also scheduled to commence) during such
period of determination, the rents and other amounts payable under such Leases
with respect to any period occurring after the scheduled commencement date shall
be included in the determination of Net Operating Income for such period.
Net Proceeds. (1) The net amount of all insurance proceeds received under any
insurance policies other than Rent Loss Proceeds as a result of the occurrence
of an Event of Loss described in clause (a) of the definition of Event of Loss
with respect to any Collateral Property, after deduction of the reasonable costs
and expenses (including, but not limited to reasonable counsel fees), if any, in
collecting the same, or (2) the net amount of all awards and payments received
with respect to the occurrence of an Event of Loss described in clause (b) of
the definition of Event of Loss, after deduction of the reasonable costs and
expenses (including, but not limited to reasonable counsel fees), if any, in
collecting the same, whichever the case may be.
Net Worth shall mean (a) the sum of (i) total stockholders’ equity and
(ii) limited partners’ interest in the Borrower as of the Calculation Date
appearing on the consolidated financial statements of the Borrower and CSC, plus
(b) depreciation and amortization provided after December 31, 2007 through the
Calculation Date on a cumulative basis.
Non-Retail Assets shall mean Individual Properties that generate more than
fifteen (15%) percent of base rental revenues from non-retail tenants.
Non-Stabilized Asset shall mean an Individual Property that is not a Stabilized
Asset.
Note shall mean, collectively, the various promissory notes payable to each
Lender in the aggregate original principal amount of the Established Loan
Amount.
Notice of Default as defined in Section 13.1.6.
Notice of Rate Selection as defined in Section 2.3.3.
Obligations shall mean without limitation, all and each of the following,
whether now existing or hereafter arising:

EA-20



--------------------------------------------------------------------------------



 



     (a) Any and all direct and indirect liabilities, debts, and obligations of
the Borrower or any Loan Party to the Administrative Agent, the L/C Issuer or
any Lender under or arising out of the Loan Documents, each of every kind,
nature, and description.
     (b) Each obligation to repay any loan, advance, indebtedness, note,
obligation, overdraft, or amount now or hereafter owing by the Borrower or any
Loan Party to the Administrative Agent, the L/C Issuer or any Lender (including
all future advances whether or not made pursuant to a commitment by the
Administrative Agent, the L/C Issuer or any Lender) under or arising out of the
Loan Documents, whether or not any of such are liquidated, unliquidated,
primary, secondary, secured, unsecured, direct, indirect, absolute, contingent,
or of any other type, nature, or description, or by reason of any cause of
action which the Administrative Agent, the L/C Issuer or any Lender may hold
against the Borrower or any Loan Party including, without limitation, any
obligation arising under any interest rate hedging, cap or other protection
arrangement with the Administrative Agent, the L/C Issuer or any Lender.
     (c) All notes and other obligations of the Borrower or any Loan Party now
or hereafter assigned to or held by the Administrative Agent, the L/C Issuer or
any Lender under or arising out of the Loan Documents, each of every kind,
nature, and description.
     (d) All interest, fees, and charges and other amounts which may be charged
by the Administrative Agent, the L/C Issuer or any Lender to the Borrower or any
Loan Party and/or which may be due from the Borrower or any Loan Party to the
Administrative Agent, the L/C Issuer or any Lender from time to time under or
arising out of the Loan Documents.
     (e) All costs and expenses incurred or paid by the Administrative Agent,
the L/C Issuer or any Lender in respect of any agreement between the Borrower or
any Loan Party and the Administrative Agent, the L/C Issuer or any Lender or
instrument furnished by the Borrower or any Loan Party to the Administrative
Agent, the L/C Issuer or any Lender (including, without limitation, costs of
collection, attorneys’ reasonable fees, and all court and litigation costs and
expenses) in connection with the Loan.
     (f) Any and all covenants of the Borrower or any Loan Party to or with the
Administrative Agent, the L/C Issuer or any Lender and any and all obligations
of the Borrower or any Loan Party to act or to refrain from acting in accordance
with any agreement between the Borrower or any Loan Party and the Administrative
Agent, the L/C Issuer or any Lender or instrument furnished by the Borrower or
any Loan Party to the Administrative Agent, the L/C Issuer or any Lender in
connection with the Loan.
Occupancy Ratio shall mean with respect to any Individual Property, the ratio as
determined by the Administrative Agent of the rentable square footage thereof as
to which tenants are in physical occupancy and paying rent, to the total
rentable square footage thereof.
OD Property shall mean a Borrowing Base Property that contains both a completed
operational component and a development component.

EA-21



--------------------------------------------------------------------------------



 



Officer’s Certificate shall mean a certificate delivered to the Administrative
Agent by the Borrower, a Borrower Subsidiary, or a Guarantor, as the case may be
respectively, which is signed by an authorized officer thereof (or an authorized
officer of the direct or indirect managing general partner or managing member,
as applicable, of the Borrower, Borrower Subsidiary, or Guarantor, if and as
applicable).
Operating Pro Forma shall mean, for each Borrowing Base Property, a projection
of Net Operating Income and cash flows for the five year period commencing as of
the date on which such Borrowing Base Property becomes a Stabilized Asset.
Other Taxes means all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document, but excluding any Excluded Taxes.
Outstanding Amount means (i) with respect to the Loan on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of the Loan occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.
Participant as defined in Section 13.3.3.
PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.
Permitted Debt as defined in Section 8.4.
Permitted Distributions shall mean (a) so long as no Event of Default exists and
is continuing, or would be created thereby, any Distributions by the Borrower
and CSC, (i) in any amount, provided that such Distributions, to the extent not
included in the determination of Adjusted FFO, shall not exceed ninety-five
(95%) percent of Adjusted FFO for the just completed calendar quarter,
(ii) concerning the repurchase or redemption of stock of CSC or partnership
interests in the Borrower, or (iii) concerning the issuance of operating
partnership units or stock in return for equity interests in connection with any
Permitted Investment (provided, any Distributions by the Borrower or CSC shall
be permitted as are necessary for CSC to maintain REIT status, if such
Distributions are greater than the amounts set forth in subclause (a)(i),
above), or (b) at any time after and during the continuance of any Event of
Default, such Distributions as are necessary for CSC to maintain REIT status
(measured on a quarterly basis), all of the foregoing tested by the
Administrative Agent on each Calculation Date with results based upon the
results for the most recent Calculation Period, such calculation and results to
be as verified by the Administrative Agent.
Permitted Liens as defined in Section 8.2.
Permitted Investments shall mean the following:

EA-22



--------------------------------------------------------------------------------



 



     (a) The Pro Rata share of Investments in Development Assets (valued at
undepreciated Book Value) which, in the aggregate, do not exceed twenty five
percent (25%) of Total Asset Value;
     (b) The Pro Rata share of Investments in Land Assets which, in the
aggregate, valued at Book Value do not exceed ten percent (10%) of Total Asset
Value;
     (c) Investments in Unconsolidated CSC Entities including, without
limitation, the purchase of all or any portion of any interests held by persons
that are not Wholly-Owned Subsidiaries of the Borrower;
     (d) The Pro Rata share of Investments in Non-Retail Assets which, in the
aggregate, do not exceed five percent (5%) of Total Asset Value;
     (e) Investments in interest rate swaps, caps and other similar rate
protection agreements; and
     (f) Investments in Individual Properties or in entities which own such
Individual Properties, provided that such investment does not cause a breach of
a Financial Covenant. Provided, further, that in the event such an Investment in
an entity would result in the ownership by the subject Loan Party of fifty
percent (50%) or more in the aggregate of the equity interests in such entity,
such Investment shall have been approved by the Board of Directors of the entity
(or similar governing body if such entity is not a corporation) which is the
subject of such Investment and such entity shall not have announced that it will
oppose such Investment or shall not have commenced any action which alleges that
such Investment will violate any applicable law.
Person shall mean any individual, corporation, partnership, joint venture,
estate, trust, unincorporated association or limited liability company, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
Plan shall mean any multiemployer or single-employer plan as defined in
Section 4001 of ERISA, which is maintained or contributed to by (or to which
there is an obligation to contribute of) any Loan Party or an ERISA Affiliate,
and each such plan for the five year period immediately following the latest
date on which such Loan Party or an ERISA Affiliate maintained, contributed to
or had an obligation to contribute to such plan.
Preliminary Approval shall mean the following, if applicable:
     (a) Delivery by the Borrower to the Administrative Agent and the Lenders of
the following with respect to any Individual Property proposed to be a Borrowing
Base Property, each such item to the reasonable satisfaction of the
Administrative Agent and the Lenders:
     (i) physical description;
     (ii) current rent roll and operating statements;

EA-23



--------------------------------------------------------------------------------



 



     (iii) to the extent then available in Borrower’s files, the following: a
survey, environmental reports, copies of existing title insurance policies or a
title commitment, and copies of all title exceptions, engineering reports and
similar information; and
     (iv) the Borrower’s certification that to its knowledge the proposed
Borrowing Base Property presently satisfies (or is anticipated to satisfy upon
the grant of such Collateral) the Eligibility Criteria set forth in subsections
(a), (c), (d), and (e), of the definition of Eligibility Criteria.
     (b) Administrative Agent and the Required Lenders shall, within ten
(10) Business Days after delivery of all items described in subsection (a),
above, grant or deny the preliminary approval for the proposed replacement
Borrowing Base Property.
Prime Rate. The term “Prime Rate” means the greater of (i) a variable per annum
rate of interest so designated from time to time by KeyBank, National
Association (or any successor thereto), as its prime rate, or (ii) the Federal
Funds Rate plus 0.50% per annum. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate being charged to any customer.
Pro Forma Annual Net Operating Income shall mean, for each Borrowing Base
Property, the projected Pro Rata share of (i) Net Operating Income less
(ii) management fees (calculated as the greater of either 3% of total revenue or
actual management expenses incurred), to the extent not already deducted from
Net Operating Income, less (iii) allowances for capital expenditures in the
amount of $0.20 per annum per rentable square foot of completed improvements to
be achieved upon completion of the Borrowing Base Property, based on the
Operating Pro Forma delivered by the Borrower to the Administrative Agent, as
such Operating Pro Forma shall be updated from time.
Projected Debt Service shall mean, as to any proposed Borrowing Base Property,
the annual interest payments which would be made on a loan in an amount equal
the total amount anticipated to be advanced with respect to the subject
Borrowing Base Property, with interest accruing at an assumed rate equal to the
weighted average of the interest rates then in effect under the Loan.
Pro Rata shall mean a calculation based on the percentage of the Capital Stock
of or other equity interest in any Person owned, directly or indirectly, by the
Borrower and/or CSC. For the purposes of this definition, the Pro Rata share of
a Consolidated CSC Entity shall be deemed to be 100%.
Register as defined in Section 13.3.2.
REIT means a “real estate investment trust” as such term is defined in
Section 856 of the Code.
Release Conditions as defined in Section 3.3.
Release Price shall mean, with respect to any Borrowing Base Property, the
amount, if any, necessary to reduce the aggregate outstanding principal amount
of the Loans plus the L/C

EA-24



--------------------------------------------------------------------------------



 



Exposure to the Maximum Loan Amount (computed without regard to the Borrowing
Base Property for which the Borrower is seeking release).
Rent Loss Proceeds. The proceeds received under any rent loss or business
interruption insurance policies.
Repair Work as defined in Section 14.1.
Reportable Event shall mean an event described in Section 4043(b) of ERISA with
respect to a Plan other than those events as to which the 30-day notice period
is waived under subsection .13, .14, .16, .18, .19 or .20 of PBGC
Regulation Section 2615, or as otherwise now or hereafter defined in ERISA.
Required Lenders. As of any date, the Lenders holding at least Sixty-Six and
2/3rds (66 2/3%) percent of the outstanding principal amount due under the Note
on such date; and if no such principal is outstanding, the Lenders whose
aggregate Commitments constitute at least Sixty-Six and 2/3rds (66 2/3%) percent
of the Total Commitment.
Restoration Property. Any Collateral Property as to which an Event of Loss has
occurred and as to which the Net Proceeds are being made available in accordance
with the terms and provisions of Article 14 for Repair Work relative to the
subject Collateral Property and such Repair Work can be completed prior to the
then applicable Maturity Date, as determined by the Administrative Agent in its
reasonable discretion.
Security Documents as defined in Section 3.2.
Stabilized Asset shall mean an Individual Property which has an Occupancy Ratio
of equal to or greater than eighty percent (80%). If due to the occurrence of an
Event of Loss as to any Borrowing Base Property which was a Stabilized Asset
prior to such Event of Loss, the Occupancy Ratio with respect thereto is less
than eighty percent (80%), such Borrowing Base Property shall continue to be
deemed to be a Stabilized Asset (notwithstanding that the Occupancy Ratio with
respect thereto is less than eighty percent (80%) as a result of such Event of
Loss) for a period equal to the lesser of (i) six (6) months from the occurrence
of the Event of Loss or (ii) the determination that the subject Borrowing Base
Property is not, or ceases to be, a Restoration Property.
State shall mean the State or Commonwealth in which the subject of such
reference or any part thereof is located.
Subsidiary shall mean, with respect to any Person, any corporation, association,
limited liability company, partnership or other business entity of which
securities or other ownership interests representing more than 50% of either
(x) the beneficial ownership interest or (y) ordinary voting power are, at the
time as of which any determination is being made, owned or controlled, directly
or indirectly, by such Person.
Tax Expenses shall mean tax expense (if any) attributable to income and
franchise taxes based on or measured by income, whether paid or accrued.

EA-25



--------------------------------------------------------------------------------



 



Total Asset Value shall mean the aggregate of:
     (a) for all Individual Properties (which are not Individual Properties
acquired within the prior 90 days from the Calculation Date, Development Assets,
or Land Assets), the Pro Rata share of the Calculations Period’s aggregate
Adjusted Net Operating Income for all such Individual Properties, annualized,
capitalized at a rate of 8.00% (which capitalization rate may be adjusted once
during the remaining term of the Loan at the request of (i) the Required Lenders
only upon the exercise by the Borrower of its rights under Section 2.2.3 of this
Loan Agreement; provided, however, that any such adjustment by the Required
Lenders shall not result in the increase of the capitalization rate by more than
fifty (50) basis points, or (ii) the Borrower, which such request of the
Borrower shall be subject to the prior written approval of the Required
Lenders), plus
     (b) for Land Assets, and for all Individual Properties which were acquired
within the prior 90 days from the Calculation Date, the Pro Rata share of the
undepreciated Book Value as of the Calculation Date; plus
     (c) for Development Assets, at the Borrower’s option, either the Pro Rata
share of the undepreciated Book Value as of the Calculation Date or the Pro Rata
share of the Calculations Period’s aggregate Adjusted Net Operating Income for
such Development Asset, annualized, capitalized at a rate of 8.00% (which
capitalization rate may be adjusted once during the remaining term of the Loan
at the request of (i) the Required Lenders only upon the exercise by the
Borrower of its rights under Section 2.2.3 of this Loan Agreement; provided,
however, that any such adjustment by the Required Lenders shall not result in
the increase of the capitalization rate by more than fifty (50) basis points, or
(ii) the Borrower, which such request of the Borrower shall be subject to the
prior written approval of the Required Lenders); plus
     (d) for all unencumbered cash and cash equivalent investments, restricted
cash held by a qualified intermediary, and escrows owned by the Consolidated CSC
Entities and the Unconsolidated CSC Entities, the Pro Rata share of the Book
Value as of the Calculation Date of such assets; plus
     (e) deposits corresponding to outstanding letters of credit.
The Pro Rata share of Development Assets completed within the prior 90 days from
a Calculation Date will be valued as set forth in (c) above for a maximum of one
hundred eighty (180) days from completion (and continuing until end of such
Calculation Period ) and based on Adjusted Net Operating Income under subsection
(a) above thereafter.
Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time.
Total Outstandings means the aggregate Outstanding Amount.
Treasury Rate The term “Treasury Rate” means, as of the date of any calculation
or determination, the latest published rate for United States Treasury Notes or
Bills (but the rate on Bills issued on a discounted basis shall be converted to
a bond equivalent) as published weekly in the Federal Reserve Statistical
Release H.15(519) of Selected Interest Rates in an amount

EA-26



--------------------------------------------------------------------------------



 



which approximates (as determined by Administrative Agent) the amount
(i) approximately comparable to the portion of the Loan to which the Treasury
Rate applies for the Interest Period, or (ii) in the case of a prepayment, the
amount prepaid and with a maturity closest to the original maturity of the
installment which is prepaid in whole or in part.
UCC or the Uniform Commercial Code means the Uniform Commercial Code in effect
in the State of New York, provided, that as same relates to a Collateral
Property, the UCC shall mean the Uniform Commercial Code as adopted in such
jurisdiction.
Unconsolidated CSC Entity or Unconsolidated CSC Entities shall mean each Person
as to which the Borrower and/or CSC own, directly or indirectly, any Capital
Stock, but which is not a Wholly-Owned Subsidiary.
Unfunded Current Liability of any Plan means the amount, if any, by which the
actuarial present value of the accumulated plan benefits under the Plan as of
the close of its most recent plan year exceeds the fair market value of the
assets allocable thereto, each determined in accordance with Statement of
Financial Accounting Standards No. 35, based upon the actuarial assumptions used
by the Plan’s actuary in the most recent annual valuation of the Plan.
United States and U.S. shall each mean the United States of America.
Unreimbursed Amount has the meaning specified in Section 2.7.3(i).
Variable Rate means a per annum rate equal at all times to the Prime Rate plus
the Applicable Margin for Prime Rate Loans, with changes therein to be effective
simultaneously without notice or demand of any kind with any change in the Prime
Rate.
Variable Rate Advance means any principal amount outstanding under this
Agreement which pursuant to this Agreement bears interest at the Variable Rate.
Variable Rate Indebtedness means any Debt that bears interest at a variable rate
without the benefit of an interest rate hedge or other interest rate protection
agreement.
Wholly-Owned Subsidiary shall mean, with respect to any Person, any other Person
as to which one-hundred (100%) percent of the Capital Stock thereof is owned,
directly or indirectly, by such Person.

EA-27



--------------------------------------------------------------------------------



 



EXHIBIT B-1 TO LOAN AGREEMENT
REQUISITION AND AVAILABILITY CERTIFICATE

TO:   KeyBank, National Association (“Administrative Agent”)

RE:   Amended and Restated Loan Agreement dated as of October 21, 2008 (as
amended, the “Loan Agreement”) between Administrative Agent, the lenders
described therein and Cedar Shopping Centers Partnership, L.P. (“Borrower”)

LOAN REQUEST NO.:                                        
AMOUNT OF LOAN ADVANCE REQUESTED:$                                        
DATE:                                        , 200                    
     This Borrower’s Certificate and Request for Loan Advance is submitted by
Borrower to Administrative Agent pursuant to the provisions of the Loan
Agreement in order to induce Lenders to make the Loan Advance identified above.
Capitalized terms used herein which are not otherwise specifically defined shall
have the same meaning herein as in the Loan Agreement.
     Borrower hereby requests Lenders to make a Loan Advance under the Notes in
the following amount: $                                        .
     The Loan Advance is requested for the following purposes:                  
                                                                         
                               
     
 
     
 
.
     The Loan Advance requested of $                                          ,
when added to prior Loan Advances under the Notes of $             
                            , plus the L/C Exposure of $             
                            , will result in aggregate Loans plus L/C Exposure
of $                                          .
     The types of Loans requested are as follows:

     
Variable Rate:
$  
 
   
 
   
Effective LIBO Rate:
$  
 
   
 
  Interest Period                                                 
                                                  
 
   
 
$  
 
   
 
  Interest Period                                                
                                                   

     The Maximum Loan Amount shall not be exceeded upon the making of the Loan
Advance requested hereunder. Calculations of the Maximum Loan Amount, current
Loan

EB-1



--------------------------------------------------------------------------------



 



balance, and amount of the Loan available to be advanced and/or L/C’s available
to be issued are set forth on the Availability Certificate annexed hereto.
     Borrower hereby certifies, warrants and represents to Administrative Agent
and the Lenders that (except for each condition precedent to Lender’s obligation
to make the requested Loan Advance) this request: (i) constitutes an affirmation
by Borrower that, except as otherwise disclosed in writing to the Administrative
Agent, each of the warranties and representations made in the Loan Agreement,
including, without limitation, the Borrower’s continued compliance with the
Financial Covenants, as satisfied by the Closing Compliance Certificate, or once
delivered, the most recent Compliance Certificate delivered by the Borrower to
the Agent, remains true and correct in all material respects as of the date of
this request and, unless Administrative Agent is notified to the contrary prior
to the disbursement of the Loan Advance, will be so on the date of such Loan
Advance; and (ii) constitutes the representation and warranty of Borrower that
the information set forth in this request is true, accurate and complete in all
material respects.
     The Borrower hereby further certifies, warrants and represents to
Administrative Agent and the Lenders that: (i) to the best of the Borrower’s
knowledge, the financial information provided by the Borrower to the Agent
remains true and accurate in all material respects; (ii) the Borrower is in
compliance with the financial covenants contained in the Loan Agreement to the
extent set forth below; (iii) to the best of the Borrower’s knowledge, an Event
of Default which is continuing has not occurred under the Loan Agreement or any
of the other Loan Documents.

          Covenant   Requirement   Actual
Leverage Ratio
  Less than 70%    
 
       
Fixed Charge Ratio
  Not less than 1.35:1    
 
       
Borrower’s Net Worth
  Not less than the aggregate of $536,025,018.00 plus 85% of cumulative net cash
proceeds, as set forth in the Loan Agreement    
 
       
Aggregate Pro Rata amount of the Variable Rate Indebtedness of the Consolidated
CSC Entities and the Unconsolidated CSC Entities
  Less than 30% of the Total Asset Value    
 
       
Individual Property secured Debt of the Borrower, CSC or any Borrower Subsidiary
which is recourse to the Borrower or CSC
  In the aggregate outstanding at any time, not to exceed twenty five percent
(25%) of the Total Asset Value    

EB-2



--------------------------------------------------------------------------------



 



          Covenant   Requirement   Actual
The Pro Rata share of Investments in Development Assets (valued at undepreciated
Book Value)
  In the aggregate, not to exceed twenty five percent (25%) of Total Asset Value
   
 
       
The Pro Rata share of Investments in Land Assets which are valued at Book Value
  In the aggregate, not to exceed ten percent (10%) of Total Asset Value    
 
       
The Pro Rata share of Investments in Non-Retail Assets
  In the aggregate, not to exceed five percent (5%) of Total Asset Value    

     Calculations of the Financial Covenants are set forth in the Closing
Compliance Certificate, or once delivered, the most recent Compliance
Certificate delivered by the Borrower to the Agent.
     This request is submitted to Administrative Agent for the purpose of
inducing Lenders to make a Loan Advance and Borrower intends that Administrative
Agent and the Lenders shall rely upon the same being true, accurate and complete
in all material respects.
     If all conditions precedent to Lenders’ obligation to make a Loan Advance
are satisfied, please disburse the Loan Advance on
                                        , 200                    .

EB-3



--------------------------------------------------------------------------------



 



     WITNESS the execution hereof as an instrument under seal as of the
                    day of                                         ,
200                    .

                      CEDAR SHOPPING CENTERS PARTNERSHIP,
L.P., a Delaware limited partnership    
 
                    By:   Cedar Shopping Centers, Inc., its general partnership
   
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
         
 
   

EB-4



--------------------------------------------------------------------------------



 



Availability Certificate

                 
1. Maximum Loan Amount
                 
a. Established Loan Amount
  $ 150,000,000.00          
b. Total Commitment
  $ 150,000,000.00          
c. Availability (calculated below)
  $            
 
               
least of (a), (b) and (c)
          $    
 
                 
2. Loan Balance
                 
a. Outstanding Balance of Loan plus
  $            
 
               
b. L/C Exposure
  $            
 
               
(a) plus (b)
          $    
 
                 
3. Amount of Loan available to be advanced and/or L/C’s available to be issued
               
1 minus 2
          $    
 
               

EB-5



--------------------------------------------------------------------------------



 



Availability Calculation

                 
1. For each Borrowing Base Property which is not an OD Property:
               
 
               
          (A) seventy percent (70%) of the Borrowing Base Value* of such
Borrowing Base Property as of the date of the most recent Compliance Certificate
or Borrowing Base Property report, as applicable, delivered to the
Administrative Agent,
  $            
 
               
          (B) seventy percent (70%) of the total costs as set forth on the
Construction Budget for such Borrowing Base Property;
  $            
 
               
 
               
          (C) Aggregate of lesser of (A) or (B) above for each non OD property
          $    
 
               
2. For each Borrowing Base Property which is an OD Property:
                 
          (A) seventy percent (70%) of the Borrowing Base Value* of the
completed component of such Borrowing Base Property as of the date of the most
recent Compliance Certificate or Borrowing Base Property report, as applicable,
delivered to the Administrative Agent,
  $            
 
                 
     (B)
               
 
                 
          (I) seventy percent (70%) of the Borrowing Base Value* of the
development component of such Borrowing Base Property as of the date of the most
recent Compliance Certificate or Borrowing Base Property report, as applicable,
delivered to the Administrative Agent,
  $            
 
                 
          (II) seventy percent (70%) of the total costs as set forth on the
Construction Budget for the development component of such Borrowing Base
Property
  $            
 
                 
          (III) Aggregate of lesser of (I) and (II) above for each OD property
          $    
 
                 
3. Implied Loan Amount
          $    
 
               
(calculated below)
               

EB-6



--------------------------------------------------------------------------------



 



                 
4. Availability is the lesser of [(1)(C) + (2)(A) + 2(B)(III)] or (3)
          $    
 
               

EB-7



--------------------------------------------------------------------------------



 



*Borrowing Base Value Calculation

      Borrowing Base Property    
Trexlertown Plaza
  Received 8/20/08; $77,650,000.00 (as completed)
 
   
Lake Raystown Shopping Center
  Received 8/20/08; $16,900,000.00
 
   
Blue Mountain Commons
  Received 8/20/08; $42,400,000.00 (as completed)
 
   
Carbondale Plaza
  Received 8/20/08; $8,050,000.00

EB-8



--------------------------------------------------------------------------------



 



Implied Loan Amount Calculation
Principal amount which generates Implied Debt Service Coverage Ratio of 1.20 to
1.00, calculated in accordance with the worksheet which is to be annexed hereto.

EB-9



--------------------------------------------------------------------------------



 



EXHIBIT C TO LOAN AGREEMENT
NOTE
PROMISSORY NOTE
$                    0,000,000.00                                        , 2008
1. Promise To Pay.
     FOR VALUE RECEIVED, CEDAR SHOPPING CENTERS PARTNERSHIP, L.P., a Delaware
limited partnership having an address at 44 South Bayles Avenue, Port
Washington, New York 11050 (hereinafter, the “Borrower”) promises to pay to the
order of KEYBANK, NATIONAL ASSOCIATION, a national banking association having an
address at 225 Franklin Street, Boston, Massachusetts 02110 (hereinafter, a
“Lender”), the principal sum of                      MILLION DOLLARS
($                    ,000,000.00), or so much thereof as may be advanced by or
on behalf of Lender, with interest thereon, or on the amount thereof from time
to time outstanding, to be computed, as hereinafter provided, on each advance
from the date of its disbursement until such principal sum shall be fully paid.
Interest and principal shall be payable in installments as set forth in the Loan
Agreement (as defined below). The total principal sum, or the amount thereof
outstanding, together with any accrued but unpaid interest, shall be due and
payable in full on                                         , 2011 (hereinafter,
the “Maturity Date”), which term is further defined in, and is subject to
extension and/or acceleration in accordance with, the Loan Agreement pursuant to
which this Promissory Note (hereinafter, the “Note”) has been issued.
2. Loan Agreement.
     This Note is issued pursuant to the terms, provisions and conditions of an
agreement captioned “Amended and Restated Loan Agreement” (hereinafter, as the
same may be modified, amended or restated from time to time, the “Loan
Agreement”) dated as October 21, 2008 among Borrower, Lender, and the other
financial institutions named therein (the Lender and such other institutions,
the “Lenders”) and KeyBank, National Association, as Agent (hereinafter, the
“Agent”) and evidences the Loan and Loan Advances made by or on behalf of the
Lender pursuant thereto. Capitalized terms used herein which are not otherwise
specifically defined shall have the same meaning herein as in the Loan
Agreement. This Note is one of several Notes executed and delivered by the
Borrower to the Lenders in accordance with the terms and provisions of the Loan
Agreement.
3. Acceleration; Event of Default.
     At the option of the Agent, subject to the terms of the Loan Agreement,
this Note and the indebtedness evidenced hereby shall become immediately due and
payable without further notice or demand, and notwithstanding any prior waiver
of any breach or default, or other indulgence, upon the occurrence of an Event
of Default. Upon the occurrence and during the continuance of an Event of
Default, Agent shall have, in addition to any rights and remedies contained
herein, any and all rights and remedies set forth in the Loan Agreement or any
other Loan Document.

EC-1



--------------------------------------------------------------------------------



 



4. Certain Waivers, Consents and Agreements.
     Each and every party liable hereon, or for the indebtedness evidenced
hereby, whether as maker, endorser, guarantor, surety or otherwise hereby:
(a) waives presentment, demand, protest, suretyship defenses and defenses in the
nature thereof; (b) waives any defenses based upon, and specifically assents to,
any and all extensions and postponements of the time for payment, changes in
terms and conditions and all other indulgences and forbearances which may be
granted by the Agent or the holder to any party now or hereafter liable
hereunder or for the indebtedness evidenced hereby; (c) agrees to any
substitution, exchange, release, surrender or other delivery of any security or
collateral now or hereafter held hereunder or in connection with the Loan
Agreement, or any of the other Loan Documents, and to the addition or release of
any other party or person primarily or secondarily liable; (d) agrees that if
any security or collateral given to secure this Note or the indebtedness
evidenced hereby or to secure any of the obligations set forth or referred to in
the Loan Agreement, or any of the other Loan Documents, shall be found to be
unenforceable in full or to any extent, or if Agent or any other party shall
fail to duly perfect or protect such collateral, the same shall not relieve or
release any party liable hereon or thereon nor vitiate any other security or
collateral given for any obligations evidenced hereby or thereby; (e) agrees to
pay all costs and expenses actually incurred by Agent and Lenders or any other
holder of this Note in connection with the indebtedness evidenced hereby
pursuant to the Loan Agreement, including, without limitation, all reasonable
attorneys’ fees and costs, for the implementation of the Loan, the collection of
the indebtedness evidenced hereby and the enforcement of rights and remedies
hereunder or under the other Loan Documents, whether or not suit is instituted;
and (f) consents to all of the terms and conditions contained in this Note, the
Loan Agreement, the Mortgage, the Assignment of Leases and Rents, and all other
instruments now or hereafter executed evidencing or governing all or any portion
of the security or collateral for this Note and for such Loan Agreement, or any
one or more of the other Loan Documents.
5. Delay Not A Bar.
     No delay or omission on the part of the Agent or the holder in exercising
any right hereunder or any right under any instrument or agreement now or
hereafter executed in connection herewith, or any agreement or instrument which
is given or may be given to secure the indebtedness evidenced hereby or by the
Loan Agreement, or any other agreement now or hereafter executed in connection
herewith or therewith shall operate as a waiver of any such right or of any
other right of such holder, nor shall any delay, omission or waiver on any one
occasion be deemed to be a bar to or waiver of the same or of any other right on
any future occasion.
6. Partial Invalidity.
     The invalidity or unenforceability of any provision hereof, of the Loan
Agreement, of the other Loan Documents, or of any other instrument, agreement or
document now or hereafter executed in connection with the Loan made pursuant
hereto and thereto shall not impair or vitiate any other provision of any of
such instruments, agreements and documents, all of which provisions shall be
enforceable to the fullest extent now or hereafter permitted by law.

EC-2



--------------------------------------------------------------------------------



 



7. Compliance With Usury Laws.
     All agreements among Borrower, Guarantor, Agent and Lenders are hereby
expressly limited so that in no contingency or event whatsoever, whether by
reason of acceleration of maturity of the indebtedness evidenced hereby or
otherwise, shall the amount paid or agreed to be paid to Agent or Lenders for
the use or the forbearance of the indebtedness evidenced hereby exceed the
maximum permissible under applicable law. As used herein, the term “applicable
law”, shall mean the law in effect as of the date hereof, provided, however,
that in the event there is a change in the law which results in a higher
permissible rate of interest, then this Note shall be governed by such new law
as of its effective date. In this regard, it is expressly agreed that it is the
intent of Borrower, Agent and Lenders in the execution, delivery and acceptance
of this Note to contract in strict compliance with the laws of the State of New
York from time to time in effect. If, under or from any circumstances
whatsoever, fulfillment of any provision hereof or of any of the Loan Documents
or the Security Documents at the time performance of such provision shall be
due, shall involve transcending the limit of validity prescribed by applicable
law, then the obligation to be fulfilled shall automatically be reduced to the
limit of such validity, and if under or from any circumstances whatsoever Agent
or Lenders should ever receive as interest an amount which would exceed the
highest lawful rate, such amount which would be excessive interest shall be
applied to the reduction of the principal balance evidenced hereby and not to
the payment of interest. This provision shall control every other provision of
all agreements among Borrower, the Guarantor, Agent and Lenders.
8. Use of Proceeds.
     All proceeds of the Loan shall be used solely for the purposes more
particularly provided for and limited by the Loan Agreement.
9. Security.
     This Note is secured by the Collateral as set forth in the Loan Agreement.
The Collateral for this Note may be held by the Agent, on behalf of the Lender
and the other Lenders.
10. Notices.
     Any notices given with respect to this Note shall be given in the manner
provided for in the Loan Agreement.
11. Governing Law and Consent to Jurisdiction.
     11.1 Substantial Relationship. It is understood and agreed that all of the
Loan Documents were delivered in the State of New York, which State the parties
agree has a substantial relationship to the parties and to the underlying
transactions embodied by the Loan Documents.
     11.2 Place of Delivery. Borrower agrees to furnish to Lender at Lender’s
office in Boston, Massachusetts, all further instruments, certifications and
documents to be furnished hereunder, if any.

EC-3



--------------------------------------------------------------------------------



 



     11.3 Governing Law. This Note and each of the other Loan Documents, except
as otherwise provided in Section 11.4, shall in all respects be governed,
construed, applied and enforced in accordance with the internal laws of the
State of New York without regard to principles of conflicts of law, except
insofar as formation of the Borrower under Delaware law requires Delaware law to
apply with respect to matters of authorization to enter into the transaction
contemplated by this Note.
     11.4 Exceptions. Notwithstanding the foregoing choice of law:
     (a) the procedures governing the enforcement by Agent and each of the
Lenders of its foreclosure and other remedies against Borrower under the
Security Documents and under the other Loan Documents with respect to each
Collateral Property, including by way of illustration, but not in limitation,
actions for foreclosure, for injunctive relief or for the appointment of a
receiver, shall be governed by the laws of the State in which such Collateral
Property is located;
     (b) Agent and each of the Lenders shall comply with the applicable law of
the State in which such Collateral Property is located to the extent required by
the law of such jurisdiction in connection with the foreclosure of the security
interests and liens created under the Security Documents and the other Loan
Documents with respect to each Collateral Property or other assets situated in
such State; and
     (c) provisions of Federal law and the law of such State shall apply in
defining the terms Hazardous Materials, Environmental Legal Requirements and
Legal Requirements applicable to each Collateral Property as such terms are used
in the Loan Agreement, the Environmental Indemnity and the other Loan Documents.
Nothing contained herein or any other provisions of the Loan Documents shall be
construed to provide that the substantive laws of any other State shall apply to
any parties’ rights and obligations under any of the Loan Documents, which,
except as expressly provided in clauses (A), (B) and (C) of this Section 11.4,
are and shall continue to be governed by the substantive law of State of New
York. In addition, the fact that portions of the Loan Documents may include
provisions drafted to conform to the law of any other State is not intended, nor
shall it be deemed, in any way, to derogate the parties’ choice of law as set
forth or referred to in this Note, the Loan Agreement or in the other Loan
Documents. The parties further agree that the Agent may enforce its rights under
the Loan Documents including, but not limited to, its rights to sue the Borrower
or to collect any outstanding indebtedness in accordance with applicable law
     11.5 Consent to Jurisdiction. THE BORROWER AGREES THAT ANY SUIT FOR THE
ENFORCEMENT OF THIS NOTE OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN
ANY COURT LOCATED IN THE FIRST DEPARTMENT OF THE NEW YORK STATE UNIFIED COURT
SYSTEM OR FEDERAL COURT LOCATED WITHIN THE SOUTHERN DISTRICT OF THE STATE OF NEW
YORK AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND THE SERVICE
OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE ADDRESS
SPECIFIED IN THE LOAN AGREEMENT. THE BORROWER HEREBY WAIVES ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE

EC-4



--------------------------------------------------------------------------------



 



VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN
INCONVENIENT COURT.
12. Waiver of Jury Trial.
     BORROWER, AGENT AND LENDERS MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR ANY OTHER
LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE
OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF AGENT OR ANY LENDER RELATING TO THE
ADMINISTRATION OF THE LOAN OR ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT
NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY
LAW, BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. BORROWER CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF AGENT OR ANY LENDER HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT AGENT OR ANY LENDER WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER. THIS WAIVER CONSTITUTES A
MATERIAL INDUCEMENT FOR LENDER TO ACCEPT THIS NOTE AND MAKE THE LOAN.
13. No Oral Change.
     This Note and the other Loan Documents may only be amended, terminated,
extended or otherwise modified by a writing signed by the party against which
enforcement is sought in accordance with the terms and conditions of the Loan
Agreement. In no event shall any oral agreements, promises, actions, inactions,
knowledge, course of conduct, course of dealing, or the like be effective to
amend, terminate, extend or otherwise modify this Note or any of the other Loan
Documents.
14. Rights of the Agent and Holder.
     This Note, and the rights and remedies provided for herein, may be enforced
by Agent, the holder, or any subsequent holder hereof. Wherever the context
permits, each reference to the term “holder” herein shall mean and refer to
Agent, the holder, or the then subsequent holder of this Note.
15. Right to Pledge.
     Lender may at any time pledge all or any portion of its rights under the
Loan Documents including any portion of this Note to any of the twelve
(12) Federal Reserve Banks organized

EC-5



--------------------------------------------------------------------------------



 



under Section 4 of the Federal Reserve Act, 12 U.S.C. Section 341. No such
pledge or enforcement thereof shall release Lender from its obligations under
any of the Loan Documents.
16. Setoff.
     The terms and provisions of Article 12 of the Loan Agreement are
incorporated herein by reference.
[Remainder of page left intentionally blank]

EC-6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of
the date set forth above as a sealed instrument.

                  Witness:   BORROWER:    
 
                    CEDAR SHOPPING CENTERS PARTNERSHIP,         L.P., a Delaware
limited partnership    
 
                    By:   Cedar Shopping Centers, Inc., its general partnership
   
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               

EC-7



--------------------------------------------------------------------------------



 



EXHIBIT D TO LOAN AGREEMENT
AUTHORIZED REPRESENTATIVES

1.   Leo S. Ullman, President of Cedar Shopping Centers, Inc.   2.   Brenda J.
Walker, Vice President of Cedar Shopping Centers, Inc.   3.   Lawrence E,
Kreider, Jr., Chief Financial Officer of Cedar Shopping Centers, Inc.

ED-1



--------------------------------------------------------------------------------



 



EXHIBIT E TO LOAN AGREEMENT
REQUIRED PROPERTY, HAZARD AND OTHER INSURANCE
     Borrower or the applicable Loan Party shall at all times provide and
maintain the following insurance coverages with respect to each Collateral
Property and the Collateral, if applicable, issued by companies qualified to do
business in the applicable jurisdictions where the Collateral Property is
located, having a Best’s Rating of not less than A-VIII and otherwise acceptable
to Administrative Agent in its sole reasonable discretion:
     (i) physical insurance on an all-risk basis without exception (including,
without limitation, flood required if property is in a “Special Flood Hazard
Area” A or V, vandalism and malicious mischief, earthquake, collapse, boiler
explosion, sprinkler coverage, mold infestation, cost of demolition, increased
costs of construction and the value of the undamaged portion of the building and
soft costs coverage) covering all the real estate, fixtures and personal
property to the extent of the full insurable value thereof, on a builder’s risk
non-reporting form prior to completion and occupancy to Occupy Endorsement,
having replacement cost and agreed amount endorsements (with deductibles not in
excess of insurable value);
     (ii) to the extent that the Collateral Property has tenants paying rent
under executed leases, rent loss or business interruption insurance in an amount
equal to one year’s projected rentals or gross revenues;
     (iii) public liability insurance, with underlying and umbrella coverages
totaling not less than $2,000,000.00 per occurrence and $10,000,000.00 in the
aggregate or such other amounts as may be determined by Administrative Agent
from time to time;
     (iv) automobile liability insurance (including non-owned automobile) with a
coverage of $1, 000, 000 per occurrence during construction;
     (v) worker’s compensation, employer’s liability and other insurance
required by law;
     (vi) while any construction is pending, insurance covering those risks
required to be covered by any contractor, or another contractor or
sub-contractor, under any applicable plans and specifications, construction
contracts, or any other construction documents;
     (vii) errors and omissions or similar coverages from any applicable
architect and consulting engineers; and
     (viii) such other insurance coverages in such amounts as Administrative
Agent may request consistent with the customary practices of prudent developers
and owners of similar properties.

EE-1



--------------------------------------------------------------------------------



 



An actual insurance policy or certified copy thereof, or a binder, certificate
of insurance, or other evidence of property coverage in the form of Acord 27
(Evidence of Property Coverage), Acord 25 (Certificate of Insurance), or a
30-day binder in form acceptable to Administrative Agent with an unconditional
undertaking to deliver the policy or a certified copy within thirty (30) days,
shall be delivered at closing of the Loan and prior to the first Loan Advance.
     Flood insurance shall be provided if the collateral property is located in
a flood zone, flood risk or flood hazard area as designated pursuant to the
Federal Flood Disaster Protection Act of 1973, as amended, and the regulations
thereunder, or if otherwise reasonably required by Administrative Agent.
     Administrative Agent, on behalf of the Lenders, shall be named as first
mortgagee on policies of all-risk-type insurance on the Collateral Property, as
loss payee on the Collateral and its contents, and as first mortgagee on
rent-loss or business interruption coverages related thereto.
     Except with respect to public liability insurance, as to which
Administrative Agent, on behalf of the Lenders, shall be named as an additional
insured with respect to the Collateral Property or the Collateral, all other
required insurance coverages shall have a so-called “Mortgagee’s endorsement” or
“Lenders’ loss-payable endorsement” which shall provide in substance as follows:
     (a) Subject to the terms of this Agreement, loss or damage, if any, under
the policy shall be paid to Administrative Agent and its successors and assigns
in whatever form or capacity its interest may appear and whether said interest
be vested in said Administrative Agent in its individual or in its disclosed or
undisclosed fiduciary or representative capacity, or otherwise, or vested in a
nominee or trustee of said Administrative Agent.
     (b) The insurance under the policy, or under any rider or endorsement
attached thereto, as to the interest only of Administrative Agent, its
successors and assigns, shall not be invalidated nor suspended:
     (i) by any error, omission or change respecting the ownership, description,
possession or location of the subject of the insurance or the interests therein
or the title thereto; or
     (ii) by the commencement of foreclosure or similar proceedings or the
giving of notice of sale of any of the property covered by the policy by virtue
of any mortgage, deed of trust, or security interest; or
     (iii) by any breach of warranty, act, omission, neglect, or noncompliance
with any provisions of the policy by the named insured, or any one else, whether
before or after a loss, which under the provisions of the policy of insurance,
would invalidate or suspend the insurance as to the named insured, excluding,
however, any acts or omissions of Administrative Agent while exercising active
control and management of the insured property.

EE-2



--------------------------------------------------------------------------------



 



     (c) Insurer shall provide Administrative Agent and each of the Lenders with
not less than thirty (30) days, prior written notice of cancellation of the
policy (for non-payment or any other reason) or of the non-renewal thereof.
     (d) The insurer reserves the right to cancel the policy at any time, but
only as provided by its terms. However, in such case this policy shall continue
in force for the benefit of Administrative Agent for thirty (30) days after
written notice of such cancellation is received by Administrative Agent and
shall then cease.
     (e) Should legal title to and beneficial ownership of any of the property
covered under the policy become vested in Administrative Agent or its agents,
successors or assigns, insurance under the policy shall continue for the term
thereof for the benefit of Administrative Agent.
     (f) All notices herein provided to be given by the insurer to
Administrative Agent in connection with this policy and Administrative Agent’s
loss payable endorsement shall be mailed to or delivered to Administrative Agent
by certified or registered mail, return receipt requested, as follows:
KeyBank, National Association
225 Franklin Street
Boston, Massachusetts 02110
Attention:     Central Insurance Unit

EE-3



--------------------------------------------------------------------------------



 



EXHIBIT F TO LOAN AGREEMENT
OWNERSHIP INTERESTS AND TAXPAYER IDENTIFICATION NUMBERS

                  Tax Identification Entity Name   Partners/Members   Number
Cedar-Trexler Plaza 2, LLC
  Cedar Shopping Centers Partnership, L.P.   20-5065081
Cedar Lake Raystown, LLC
  Cedar Shopping Centers Partnership, L.P.   20-1158059
Cedar-Clock Tower, LLC
  Cedar Shopping Centers Partnership, L.P.   20-5518103
Cedar Carbondale, LLC
  Cedar Shopping Centers Partnership, L.P.   20-0927694

EF-1



--------------------------------------------------------------------------------



 



EXHIBIT G TO LOAN AGREEMENT
COMPLIANCE CERTIFICATE
TO: The Administrative Agent and Lenders party to the Loan Agreement Described
Below
     This Compliance Certificate is furnished pursuant to that certain Amended
and Restated Loan Agreement dated as of October 21, 2008 (as amended, the “Loan
Agreement”), among Cedar Shopping Centers Partnership, L.P. (“Borrower”),
KeyBank, National Association and the Lenders identified therein. Unless
otherwise defined herein, capitalized terms used in this Compliance Certificate
have the meanings ascribed thereto in the Loan Agreement.
     THE UNDERSIGNED HEREBY CERTIFIES THAT:
     1. I am the duly elected/authorized
                                         of Cedar Shopping Centers, Inc.,
general partner of the Borrower.
     2. I have reviewed the terms of the Loan Agreement and I have made, or have
caused to be made under my supervision, a review of the transactions and
conditions of the Borrower during the accounting period covered by the attached
financial statements.
     3. The examinations described in paragraph 2 did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Event of Default or an event which, with notice or the passage of time or both,
would constitute an Event of Default during or at the end of the accounting
period covered by the attached financial statements or as of the date of this
Certificate, except as set forth below.
     4. Schedule 1 attached hereto sets forth financial data and computations at
and for the period ending                      evidencing the Borrower’s
compliance with certain covenants of the Loan Agreement, except as set forth
below, all of which data and computations are true, complete and correct in all
material respects to my knowledge.
     Described below are the exceptions, if any, to paragraphs 3 and 4, listing
the nature of the condition or event, the period during which it has existed and
the action which the Borrower has taken, is taking, or proposes to take with
respect to each such condition or event:
     
 
     
 

EG-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
this ___day of                     , 200___.

                      CEDAR SHOPPING CENTERS PARTNERSHIP,         L.P., a
Delaware limited partnership    
 
                    By:   Cedar Shopping Centers, Inc., its general            
partnership    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               

EG-2



--------------------------------------------------------------------------------



 



Schedule 1 to Compliance Certificate

          Covenant   Requirement   Actual
Leverage Ratio
  Less than 70%    
 
       
Fixed Charge Ratio
  Not less than 1.35:1    
 
       
Borrower’s Net Worth
  Not less than the aggregate of $536,025,018.00 plus 85% of cumulative net cash
proceeds, as set forth in the Loan Agreement    
 
       
Aggregate Pro Rata amount of the Variable Rate Indebtedness of the Consolidated
CSC Entities and the Unconsolidated CSC Entities
  Less than 30% of the Total Asset Value    
 
       
Individual Property secured Debt of the Borrower, CSC or any Borrower Subsidiary
which is recourse to the Borrower or CSC
  In the aggregate outstanding at any time, not to exceed twenty five percent
(25%) of the Total Asset Value (excluding the Obligations)    
 
       
The Pro Rata share of Investments in Development Assets (valued at undepreciated
Book Value)
  In the aggregate, not to exceed twenty five percent (25%) of Total Asset Value
   
 
       
The Pro Rata share of Investments in Land Assets which are valued at Book Value
  In the aggregate, not to exceed ten percent (10%) of Total Asset Value    
 
       
The Pro Rata share of Investments in Non-Retail Assets
  In the aggregate, not to exceed five percent (5%) of Total Asset Value    

EG-3



--------------------------------------------------------------------------------



 



EXHIBIT H TO LOAN AGREEMENT
ASSIGNMENT AND ACCEPTANCE
     This Assignment and Acceptance (this “Assignment and Acceptance”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each Assignor] identified in item 1 below [the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto (the “Standard Terms and Conditions”) are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.
     For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Acceptance, without representation or warranty
by [the][any] Assignor.

             
1.
  Assignor[s]:        
 
     
 
   
 
           
 
           
 
           
 
  Assignee[s]:        
 
     
 
   
 
           
 
     
 
    [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]]
 
           
2.
  Borrower:   Cedar Shopping Centers Partnership, L.P.

EH-1



--------------------------------------------------------------------------------



 



     3. Administrative Agent: KeyBank, National Association, as the
administrative agent under the Credit Agreement
     4. Credit Agreement: Amended and Restated Loan Agreement, dated as of
October 21, 2008, as amended, among Cedar Shopping Centers Partnership, L.P.,
the Lenders from time to time party thereto, and KEYBANK, NATIONAL ASSOCIATION.
     5. Assigned Interest[s]:

                         
 
          Aggregate            
 
          Amount of the       Percentage    
 
          Commitment/   Amount of   Assigned of    
 
      Facility   Loans for all   Commitment/   Commitment/   CUSIP
Assignor[s]
  Assignee[s]   Assigned   Lenders   Loans Assigned   Loans   Number
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       

     6. Trade Date:                                         , 200        .
     Effective Date:                     , 20      TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.
     The terms set forth in this Assignment and Acceptance are hereby agreed to:

            ASSIGNOR:
[NAME OF ASSIGNOR]
      By:                           ASSIGNEE:
[NAME OF ASSIGNEE]
      By:                      

EH-2



--------------------------------------------------------------------------------



 



         

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
     1. Representations and Warranties.
     1.1 Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
     1.2 Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 13.3.1 of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 13.3.1 of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section 7.2
thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase [the][such] Assigned Interest, (iv) it
has independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made it own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the

EH-3



--------------------------------------------------------------------------------



 



Loan Documents, and (ii) it will perform in accordance with their terms all of
the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
     3. General Provisions. This Assignment and Acceptance shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Acceptance may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Acceptance
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.

EH-4



--------------------------------------------------------------------------------



 



EXHIBIT I TO LOAN AGREEMENT
LENDERS’ COMMITMENT

                              Commitment   Lender   Commitment Amount    
Percentage  
KEYBANK, NATIONAL ASSOCIATION
  $ 32,500,000.00       21.66667 %
MANUFACTURERS AND TRADERS TRUST COMPANY
  $ 27,500,000.00       18.33334 %
TD BANK, N.A.
  $ 25,000,000.00       16.66666 %
REGIONS BANK
  $ 25,000,000.00       16.66666 %
CITIZENS BANK OF PENNSYLVANIA
  $ 20,000,000.00       13.33333 %
RAYMOND JAMES BANK, FSB
  $ 10,000,000.00       6.66667 %
TRISTATE CAPITAL BANK
  $ 10,000,000.00       6.66667 %
 
             
 
               
TOTAL
  $ 150,000,000.00       100 %

EI-1



--------------------------------------------------------------------------------



 



EXHIBIT J TO LOAN AGREEMENT

      Borrowing Base Property    
Trexlertown Plaza
  Received 8/20/08;$77,650,000.00 (as completed)
 
   
Lake Raystown Shopping Center
  Received 8/20/08; $16,900,000.00
 
   
Blue Mountain Commons
  Received 8/20/08; $42,400,000.00 ( as completed)
 
   
Carbondale Plaza
  Received 8/20/08; $8,050,000.00

EJ-1



--------------------------------------------------------------------------------



 



EXHIBIT EC
ESTOPPEL CERTIFICATE
ESTOPPEL CERTIFICATE AND AGREEMENT
     WHEREAS,                      a                      having an address at
                     (hereinafter, the “Landlord”), is the owner in fee simple
of that certain parcel of real estate numbered                     , and
commonly known as                     , as more particularly described in
Exhibit A annexed hereto (hereinafter, the “Premises”);
     WHEREAS, the Landlord has leased the Premises to                     , a
                     having an address at                      (hereinafter, the
“Tenant”), pursuant to that certain ground lease dated as of
                          ,           (hereinafter, with any amendments,
modifications, extensions, replacements or renewals, the “Lease”), a copy of
which is attached hereto as Exhibit B and made a part hereof (all capitalized
terms used herein which are not otherwise defined shall have the meaning
ascribed to such term under the Lease);
     WHEREAS, KeyBank, National Association, a national banking association
having an address at 225 Franklin Street, Boston, Massachusetts 02110, as agent
(hereinafter, the “Agent”) on behalf of itself and certain other lenders
(hereinafter, individually and collectively referred to as the “Lender” or
“Lenders”), has established a loan arrangement (hereinafter, the “Loan
Arrangement”) with Cedar Shopping Centers Partnership, L.P., a Delaware limited
partnership having an address at c/o Cedar Shopping Centers, Inc., 44 South
Bayles Avenue, Suite 304, Port Washington, New York 11050 (hereinafter, the
“Borrower”);
     WHEREAS, the Tenant has substantial financial dealings with the Borrower
and is affiliated with the Borrower (by ownership and by contractual
relationship and/or other meaningful business relationship), and the extension
of credit and the providing of financial accommodations to the Borrower will
enhance and benefit the business activities and interests of the Tenant;
     WHEREAS, the Loan Agreement contemplates the addition of Collateral
properties and Borrowing Base Properties (as such terms are defined in the Loan
Agreement);
     WHEREAS, the Agent, Borrower, and the Lender desire to add the Tenant’s
interest in the Premises to the Collateral Properties and the Borrowing Base
Properties (the “Transaction”);
     WHEREAS, as a prior condition to the Transaction, the Agent and the Lenders
require that, among other collateral to be granted, the Tenant grant to the
Agent, on behalf of the Lenders, a leasehold mortgage in and to the rights of
the Tenant to the Lease and the Premises and a security interest in other
property of the Tenant, said leasehold mortgage and security interests to be
created by the execution and delivery by the Tenant of that certain Leasehold

EEC-1



--------------------------------------------------------------------------------



 



Mortgage and Security Agreement dated as of                     , 2008
(hereinafter, with any extensions, modifications and amendments, the “Leasehold
Mortgage”);
     WHEREAS, as a further condition to establishing the Transaction, the Agent
and the Lenders require that the Landlord certify, represent, covenant, and
agree to the matters described in this Estoppel Certificate and Agreement
(hereinafter, this “Estoppel Certificate”); and
     WHEREAS, it is in the best interest of the Landlord that the Transaction be
established.
     NOW, THEREFORE, in consideration of the foregoing, and upon the request of
the Agent and the Lenders, Landlord and the Tenant hereby make the following
representations and covenants:

1.   The Landlord and Tenant represent that:

     1.1 the Lease is currently in full force and effect;
     1.2 the Lease has not been modified or amended;
     1.3 neither the Tenant nor Landlord is in default under the Lease, nor has
any event occurred which is, or solely with the passage of time would be, an
event of default under the Lease; and
     1.4 the term of the Lease commences on                             ,
           and expires on                            ,            .

2.   The Landlord represents that all rent presently due under the Lease has
been paid in full, and no additional rent is presently due under the Lease; and
as of the date of this Estoppel Certificate, there are no other payments due and
payable from the Tenant to the Landlord under the Lease.   3.   The Landlord
represents and warrants that the Landlord is the owner of the fee simple estate
in the Premises and that its fee interest in the Premises is unencumbered,
except as set forth in Exhibit C attached hereto.   4.   The Landlord
acknowledges and agrees that the interest of the Landlord in and to the Premises
and the Lease shall not be encumbered beyond that which such interests are
encumbered as of the date hereof in any manner whatsoever without the prior
written consent of the Agent.   5.   Upon the recording of the Security
Instrument, the Landlord hereby:

  5.1   recognizes Agent, and any successor, assignee or transferee of the
Agent, as a “leasehold mortgagee"( as defined/described in the Lease), and
acknowledges and consents to the granting of the Leasehold Mortgage, and
acknowledges and recognizes that the Agent, as the mortgagee of the leasehold
interest in the Lease,

EEC-2



--------------------------------------------------------------------------------



 



      is entitled to the benefit of all of the rights and privileges provided to
a leasehold mortgagee under the Lease;     5.2   recognizes the rights of the
Agent, and any successor, assignee or transferee of the Agent, in and to the
Premises as described in the Leasehold Mortgage, and consents to the exercise by
the Agent of its rights under the Leasehold Mortgage upon the occurrence of an
event of default by the Tenant under the Leasehold Mortgage;     5.3  
recognizes the right of the Agent, and any successor, assignee or transferee of
the Agent, to exercise any options, including, without limitation, any renewal
or extension options or rights of first refusal provided to the Tenant under the
Lease, and agrees that if, prior to the exercise by the Agent of its rights
under the Leasehold Mortgage, the Tenant fails to exercise within the applicable
time periods set forth in the Lease any option including, without limitation,
any renewal or extension option or right of first refusal, the Landlord shall
notify the Agent as attorney-in-fact for the Tenant and the Agent shall be
authorized, at its option, to exercise any option or right within sixty
(60) days of receipt of such notice and the Landlord shall recognize said
exercise of any option or right by the Agent;     5.4   agrees that the interest
of the Landlord in and to the Premises and the Lease shall not be transferred or
assigned unless the transferee or assignee provides a written agreement to the
Agent that (i) said transfer or assignment is subject to the terms and
conditions of the Lease, and this Estoppel Certificate, and (ii) the transferee
or assignee assumes the obligations of the Landlord thereunder and hereunder;  
  5.5   acknowledges that notwithstanding the occurrence of any event of default
under the Lease, the Landlord will not terminate, or allow or suffer the
termination of, the Lease, without the prior written consent of Agent; and    
5.6   agrees that notwithstanding the terms of the Lease, any and all insurance
proceeds or eminent domain or condemnation awards or proceeds with respect to
the Premises shall be subject to the approval of the Agent and shall be payable
to the Agent, or otherwise made available for the repair or restoration of the
Premises, all in accordance with the terms and provisions of the Leasehold
Mortgage.

6.   Upon notice to the Landlord by the Agent of the exercise of Agent’s rights
against Tenant (whether pursuant to the Leasehold Mortgage or otherwise) the
Landlord shall:

  6.1   not interfere with any enforcement by the Agent of the Agent’s rights in
and to the personal property of the Tenant located on the Premises;     6.2  
not distrain nor assert any claim against the personal property of Tenant;    
6.3   permit the Agent to enter upon the Premises and remove the personal
property from the Premises, provided, the Agent agrees that it shall promptly
repair, at the

EEC-3



--------------------------------------------------------------------------------



 



      Agent’s expense, any physical damage to the Premises caused by said
removal; and     6.5   not interfere with the disposal of the personal property
by sale (by public auction or otherwise) conducted on the Premises.

7.   Until such time as the Agent executes and records a discharge of the
Leasehold Mortgage:

  7.1   no modifications, extensions, renewals or surrender of the Lease shall
be effective without the prior written consent of the Agent;     7.2   the
Landlord shall not convey the Premises to the Tenant without the prior written
consent of the Agent;     7.3   any and all rights, easements and development
agreements to be granted by, or entered into with, the Landlord relative to the
Premises shall not be granted or entered into without the prior written consent
of the Agent; and     7.4   the Landlord shall waive any provisions of the Lease
which provide that Tenant shall, upon request of the Landlord, subordinate the
Lease to any lien of any present or future mortgages granted by the Landlord.

8.   In the event of any default by the Tenant under the Lease, the Landlord
shall:

  8.1   cause a copy of any notice of default by the Tenant under the Lease or
notice of termination of the Lease to be sent to the Agent, and the Landlord
agrees that any such notice of default or termination shall not be deemed duly
given and effective unless and until a copy of such notice is actually received
by the Agent; and     8.2   permit the Agent to cure or cause to be cured such
default within thirty (30) days of the receipt of notice from the Landlord of
Tenant’s default if such default may be cured by the payment of money, or,
otherwise, within sixty (60) days of the receipt of such notice.

9.   If the Agent fails to cause any default of the Tenant under the Lease to be
cured, or such default is incapable of being cured, during the applicable time
period, the Landlord shall further refrain from exercising its rights and/or
remedies under the Lease and shall not terminate the Lease if the Agent has
provided the Landlord with written notice that either:

  9.1   the Agent intends to cause the default to be cured and the Agent is
diligently pursuing the cure of such default; or     9.2   the Agent has or
intends to make demand upon Tenant for payment or performance under any
agreement between Tenant and the Agent pertaining to the Loan Arrangement and
the Agent diligently pursues the exercise of its rights thereunder.

EEC-4



--------------------------------------------------------------------------------



 



10. Any successor, assignee or transferee of the Agent shall have thirty
(30) days from the consummation of such succession, assignment, or transfer
within which to cure or cause to be cured any default of the Tenant under the
Lease.

11.   Any default of the Tenant under the Lease which is cured or which is
caused to be cured by the Agent within the applicable cure period, shall be
deemed to have been waived by the Landlord and the Landlord shall not be
entitled to exercise any rights or remedies granted to Landlord under the Lease
on account of the occurrence of such default.   12.   In the event any default
of Tenant under the Lease is incapable of being cured, the Landlord shall, upon
the request of the Agent, execute a new lease with the Agent upon the same terms
and conditions (but providing for the revival of any rights and/or options which
may have lapsed due to the Tenant’s action or inaction under the Lease) as the
Lease and such new lease shall have the same relative priority in right, title
and interest in and to the Premises as the Lease.   13.   The Agent shall not
become liable for the obligations of the Tenant under the Lease unless and until
the Agent obtains possession of the Premises and expressly agrees to assume all
such obligations, and then, only for the period during which the Agent is in
possession of the Premises. Upon the sale, transfer or assignment by the Agent
of its interest in the Lease and/or the Premises, the Agent shall have no
further liability to the Landlord.   14.   Whether or not the Agent assumes the
obligations of Tenant pursuant to Section 13, above, the Agent shall have no
liability to the Landlord for any obligations of Tenant under the Lease arising
prior to such assumption by the Agent.   15.   All notices under this Estoppel
Certificate shall be sent certified mail, return receipt requested as follows:  
    If to Landlord:

                                                            
                                                            
                                                            
Attention:                                         
With a copy to:
                                                            
                                                            
                                                            
Attention:                                         
If to the Tenant:
                                                            

EEC-5



--------------------------------------------------------------------------------



 



                                                            
                                                            
Attention:                                         
With a copy to:
                                                            
                                                            
                                                            
Attention:                                         
If to the Agent:
KeyBank, National Association
225 Franklin Street, 18th Floor
Boston, Massachusetts 02110
Attention: Gregory W. Lane
With a copy to:
Riemer & Braunstein LLP
Three Center Plaza
Boston, Massachusetts 02108
Attn: Kevin J. Lyons, Esquire
All notices hereunder shall be deemed to have been received three (3) days after
the date of mailing in accordance with the above described requirements.

16.   Upon the request of the Agent, the Landlord will provide the Agent with
estoppel certificates, substantially similar in form and substance to this
Estoppel Certificate, with respect to the status of the Lease and the compliance
by the Landlord and/or Tenant with regard to specific terms, provisions and
conditions set forth thereunder.   17.   Each party hereto agrees to execute
such documents as may be reasonably required from time to time to evidence or
effectuate the terms and provisions hereof.   18.   This Estoppel Certificate is
binding on, and shall inure to the benefit of, the Tenant, the Agent, and the
Landlord, and each of their successor and assigns.

[The balance of this page is intentionally left blank]

EEC-6



--------------------------------------------------------------------------------



 



     It is intended that this Estoppel Certificate take effect as a sealed
instrument as of this       day of                     , 200     .

                  LANDLORD:    
 
                     
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                TENANT:    
 
                     
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                AGENT:    
 
                KEYBANK, NATIONAL ASSOCIATION    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

EEC-7



--------------------------------------------------------------------------------



 



EXHIBIT A
Premises
(See Attached)

EEC-8



--------------------------------------------------------------------------------



 



EXHIBIT B
Lease
(See Attached)

EEC-9



--------------------------------------------------------------------------------



 



EXHIBIT C
Encumbrances

EEC-10



--------------------------------------------------------------------------------



 



SCHEUDLE 6.14.2(i) TO LOAN AGREEMENT

      Borrowing Base Property   Fee or Leasehold Estate Interest
Trexlertown Plaza
  Fee Interest
Lake Raystown Shopping Center
  Fee Interest
Blue Mountain Commons
  Fee Interest
Carbondale Plaza
  Fee Interest

S-1



--------------------------------------------------------------------------------



 



Rights of First Refusal
NONE

S-2



--------------------------------------------------------------------------------



 



SCHEDULE 6.14.4(ii)
NONE

S-3



--------------------------------------------------------------------------------



 



SCHEDULE 6.14.4(iii)
NONE

S-4



--------------------------------------------------------------------------------



 



SCHEDULE 6.14.4(iv)
NONE

S-5



--------------------------------------------------------------------------------



 



SCHEDULE 6.14.5

          Affiliated with an Ground Lessor(s)   Affiliate of a Loan Party?
None
   

S-6



--------------------------------------------------------------------------------



 



SCHEDULE CF
CEDAR SHOPPING CENTERS, INC.
Projected Operating Budget
Funds From Operations (“FFO”) and Adjusted Funds From Operations (Cash Flow —
“AFFO”)
Year Ending March 31, 2009
(unaudited)

              Consolidated       totals  
Revenues:
       
Rent
  $ 142,053,000  
Expense recoveries
    33,163,000  
Other
    559,000  
 
     
Total revenues
    175,775,000  
 
     
 
       
Expenses:
       
Operating, maintenance and management
    28,714,000  
Real estate and other property-related taxes
    18,907,000  
General and administrative
    8,766,000  
Interest expense (including amortization of deferred financing costs)
    47,334,000  
Depreciation and amortization
    46,772,000  
Interest income and income from unconsolidated joint venture
    (1,525,000 )
 
     
Total expenses
    148,968,000  
 
     
 
       
Income before minority and limited partners’ interests
    26,807,000  
 
       
Minority interests
    (2,159,000 )
Limited partners’ interest
    (666,000 )
 
     
 
       
Net income
    23,982,000  
 
       
Preferred stock distribution requirements
    (7,877,000 )
 
     
 
       
Net income applicable to common shareholders
    16,105,000  
Add/deduct:
       
Real estate depreciation and amortization
    46,502,000  
Limited partners’ interest
    666,000  
Minority interests
    2,159,000  
Minority interests’ share of FFO
    (5,993,000 )
Equity in income of unconsolidated joint venture
    (891,000 )
FFO from unconsolidated joint venture
    1,264,000  
 
       
 
     
FFO
    59,812,000  
Add/deduct:
       
Pro rata share of straight-line rents
    (2,384,000 )

SCF-1



--------------------------------------------------------------------------------



 



              Consolidated       totals  
Pro rata share of amortization of intangible lease liabilities
    (13,166,000 )
Pro rata share of cap-x @ $0.55/sq.ft/year (excluding development/redevelopment
properties)
    (5,431,000 )
Pro rata share of scheduled debt amortization payments
    (6,766,000 )
Non-real estate depreciation and amortization
    1,882,000  
 
     
AFFO (Cash Flow)
  $ 33,947,000  
 
     

SCF-2